        Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 1 of 312




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                                    :
 NIKE, INC. and CONVERSE INC.,                                                      :
                                                                                    :
                                Plaintiffs,
                                                                                    :
           v.                                                                       : 21-Civ-248 (SHS)
                                                                                    : SECOND AMENDED
                                                                                      PRELIMINARY INJUNCTION
 WWW.PERFECTKICKS.ME a/k/a                                                          :
 YUFANG1990789@163.COM, et al.,                                                     :
                                                                                    :
                      Defendants.                                                   :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



                    SECOND AMENDED PRELIMINARY INJUNCTION

        WHEREAS, Plaintiffs Nike, Inc. (“Nike”) and Converse Inc. (“Converse” and together

with Nike “Plaintiffs”), moved ex parte against Defendants www.perfectkicks.me a/k/a

yufang1990789@163.com; Huangjinhuang; wang ziyue; HK Haoyuntong Trade Co. Ltd.; Tony

Xiong; dehua liu; www.fyysports.co a/k/a CHENLIKEJIY; chen nvshi; xiaochai chen; Chen

Hongyun; Jusan Qiao; www.airjordan1og.com a/k/a HONGBIN LI; Karel Stehno; ACO Marine

s.r.o.; CRISTIANO SAGESE; Suyu Julio; Yuan Jing Cai; Carlotta Murrah; HK Weigehuang

Trade Co. Ltd.; chen ting; Aryata Solutions; Julian Vazquez; Ninguna; Yong An Pan; zhang xiao

ming; Bob Wallace; John Dunphy; Xu Jin Jian; Cheng Kevin; Riccardo Romagnoli; Hanin

Larsson; Najma Bergqvist; Chen Lei; Darryl Johnson; Alfid van Arista; Lindgren Obeirg; Daniel

Brown; Tao Cheng; essie hunt; Svensson Hellstrom; Xue Lin; Huizhou Huangyuan Trading Co.,

Ltd.; Sofka Jessica; xioaoliu yang; JAMES CLEARY; Amin Pochi; gordon emy; Luxury Brand

Holdings, Inc.; Judy Kelly; Olga Lofgrent; Quartilla Castiglione; Shi Ma Guan; Bin Peng; Jian

Chao Mao; Cheng Zhang; Shi Hua Zhang; pramod jayle; Fan Yu; Bjork Melikssa; Holly Morin;
       Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 2 of 312




Joseph Richardson; Mateo Amaral; Calvin Villani; www.fitmysole.com a/k/a LIANGHAIJUN;

Haijun Liang; gueijuan xu; www.anpkickz.com a/k/a Rmb Rain Inc; www.footskicks.co a/k/a

MRFASHION666; Fengqing Wu; YuanQing Guo; Sunlife Electrical Contracting LLG; qin

xuelu; www.brandsneakertwins.com a/k/a 343187552@qq.com; Ruby Wang; HK Bairun Trade

Co. Ltd.; www.jdfoot.com a/k/a HELLOALLTOP a/k/a Jessi966; Jacky Ji; LBEX Global

Logistics; Ruimei Qiu; Lorrin Luo; www.nikecraze.com a/k/a SOPHORN CHHAY; HK

Maiyuntong Trade Co. Ltd.; www.cheapinus.com a/k/a SS*newbeecomshop; Zhu yan;

Guanguiwang; Gao qin long; yang yang; yue min liu; www.kd11sale.com a/k/a GLGHVCA;

Succe Olive; Ludwig Rhys; www.withsneaker.com a/k/a CCS8845; Franklyn Ugolini; xiang dao

xin xi ji shu you xiang gong si; www.omgkickz.com a/k/a OMG KICKZ a/k/a Xuwei Lin;

www.uashoe.com a/k/a OMG KICKZ a/k/a Xuwei Lin; Qunying Chen; HK Gemaikang Trade

Co. Ltd.; Shuang Xu; Biyun Huang; www.uaplg.com a/k/a XENDIT*UAPLG; HK Xutaimai

Trade Co. Ltd.; Scott Cutler; www.unhs.net a/k/a Yunxiang Fan; Dai Bing; www.ow-factory.ru

a/k/a liangumeitpr@yeah.net; Weiqin Yu; YCS Bonnie Li; Paoluo E Commerce Company;

www.gmkim.co.ua a/k/a gmkim@foxmail.com; zhangjian; HK Baozhou Trade Co Ltd.;

www.sneakerwill.com a/k/a Yang Jianxin; Yun Kuang Se Niu Trade Co Ltd.;

www.jordans2019shoes.com a/k/a EPL*CNHLONFI LTD; MingLiang Luo;

www.voguewho.com a/k/a CHENDONGSONG; Chenhoushan; Huahuai Yihetang Guihai

Trading Co.; www.onkicks.com a/k/a enjoybuy@live.com; Anne Sen; Austin Lan;

www.snkes.org a/k/a 198363048@qq.com; chen li; gueijuan xu; www.outletsfire.com a/k/a

dgnettc; Huayimei; Karen Walters; Robert Slay; www.sneakerahead.org a/k/a

xl77889@126.com; David Jones; www.xkshoes.com a/k/a Lin Zhimin; Jonny Fly; HK

Haolingjin Trade Co. Ltd.; www.nikefactorys.us a/k/a GUOPING QI; Sheila Vega; Henry




                                             2
        Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 3 of 312




Gonzales; Roy Jimenez; Jocelyn McKinney; Robert Vasquez; Geraldine McCann; NA Shen Yi

Zhe Trade Co. Ltd.; Eileen Hollingsworth; Scott Pamela; Rachel Albrecht; Michael Harrison;

Maurice Henry; Oliver Smith; www.muks-store.com a/k/a 514643810@qq.com;

www.repsneakers.org a/k/a Rep Sneakers; zhi gao lu; Huanhuan Lu; www.kickze.com a/k/a

taschnerpx2@gmail.com; Meizhu Fang; Xiong Meng; Liying Zhu; Kenny Lee; Golden Bridge

E-Commerce Ltd.; Hiking Electronic Trading LLC c/o DTDC DAFZA; www.hypereps.com

a/k/a Ahmeel Fowler; Zhangjun; www.artemisselectkick.com a/k/a shixundo@sina.com; ren

yuyi; qiu xiangping; lin shao bi; lian li; www.mybestsneakers.com a/k/a Xu Dongmei;

www.monicasneaker.vip a/k/a Gao Lingfeng; huang quanshan; www.chansneakers.com a/k/a

lhy090121@163.com; Aiduk Trd Cl Ltd.; Jackie Chan; www.perfectkicks.org a/k/a luxurystyle;

www.uabat.com a/k/a finance@uabat.com a/k/a hu@heromedialtd.com; Hero Media Co.,

Limited; www.boolopo.com a/k/a support@boolopo.com; Duzie Yaya Zheng Trading Co.;

www.soleshop.me a/k/a 123729466@qq.com; Qichuang John; Zhifu Duzie Jiushi Trading Co.;

www.wonderkicks.com a/k/a Haiyue Wen; www.g5tony.net a/k/a Zhang Yaodan; Zhang Xu;

www.goaljerseys.co a/k/a Guangying; gaoweijia; Jack Ma; HK Wenmo Trade Co. Ltd.;

www.macseven.net a/k/a SEVEN; Gun Meng Na Dan Trade Co. Ltd.; Caoqun Wu; along with

the list of websites, social media accounts, email addresses, alias names, including any Chinese

character alias names, and entities identified as members of the 42 networks of defendants as set

forth in Attachment 1 to Plaintiffs’ Proposed Order to Show Cause, ECF No. 5; ABC Companies

1-100; and John Does 1-100 (collectively, “Defendants”) for a temporary restraining order, asset

restraining order, order authorizing expedited discovery, order disabling websites, order

disabling social media accounts, and bifurcated and alternative service of process by electronic

mail, and order to show cause for preliminary injunction pursuant to Federal Rule of Civil




                                                3
        Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 4 of 312




Procedure 65 and the Lanham Act (15 U.S.C. § 1051 et seq.), for the reason that Defendants are

manufacturing, importing, exporting, distributing, marketing, advertising, offering for sale and/or

selling goods bearing counterfeit reproductions of Plaintiffs’ federally registered trademarks,

trade names, and/or logos as set forth in Plaintiffs’ Complaint in this action (collectively,

“Plaintiffs’ Marks”), which are owned and controlled by Plaintiffs;

       WHEREAS having reviewed Plaintiffs’ Complaint, Memorandum of Law, and

supporting declarations the Court signed an order on January 15, 2021, restraining Defendants

from, inter alia, manufacturing, distributing, delivering, shipping, importing, exporting,

advertising, marketing, promoting, selling or offering for sale Counterfeit Products or any other

products confusingly similar to Plaintiffs’ Products, or any other products that otherwise bear,

contain, display, or utilize any of Plaintiffs’ Marks, any derivation or colorable imitation thereof,

or any mark confusingly similar thereto or likely to dilute or detract from the Plaintiffs’ Marks

(the “Temporary Restraining Order”); and further ordered Defendants to appear before this

Court on January 25, 2021, to show cause why an order granting Plaintiffs a preliminary

injunction should not be granted;

       WHEREAS, Plaintiffs filed Certificates of Service on January 20, 2021 and January 24,

2021 demonstrating that Defendants were served via email with the Temporary Restraining

Order, Summons, and Complaint, and all attachments thereto on January 18, 2021 in accordance

with the alternative service provisions contained in the Temporary Restraining Order;

       WHEREAS, Defendants failed to submit any papers opposing entry of the Preliminary

Injunction, and failed to appear before the Court on January 25, 2021 or otherwise appear in this

action; and




                                                  4
        Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 5 of 312




       WHEREAS, Plaintiffs submitted an additional declaration in support of their motion for a

Preliminary Injunction identifying additional names, email addresses and financial information

belonging to Defendants which was obtained through the third party discovery provisions set

forth in the Temporary Restraining Order;

       WHEREAS, on January 26, 2021 the Court entered a Preliminary Injunction and on

January 29, 2021 the Preliminary Injunction was posted to the public docket;

       WHEREAS, Plaintiffs filed a Certificate of Service on February 5, 2021 demonstrating

that Defendants were served via email with the Preliminary Injunction and all attachments

thereto in accordance with the alternative services provision contained in the Preliminary

Injunction;

       WHEREAS, Plaintiffs submitted an additional declaration in support of their motion for

an Amended Preliminary Injunction identifying additional financial information belonging to

Defendants which was obtained through the third party discovery provisions set forth in the

Temporary Restraining Order and the Preliminary Injunction;

       WHEREAS, on February 9, 2021 the Court entered an Amended Preliminary Injunction

and on February 12, 2021 the Amended Preliminary Injunction was posted to the public docket;

       WHEREAS, Plaintiffs filed a Certificate of Service on February 19, 2021 demonstrating

that Defendants were served via email with the Amended Preliminary Injunction and all

attachments thereto in accordance with the alternative services provision contained in the

Amended Preliminary Injunction;

       WHEREAS, Defendants failed to appear and object to the Amended Preliminary

Injunction;




                                                5
        Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 6 of 312




       WHEREAS, Plaintiffs submitted additional declarations in support of their motion for a

Second Amended Preliminary Injunction providing evidence that Defendants have violated this

Court’s Temporary Restraining Order and Preliminary Injunctions by continuing to advertise,

offer for sale, and sell Counterfeit Products through various additional websites (“Newly

Identified Infringing Websites”) and are using hundreds of social media accounts (“Newly

Identified Infringing Social Media” together with Newly Identified Infringing Websites, the

“Newly Identified Infringing Platforms”) and new email addresses (“Newly Identified Email

Addresses”) and in connection therewith;

       WHEREAS, the Amended Preliminary Injunction authorized Plaintiffs, upon showing

that Defendants are continuing to sell Counterfeit Products on Newly Identified Domains, may

ask the Court extend their relief granted therein to any such websites;

       WHEREAS, through Plaintiffs’ investigation and documents produced pursuant to third

party discovery, Plaintiffs have identified the true names of certain Defendants previously

identified in the Court’s prior orders and the Complaint only as “John Does” or “ABC

Companies” (“Newly Identified Defendants”), as well as financial accounts associated with

these Newly Identified Defendants and previously-identified Defendants (“Newly Identified

Financial Accounts”);

       WHEREAS, the Court previously concluded that Plaintiffs were entitled to injunctive

relief based on Plaintiffs’ demonstration, inter alia, (1) they are likely to succeed on the merits of

their claims; (2) they are suffering irreparable injury and, in the absence of an injunction, will

continue to suffer irreparable injury, based on Defendants’ unauthorized use and infringement of

Plaintiffs’ Marks in connection with the manufacture, importation, exportation, distribution,

marketing, advertising, offer for sale and/or sale of various products, including but not limited to




                                                  6
            Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 7 of 312




footwear, clothing, and accessories for men, women and children (the “Counterfeit Products”);

(3) remedies at law, such as money damages, are inadequate to compensate for Plaintiffs’

injuries; (4) a freeze of Defendants’ assets is necessary to preserve Plaintiffs’ right to an

equitable accounting (5) the balance of hardships favors Plaintiffs; and (6) granting Plaintiffs’

request for injunctive relief would serve the public interest;

        The Court now finds the following:

        a.       Plaintiffs have established that they are entitled to injunctive relief by

demonstrating that (1) they are likely to succeed on the merits of their claims; (2) they are

suffering irreparable injury and, in the absence of an injunction, will continue to suffer

irreparable injury, based on Defendants’ unauthorized use and infringement of Plaintiffs’ Marks

in connection with the manufacture, importation, exportation, distribution, marketing,

advertising, offer for sale and/or sale of Counterfeit Products; (3) remedies at law, such as money

damages, are inadequate to compensate for Plaintiffs’ injuries; (4) a freeze of Defendants’ assets

is necessary to preserve Plaintiffs’ right to an equitable accounting (5) the balance of hardships

favors Plaintiffs; and (6) granting Plaintiffs’ request for injunctive relief would serve the public

interest;

        b.       Plaintiffs have demonstrated that they are likely to succeed in showing that the

Plaintiffs’ Marks are valid and enforceable, and entitled to protection, and that Defendants’

willful and unlawful use of the Plaintiffs’ Marks in connection with the sale of Counterfeit

Products is likely to cause consumer confusion;

        c.       Plaintiffs have demonstrated that they are likely to succeed in showing that

Defendants have used and are continuing to use counterfeits or infringements of the Plaintiffs’




                                                    7
        Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 8 of 312




Marks in connection with the manufacture, exportation, importation, distribution, marketing,

advertising, offer for sale and/or sale of Counterfeit Products;

       d.      Plaintiffs have demonstrated that they are likely to succeed in showing that

Defendants, whose known websites, social media accounts, email addresses, alias names,

including any Chinese character alias names, and entities identified as members of the 42

networks of defendants as set forth in Attachment 1 hereto, and incorporated as if set forth

expressly herein, are, or were within the last twelve (12) months, using the names as set forth in

Attachment 2 hereto, and incorporated as if set forth expressly herein selling Counterfeit

Products through the use of hundreds of previously identified websites and Newly Identified

Infringing Websites (the “Infringing Websites”) and hundreds of previously identified

associated social media accounts and Newly Identified Infringing Social Media (the “Infringing

Social Media” together with Infringing Websites, the “Infringing Platforms”), including,

without limitation, the websites detected to date by Plaintiffs, which are or were located at the

websites set forth in Attachment 3 hereto, and incorporated as if set forth expressly herein, the

social media accounts detected to date by Plaintiffs, which are or were located at the social

medial accounts set forth in Attachment 4 hereto, and incorporated as if set forth expressly

herein, and the email addresses detected to date by Plaintiffs, which are set forth in Attachment 7

hereto, and incorporated as if set forth expressly herein;

       e.      Plaintiffs have demonstrated that they are likely to succeed in showing that

Defendants have registered and are continuing to register domain names that are identical to, or

confusingly similar to, one or more of the Plaintiffs’ Marks (collectively, the “Infringing

Domain Names”), in violation of the Anticybersquatting Consumer Protection Act, 15 U.S.C.

§ 1125(d), including, without limitation, the Infringing Domain Names detected to date by the




                                                  8
           Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 9 of 312




Plaintiffs, which are set forth in Attachment 5 hereto, and incorporated as if set forth expressly

herein;

          f.    Plaintiffs have demonstrated that they are likely to succeed in showing that

Defendants have a bad faith intent to profit by associating themselves with Plaintiffs and the

Plaintiffs’ Marks without Plaintiffs’ authorization;

          g.    Plaintiffs have demonstrated that Defendants continue to violate this Court’s

Orders and have gone to great lengths to conceal themselves and their ill-gotten proceeds from

Plaintiffs and this Court’s detection, including by providing intentionally-deceptive contact

information and using multiple false identities and addresses associated with their operations;

          h.    Plaintiffs have demonstrated that Defendants, or other persons acting in concert

with Defendants, would likely destroy, move, hide, or otherwise make the Counterfeit Products,

Defendants’ means of selling and distributing the Counterfeit Products, financial accounts used

in connection with the sale of Counterfeit Products, records relating to the ultimate disposition of

Defendants’ ill-gotten proceeds, and business records relating thereto, inaccessible to Plaintiffs

or the Court if Plaintiffs were to proceed on notice to the Defendants, thus frustrating the

ultimate relief that Plaintiffs seek in this action;

          i.    Plaintiffs have demonstrated that the harm to Plaintiffs from denial of the

requested Second Amended Preliminary Injunction outweighs the harm to Defendants’

legitimate interests against granting such an order;

          j.    Plaintiffs have demonstrated that the entry of an order other than the Second

Amended Preliminary Injunction would not adequately achieve the purposes of the Lanham Act

to preserve Plaintiffs’ remedies for trademark counterfeiting, including, inter alia, the cessation

of all sales of the Counterfeit Products, the acquisition of the business records relating to the




                                                       9
       Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 10 of 312




Counterfeit Products, and Plaintiffs’ rights to an equitable accounting of Defendants’ profits, lost

profits, or damages.

       k.      Plaintiffs have provided adequate security for the payment of such damages as

any person may be entitled to recover as a result of a wrongful restraint hereunder, by posting a

$50,000 bond in accordance with the Temporary Restraining Order;

       Accordingly, this Court finds that entry of the Second Amended Preliminary Injunction is

necessary and appropriate.

       THEREFORE, IT IS HEREBY ORDERED that:

       1.      Defendants, their officers, directors, agents, employees, representatives,

successors or assigns, and all persons acting in concert or in participation with any of them from

are restrained and enjoined from:

            a. using Plaintiffs’ Marks, or any reproduction, counterfeit, copy, or colorable

               imitation of Plaintiffs’ Marks, or any mark confusingly similar thereto or likely to

               dilute or detract from the Plaintiffs’ Marks, in connection with manufacturing,

               distributing, delivering, shipping, importing, exporting, advertising, marketing,

               promoting, selling or offering for sale Counterfeit Products or any other products

               confusingly similar to Plaintiffs’ Products, or that otherwise bear, contain,

               display, or utilize any of the Plaintiffs’ Marks;

            b. making or employing any other commercial use of the Plaintiffs’ Marks, any

               derivation or colorable imitation thereof, or any mark confusingly similar thereto

               or likely to dilute or detract from the Plaintiffs’ Marks;

            c. using any other false designation of origin or false description or representation or

               any other thing calculated or likely to cause confusion or mistake in the mind of




                                                 10
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 11 of 312




       the trade or public or to deceive the trade or public into believing that Defendants’

       products or activities are in any way sponsored, licensed or authorized by or

       affiliated or connected with Plaintiffs;

  d. using or transferring ownership of the Infringing Websites or Infringing Domain

       Names, or registering or using any other domain names incorporating Plaintiffs’

       Marks, in whole or in part;

  e. using or transferring ownership of the Infringing Social Media, in whole or in

       part;

  f.   any other acts or things calculated or likely to cause confusion or mistake in the

       mind of the public or to lead purchasers or consumers or investors to believe that

       the products or services promoted, offered, or sponsored by Defendants come

       from Plaintiffs’ or their licensees, or are somehow licensed, sponsored, endorsed,

       or authorized by, or otherwise affiliated or connected with Plaintiffs;

  g. moving, returning, destroying, secreting, or otherwise disposing of any

       Counterfeit Products or any products that otherwise bear, contain, display, or

       utilize any of the Plaintiffs’ Marks, any derivation or colorable imitation thereof,

       or any mark confusingly similar thereto or likely to dilute or detract from the

       Plaintiffs’ Marks;

  h. removing, destroying, altering, secreting, or otherwise disposing of any computer

       files, electronic files or data, business records, or documents containing any

       information relating to any of the Infringing Websites or Infringing Social Media,

       Defendants’ assets or operations, or to the importing, manufacturing, production,

       marketing, advertising, promoting, acquisition, purchase, distribution or sale of




                                         11
       Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 12 of 312




               Counterfeit Products or any products that otherwise bear contain, display, or

               utilize any of the Plaintiffs’ Marks, any derivation or colorable imitation thereof,

               or any mark confusingly similar thereto or likely to dilute or detract from the

               Plaintiffs’ Marks;

            i. further diluting and infringing the Plaintiffs’ Marks and damaging Plaintiffs’

               goodwill;

            j. otherwise competing unfairly with Plaintiffs or any of their authorized licensees

               in any manner;

            k. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

               paying any money or other assets of Defendants, including but not limited to the

               transfers from or to any accounts held by, associated with, or utilized by

               Defendants, regardless of whether such money or assets are held in the U.S. or

               abroad, including Defendants’ accounts as listed in Attachment 6 hereto, and

               incorporated as if set forth expressly herein, until further ordered by this Court;

               and

            l. assisting, aiding, or abetting any other person or business entity in engaging in or

               performing any of the activities referred to in the above subparagraphs (a) through

               (k), or effecting any assignments or transfers, forming new entities or

               associations, or utilizing any other device for the purpose of circumventing or

               otherwise avoiding the prohibitions set forth in subparagraphs (a) through (k)

       2.      Defendants, their officers, directors, agents, employees, representatives,

successors or assigns, and all persons acting in concert or in participation with any of them are




                                                 12
        Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 13 of 312




restrained and enjoined from accessing the Infringing Platforms for the duration of this action, as

set forth further herein.

        3.      IT IS FURTHER ORDERED that upon two (2) business days’ written notice to

the Court and Plaintiffs’ counsel, any Defendant or affected third party may, upon proper

showing, appear and move for dissolution or modification of the provisions of this Order.

        4.      IT IS FURTHER ORDERED that, upon a showing that Defendants are continuing

to sell Counterfeit Products on additional Infringing Platforms identified in the future

(“Additional Infringing Platforms”), Plaintiffs may move to amend this Order to extend the

application of the relief granted herein to the Additional Infringing Platforms.

                                ASSET RESTRAINING ORDER

        IT APPEARING to the Court that Defendants are manufacturing, exporting, importing,

distributing, marketing, advertising, offering for sale, and/or selling the Counterfeit Products,

including via the Infringing Platforms, and that Defendants will continue to carry out such acts

unless restrained by Order of the Court:

        5.      IT IS FURTHER ORDERED that, in accordance with Rule 65 of the Federal

Rules of Civil Procedure, 15 U.S.C. § 1116(a), and this Court’s inherent equitable power to issue

provisional remedies ancillary to its authority to provide the final requested equitable relief of an

accounting, Defendants, their officers, directors, agents, representatives, successors or assigns,

and all persons acting in concert or in participation with any of them, including any third parties

receiving actual notice of this Order by personal service or otherwise, are restrained and enjoined

from transferring, withdrawing or disposing of any money or other assets into or out of any

accounts held by, associated with, or utilized by Defendants, regardless of whether such money

or assets are held in the U.S. or abroad, including Defendants’ accounts as listed in Attachment 6

hereto, and incorporated as if set forth expressly herein.


                                                 13
       Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 14 of 312




       6.      The provisions of this section apply to any and all money or assets, whether held

in the U.S. or abroad, including but not limited to any money or assets held with:

(1) PayPal (2) MasterCard, Visa, American Express, and/or Discover (3) Bank of China (4)

Western Union (5) MoneyGram (6) Zelle (7) Bitcoin (8) Google Pay (9) Venmo (10) AliPay

(11) TransferWise (12) WeChat Pay (13) WorldRemit (14) Citibank NA (15) 中国建设银行

(China Construction Bank) (16) 南洋商业银行 (Nanyang Commercial Bank) (17) Community

Federal Savings Bank (18) Industrial and Commercial Bank of China (Asia) Limited (19)

Charles Schwab (20) Pt Bank Rakyat Indonesia (Persero) Tbk (21) International Bank of

Chicago (22) Bank of America, N.A. (23) Byline Bank (24) BMO Harris Bank, N.A. (25) Wells

Fargo Bank, N.A. (26) First Century Bank, N.A. (27) China Merchants Bank (28) Citibank,

N.A., Hong Kong Branch (29) JPMorgan Chase (30) BBVA Bancomer (31) Zions Bank (32)

Agricultural Bank of China (33) The Bankcorp Bank (34) Bank of Communications (35) Banorte

(36) Capital One Bank, N.A. (37) China Citic Bank (38) China Everbright Bank (39) China

Guangfa Bank (40) China Minsheng Bank (41) First National Bank of Omaha (42) Goldman

Sachs Bank USA (43) Industrial and Commercial Bank of China (44) Industrial Bank (45)

Industrial Bank Co. Ltd. (46) Pingan Bank (47) Postal Savings Bank of China (48) Pudong

Development Bank (49) Shanghai Pudong Development Bank (50) Sunrise Banks, N.A. (51)

Wex Bank (52) Zhejiang Chouzhou Commercial Bank (53) Stripe Payment (54) Jilin Jiutia Rural

Commercial Bank (54) Metropolitan Commercial Bank (55) OCBC Wing Hang Bank, and

entities that processed payments for items purchased from Defendants’ Infringing Websites, and

any bank accounts or merchant reserve accounts associated with such payment processing

accounts, including but not limited to the accounts identified in Attachment 6 hereto, and

incorporated as if set forth expressly herein.



                                                 14
       Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 15 of 312




            a. The Court may exempt any particular asset from the above-described freeze upon

               a showing by the party seeking relief from the freeze that the asset is not the

               proceed of counterfeiting activity.

                     CONTINUATION OF EXPEDITED DISCOVERY

Provisions Applicable to Third Party Financial Service Providers

       7.      IT IS FURTHER ORDERED that Plaintiffs may continue to seek expedited

discovery by providing actual notice of this Order to any banks, savings and loan associations,

payment processors or other financial institutions, merchant account providers, payment

providers, third party processors, or credit card associations, which have provided services,

received payment, or held assets for any Defendant, any of Defendants’ operations, any of the

Infringing Platforms, or for any other website or social media account owned or controlled by

any Defendant, including without limitation, PayPal, MasterCard, Visa, American Express,

Discover, Bank of China, Western Union, MoneyGram, Zelle, Bitcoin, Google Pay, Venmo,

AliPay, TransferWise, WeChat Pay, WorldRemit, Citibank NA, 中国建设银行 (China

Construction Bank), 南洋商业银行 (Nanyang Commercial Bank), Community Federal Savings

Bank, Industrial and Commercial Bank of China (Asia) Limited, Charles Schwab, Pt Bank

Rakyat Indonesia (Persero) Tbk, International Bank of Chicago, Bank of America, N.A., Byline

Bank, BMO Harris Bank, N.A., Wells Fargo Bank, N.A., First Century Bank, N.A., China

Merchants Bank, Citibank, N.A., Hong Kong Branch, JPMorgan Chase, BBVA Bancomer,

Zions Bank, Agricultural Bank of China, The Bankcorp Bank, Bank of Communications,

Banorte, Capital One Bank, N.A., China Citic Bank, China Everbright Bank, China Guangfa

Bank, China Minsheng Bank, First National Bank of Omaha, Goldman Sachs Bank USA,

Industrial and Commercial Bank of China, Industrial Bank, Industrial Bank Co. Ltd., Pingan



                                                15
       Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 16 of 312




Bank, Postal Savings Bank of China, Pudong Development Bank, Shanghai Pudong

Development Bank, Sunrise Banks, N.A., Wex Bank, Zhejiang Chouzhou Commercial Bank,

Stripe Payment, Jilin Jiutia Rural Commercial Bank, Metropolitan Commercial Bank, and ing

Hang Bank (collectively, “Third Party Financial Service Providers”); and

       8.      IT IS FURTHER ORDERED that, within ten (10) days of receiving actual notice

of this Order by personal service or otherwise, and to the extent such information was not

already provided in accordance with the Temporary Restraining Order or Preliminary

Injunctions, all Third Party Financial Service Providers must provide to Plaintiffs’ counsel all

documents and records in their possession, custody or control, whether located in the U.S. or

abroad, relating to any financial accounts (including but not limited to any savings, checking,

money market, or payment processing accounts) held by, associated with, or utilized by the

Defendants, their officers, directors, agents, employees, representatives, successors or assigns,

and all persons acting in concert or in participation with any of them. This includes all

documents and records relating to:

            a. Defendants’ Infringing Websites and any other websites registered by Defendants,

               including the identities of the individuals or entities that registered and operated

               the Infringing Websites;

            b. Defendants’ Infringing Social Media and any other social media accounts

               registered by Defendants, including the identities of the individuals or entities that

               registered and operated the Infringing Social Media;

            c. the manufacturing, exporting, importing, distributing, marketing, advertising,

               offering for sale, and/or selling of Counterfeit Products by Defendants, their




                                                 16
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 17 of 312




       officers, directors, agents, employees, representatives, successors or assigns, and

       all persons acting in concert or in participation with any of them;

  d. the identities of any and all credit card processing agencies, merchant acquiring

       banks, or other financial institutions responsible for processing credit card, debit

       card, or other forms of financial transactions for the Infringing Platforms;

  e. the identities and addresses of Defendants, their officers, directors, agents,

       employees, representatives, successors or assigns, and all persons acting in

       concert or in participation with any of them, including without limitation,

       identifying information associated with Defendants’ Infringing Platforms;

  f. payments made to or by Defendants in exchange for goods or services provided

       by or to Defendants, including information sufficient to identify the recipient and

       beneficiary of such payment;

  g.   identifying information, including full account numbers;

  h. account opening documents, including account applications, signature cards,

       copies of identification documents provided and, if a business account, copies of

       any corporate resolution to open account and other business documents provided

       which may include articles of incorporation for the business;

  i. all deposits and withdrawals and any supporting documentation, including deposit

       slips, withdrawal slips, cancelled checks (both sides), and periodic account

       statements;

  j. all wire transfers into the financial accounts, including documents sufficient to

       identify the source of transferred funds, such as documents reflecting the name of

       the bank or entity from which the funds originated, the account number from




                                        17
       Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 18 of 312




                which the funds were transferred, and the name of the person or entity from

                whose account such funds were transferred; and

             k. all wire transfers out of the financial accounts, including documents sufficient to

                identify the destination of the transferred funds, such as documents reflecting the

                name of the beneficiary of such transfer, the identity of the beneficiary’s bank,

                and the beneficiary’s full account number.

Provisions Applicable to Third Party Website Service Providers

       9.       IT IS FURTHER ORDERED that Plaintiffs may continue to seek expedited

discovery by providing actual notice of this Order to any Internet service providers (“ISPs”),

back-end service providers, website designers, sponsored search engine ad-word providers,

shippers, domain name registrars, domain name registries, domain protection services, or any

other business supporting, hosting or providing e-commerce services to any Defendant, any of

Defendants’ Infringing Websites, or for any other website owned or controlled by any Defendant

(collectively, “Third Party Website Service Providers”); and

       10.      IT IS FURTHER ORDERED that, within ten (10) days of receiving actual notice

of this Order by personal service or otherwise, to the extent such information was not already

provided in accordance with the Temporary Restraining Order or Preliminary Injunctions, all

Third Party Website Service Providers must provide to Plaintiffs’ counsel all documents and

records in their possession, custody or control, whether located in the U.S. or abroad, relating to:

             a. Defendants’ Infringing Websites and any other websites registered by Defendants,

                including the identities of the individuals or entities that registered and operated

                the Infringing Websites;




                                                  18
       Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 19 of 312




             b. the manufacturing, exporting, importing, distributing, marketing, advertising,

                offering for sale, and/or selling of Counterfeit Products by Defendants, their

                officers, directors, agents, employees, representatives, successors or assigns, and

                all persons acting in concert or in participation with any of them;

             c. the identities and addresses of Defendants, their officers, directors, agents,

                employees, representatives, successors or assigns, and all persons acting in

                concert or in participation with any of them, including without limitation,

                identifying information associated with Defendants’ Infringing Websites; and

             d. payments made to or by Defendants in exchange for goods or services provided

                by or to Defendants, including information sufficient to identify the recipient and

                beneficiary of such payment.

Provisions Applicable to Other Third Party Service Providers

       11.      IT IS FURTHER ORDERED that Plaintiffs may continue to seek expedited

discovery by providing actual notice of this Order along with a subpoena, pursuant to Fed. R.

Civ. P. 45, to any other third party service providers that have provided services for any

Defendant, any of Defendants’ Infringing Platforms, or for any other website or social media

account owned or controlled by any Defendant (collectively “Other Third Party Service

Providers”).

       12.      IT IS FURTHER ORDERED that Plaintiffs may continue to pursue discovery

proceedings pursuant to the Federal Rules of Civil Procedure.

                         DISABLING OF INFRINGING PLATFORMS

       13.      IT IS FURTHER ORDERED, pursuant to Fed. R. Civ. P. 65(d)(2), that any Third

Party Website Service Provider, including but not limited to VeriSign, Inc., NeuStar, Inc.,

Nominet UK, Registry Services, LLC, .Club Domains, LLC, Public Interest Registry, and/or an


                                                  19
        Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 20 of 312




individual registrar or Other Third Party Service Provider holding or listing one or more domain

names or social media accounts used in conjunction with Defendants’ Infringing Platforms,

including those set forth in Attachments 3 and 4 hereto, and incorporated as if set forth expressly

herein, shall, within three (3) business days of receiving actual notice of this Order by personal

service or otherwise, maintain measures in place to or, to the extent such action was not already

taken in accordance with the Temporary Restraining Order or Preliminary Injunctions,

temporarily disable these domain names and/or social media accounts, and make them inactive

and untransferable until further order from this Court. Notwithstanding the preceding sentence,

the terms of this Paragraph shall have no application if a domain name or social media account

has already been disabled and/or the ownership of such domain name or social media account

has been transferred by the Other Third Party Service Provider pursuant to a court order issued in

another litigation.

                      PROHIBITION AGAINST AIDING AND ABETTING
                      VIOLATIONS OF THIS ORDER BY THIRD PARTIES

        14.      IT IS FURTHER ORDERED, by automatic operation of Fed. R. Civ. P. 65(d)(2),

that all third parties who act in active concert or participation with Defendants and who receive

actual notice of this Order by personal service or otherwise shall be bound by the terms of this

Order and are prohibited from assisting in any violation of this Order, including, without

limitation:

              a. permitting the transfer, withdrawal or disposal of any money or other assets by

                 Defendants, their officers, directors, agents, representatives, successors or assigns,

                 and all persons acting in concert or in participation with any of them, into or out

                 of any accounts held by, associated with or utilized by any of the Defendants,

                 regardless of whether such money or assets are held in the U.S. or abroad;



                                                  20
        Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 21 of 312




             b. permitting the advertising, promoting, or marketing of Defendants’ Counterfeit

                Products or the Infringing Platforms, or the sale or distribution of Counterfeit

                Products by Defendants, their officers, directors, agents, representatives,

                successors or assigns, and all persons acting in concert or in participation with any

                of them; and

             c. supporting, hosting or providing e-commerce services Defendants’ Infringing

                Platforms, including continuing to connect customers to the Infringing Platforms.

       15.      IT IS FURTHER ORDERED that any third party that has received proper notice

of this Order pursuant to Fed. R. Civ. P. 65(d)(2), and requires clarifications as to its duties, if

any, under this Order, may make an application to this Court, with notice to Plaintiffs’ counsel.

       16.      Defendants are hereby given further notice that any act by them in violation of

any of the terms of this Order may be considered and prosecuted as contempt of this Court.



IT IS SO ORDERED.

DATED this 7th day of April, 2021

                                                       By: ________________________________
                                                           SIDNEY H. STEIN
                                                           UNITED STATES DISTRICT JUDGE




                                                  21
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 22 of 312




ATTACHMENT 1
               Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 23 of 312




                                         Defendant Networks
No.         Website                    Email                      Social                  Names
                                        Defendants - Network 1
1.    51shoeshouse.ru      shoesfactory318@hotmail.com
2.    airjordan.hk         airjordan.hk@outlook.com                                 Xie Shaoxiong
                           hk@west.cn                                               XIESHAOXION
                                                                                    解少雄
                                                                                    少雄 解
3.    beyourjordans.ca     beyourshop6@gmail.com         8618059931068
                           1627712110@qq.com             (Whatsapp)
                           beyourjordans.com@gmail.com   yzywholeslae (Instagram)
                           customercomplain18@gmail.co   beyourjordansnetkicks
                           m                             (Instagram)
                                                         UCGhrQ93BC-
                                                         pKEcdKuQrZAwg
                                                         (Youtube)
                                                         8618059931068 (Wechat)
                                                         beyourjordans (Skype)
4.    beyourjordans.club                                 UCGhrQ93BC-
                                                         pKEcdKuQrZAwg
                                                         (Youtube)
                                                         beyourjordansclub
                                                         (Instagram)
5.    beyourjordans.com    beyourshop6@gmail.com         8618059931068              dsfaf
                           1627712110@qq.com             (Whatsapp)                 jiaodousi
                           beyourjordans.com@gmail.com   fireyzy.ru (Instagram)
                           customercomplain18@gmail.co   greatkicks68 (Instagram)
                           m                             yzywholeslae (Instagram)
                           m15015474189@163.com          beyourjordansnetkicks
                                                         (Instagram)
                                                         UCGhrQ93BC-
                                                         pKEcdKuQrZAwg
                                                         (Youtube)
                                                         8618059931068 (Wechat)
                                                         beyourjordansclub
                                                         (Instagram)
                                                         beyourjordans (Skype)
6.    beyourjordans.ru                                   kickslogix.1 (Instagram)
                                                         sneakerahead__david
                                                         (Instagram)
7.    beyourjordans.shop   beyourshop6@gmail.com         8613349861033
                           1627712110@qq.com             (Whatsapp)
                           beyourjordans.com@gmail.com   beyourjordansnetkicks
                           customercomplain18@gmail.co   (Instagram)
                           m                             UCGhrQ93BC-
               Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 24 of 312




                                       Defendant Networks
No.         Website                   Email                     Social                   Names
                                                       pKEcdKuQrZAwg
                                                       (Youtube)
                                                       8613349861033 (Wechat)
8.    beyourjordans.vip                                yzywholeslae (Instagram)
9.    beyourjordanshop.ru   beyourshop6@gmail.com         8618059931068
                            1627712110@qq.com             (Whatsapp)
                            beyourjordans.com@gmail.com   beyourjordansnetkicks
                            customercomplain18@gmail.co   (Instagram)
                            m                             UCGhrQ93BC-
                                                          pKEcdKuQrZAwg
                                                          (Youtube)
                                                          8618059931068 (Wechat)
                                                          beyourjordans (Skype)
10.   beyourshop.ru         beyourshop6@gmail.com         8613349861033
                            1627712110@qq.com             (Whatsapp)
                            beyourjordans.com@gmail.com   beyourjordansnetkicks
                            customercomplain18@gmail.co   (Instagram)
                            m                             UCGhrQ93BC-
                                                          pKEcdKuQrZAwg
                                                          (Youtube)
                                                          8613349861033 (Wechat)
11.   beyourshops.ru        customercomplain18@gmail.co   8618059931068
                            m                             (Whatsapp)
                            beyourshop6@gmail.com         real_pictures68
                            1627712110@qq.com             (Instagram)
                            beyourjordans.com@gmail.com   8613349861033
                                                          (Whatsapp)
                                                          greatkicks68 (Instagram)
                                                          beyourjordanswholesale
                                                          (Instagram)
                                                          beyourjordansnetkicks
                                                          (Instagram)
                                                          UCGhrQ93BC-
                                                          pKEcdKuQrZAwg
                                                          (Youtube)
                                                          alice10231215 (Kik)
                                                          8613349861033 (Wechat)
12.   brandairjordan.ru     brandairjordan@gmail.com      kicksyeezyplug             ZHEQIAN LIU
                            brandairjordan@icloud.com     (Instagram)                KEEP2008
                            customercomplain18@gmail.co   brandairsuprememe2019
                            m                             (Instagram)
                            geo99ooi@gmail.com            8618650230151
                            complaintscentre@yahoo.com    (Whatsapp)



                                                 2
               Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 25 of 312




                                            Defendant Networks
No.         Website                       Email                        Social               Names
                             strong2796635197@qq.com        sie.su.1 (Facebook)
                             spantrymywayusa@gmail.com yuki-cts19 (Wechat)
                             keep2008@mail.com              fashionsneaker_jessica
                                                            (Instagram)
                                                            brandgogo666 (Instagram)
                                                            brandairmake (Instagram)
                                                            UCuHGFuOwipLWwIc0l
                                                            Ui3A2g (Youtube)
                                                            UCoQLmqgBbGSscI1ng
                                                            WxgusA (Youtube)
13.   brandairjordanshop.r   trymywayusa@gmail.com          kicksyeezyplug             Huang WenHong
      u                      2796635197@qq.com              (Instagram)                pinking diy inc
                             geo99ooi@gmail.com             brandairjordanwholesales
                             brandairjordan@icloud.com      (Instagram)
                             brandairjordan@gmail.com       UCpsuWg-
                             customercomplain18@gmail.co KB7WOrL2HTWoJOxg
                             m                              (Youtube)
                             4you369@sina.com               offwhitebrandsneakers
                             complaintscentre@yahoo.com     (Instagram)
                             shannn0729@yeah.net            8618650230151
                             pinkingdiy@yahoo.com           (Whatsapp)
                                                            brandairjordan18 (Skype)
                                                            dawn.dawn.5283
                                                            (Facebook)
                                                            sie.su.1 (Facebook)
                                                            thearlyourunnerlab2
                                                            (Instagram)
                                                            8618650230151 (Wechat)
                                                            6549876532 (Phones)
                                                            jessica1314520 (Kik)
                                                            8618050511049 (Phones)
14.   brandairkicks.ru       brandairjordan@gmail.com       brandairsuprememe2019      ZHEQIAN LIU
                             brandairjordan@icloud.com      (Instagram)                KEEP2008
                             customercomplain18@gmail.co 8618650230151
                             m                              (Whatsapp)
                             geo99ooi@gmail.com             sie.su.1 (Facebook)
                             complaintscentre@yahoo.com     yuki-cts19 (Wechat)
                             strong2796635197@qq.com        fashionsneaker_jessica
                             dairjordan@gmail.com           (Instagram)
                             spantrymywayusa@gmail.com brandgogo666 (Instagram)
                             keep2008@mail.com              brandairmake (Instagram)
                             rdan@icloud.com                UCoQLmqgBbGSscI1ng
                                                            WxgusA (Youtube)



                                                    3
               Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 26 of 312




                                           Defendant Networks
No.         Website                      Email                        Social             Names
                                                           UCuHGFuOwipLWwIc0l
                                                           Ui3A2g (Youtube)
15.   brandairkickshop.ru   2796635197@qq.com              brandairjordanwholesales
                            geo99ooi@gmail.com             (Instagram)
                            brandairjordan@icloud.com      brandairsuprememe2019
                            brandairjordan@gmail.com       (Instagram)
                            customercomplain18@gmail.co 8618650230151
                            m                              (Whatsapp)
                            4you369@sina.com               brandairjordan18 (Skype)
                            complaintscentre@yahoo.com     UCpsuWg-
                            trymywayusa@gmail.com          KB7WOrL2HTWoJOxg
                                                           (Youtube)
                                                           dawn.dawn.5283
                                                           (Facebook)
                                                           sie.su.1 (Facebook)
                                                           8618050511049 (Phones)
                                                           jessica1314520 (Kik)
                                                           8618650230151 (Wechat)
16.   brandairmake.ru       brandairjordan@gmail.com       brandairsuprememe2019    ZHEQIAN LIU
                            brandairjordan@icloud.com      (Instagram)              KEEP2008
                            customercomplain18@gmail.co 8618650230151
                            m                              (Whatsapp)
                            geo99ooi@gmail.com             sie.su.1 (Facebook)
                            complaintscentre@yahoo.com     yuki-cts19 (Wechat)
                            pinkingdiy@yahoo.com           fashionsneaker_jessica
                            strong2796635197@qq.com        (Instagram)
                            spantrymywayusa@gmail.com brandgogo666 (Instagram)
                            keep2008@mail.com              brandairmake (Instagram)
                                                           UCuHGFuOwipLWwIc0l
                                                           Ui3A2g (Youtube)
                                                           UCoQLmqgBbGSscI1ng
                                                           WxgusA (Youtube)
17.   brandairmakeshop.ru   geo99ooi@gmail.com             brandairjordanwholesales
                            4you369@sina.com               (Instagram)
                            2796635197@qq.com              8618650230151
                            brandairjordan@gmail.com       (Whatsapp)
                            brandairjordan@icloud.com      UCpsuWg-
                            customercomplain18@gmail.co KB7WOrL2HTWoJOxg
                            m                              (Youtube)
                            complaintscentre@yahoo.com     brandairjordan18 (Skype)
                            trymywayusa@gmail.com          dawn.dawn.5283
                                                           (Facebook)
                                                           sie.su.1 (Facebook)
                                                           jessica1314520 (Kik)


                                                 4
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 27 of 312




                                          Defendant Networks
No.          Website                    Email                        Social                  Names
                                                          8618050511049 (Phones)
                                                          8618650230151 (Wechat)
18.   c4official.com       2315211230@qq.com              8618505051558 (Phones)       张继柳
                           c4officialnet@gmail.com
                           511367861@qq.com
                           sitaracfizvx@gmail.com
19.   citysole.net         citysole.net19@gmail.com       8618760557879                dsfaf
                           pinkingdiy@yahoo.com           (Whatsapp)                   寅沈
                           shopking@yeah.net              wholesalecitysole            809087261
                           yukiwucitysole.net@gmail.com (Instagram)                    huangjinhuang
                           809087261@qq.com               citysole.net_yeezys          jinhuang huang
                           shopping2020@163.com           (Instagram)                  jiaodousi
                                                          citysole_net (Instagram)     SHOPKING
                                                          citysole.net19 (Instagram)
                                                          UCuBFxJBwVcOZwzy50
                                                          fHWKqA (Youtube)
20.   citysole.ru          citysole.net19@gmail.com       kicksyeezyplug               SHOPKING
                           pinkingdiy@yahoo.com           (Instagram)                  寅沈
                           picknicekicks@hotmail.com      gogoyeezy500
                           shopking@yeah.net              (Instagram)
                           yukiwucitysole.net@gmail.com 8618760557879
                           pkgoldeninc@gmail.com          (Whatsapp)
                           strong2796635197@qq.com        wholesaleyeezyfactory
                           shopping2020@163.com           (Instagram)
                                                          wholesalecitysole
                                                          (Instagram)
                                                          yeezyrunner700s
                                                          (Instagram)
                                                          solehotsupplier.cts
                                                          (Instagram)
                                                          gokicksnow (Instagram)
                                                          citysole.net19 (Instagram)
                                                          gogoyeezy700
                                                          (Instagram)
                                                          UCuBFxJBwVcOZwzy50
                                                          fHWKqA (Youtube)
                                                          citysole_net (Instagram)
21.   citysoleshop.ru      citysole.net19@gmail.com       gogoyeezy500                 SHOPKING
                           pinkingdiy@yahoo.com           (Instagram)                  寅沈
                           picknicekicks@hotmail.com      8618760557879
                           shopking@yeah.net              (Whatsapp)
                           yukiwucitysole.net@gmail.com wholesaleyeezyfactory
                           pkgoldeninc@gmail.com          (Instagram)
                                                          wholesalecitysole


                                                   5
                   Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 28 of 312




                                             Defendant Networks
No.         Website                        Email                        Social                  Names
                              strong2796635197@qq.com        (Instagram)
                              shopping2020@163.com           yeezyrunner700s
                                                             (Instagram)
                                                             solehotsupplier.cts
                                                             (Instagram)
                                                             gokicksnow (Instagram)
                                                             citysole.net19 (Instagram)
                                                             citysole_net (Instagram)
                                                             UCuBFxJBwVcOZwzy50
                                                             fHWKqA (Youtube)
22.   citysoleshopru.ru       picknicekicks@hotmail.com      gogoyeezy500                 pk golden inc
                              wangxiaoliang1968@163.com      (Instagram)
                              2796635197@qq.com              8618760557879
                              shopking@yeah.net              (Whatsapp)
                              citysole.net19@gmail.com       wholesaleyeezyfactory
                              pkinc2@yahoo.com               (Instagram)
                              yukiwucitysole.net@gmail.com wholesalecitysole
                              pinkingdiy@yahoo.com           (Instagram)
                              pkgoldeninc@gmail.com          u/CitysolenetYuki
                                                             (Reddit)
                                                             8618760557879 (Wechat)
23.   cssfactory.ru           pkgoldeninc@gmail.com          gogoyeezy500
                              picknicekicks@hotmail.com      (Instagram)
                              shopking@yeah.net              8618760557879
                              pinkingdiy@yahoo.com           (Whatsapp)
                              citysole.net19@gmail.com       wholesaleyeezyfactory
                              yukiwucitysole.net@gmail.com (Instagram)
                              pkinc2@yahoo.com               wholesalecitysole
                              2796635197@qq.com              (Instagram)
                                                             u/CitysolenetYuki
                                                             (Reddit)
                                                             8618760557879 (Wechat)
24.   fireyzy.ru              fireyzy88@gmail.com            fireyzy.ru (Instagram)       Hongying Zheng
                              luobing87@gmail.com            yeezymaker350ss              LUOBING87
                              strong2796635197@qq.com        (Instagram)
                                                             c25ab2dce8aa7267
                                                             (Skype)
25.   fireyzys.ru             fireyzy88@gmail.com
26.   gogoyeezy.ca            gogoyeezy123@gmail.com          an.vivi.16752 (Facebook)
                                                              8613030829315
                                                              (Whatsapp)
                                                              UCf3_F99XVDy_p7TYc
                                                              A_iCwQ (Youtube)



                                                      6
               Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 29 of 312




                                           Defendant Networks
No.         Website                      Email                       Social                  Names
                                                           bestjordanfactory
                                                           (Instagram)
27.   hiphoplinda.me        hiphoplinda18@hotmail.com      UCkzqOtDN2PsaRhEBQ          wangziyue
                            zhenmeilin66@126.com           bx12kw (Youtube)            362921889
                            ab2715008630@gmail.com         8617075991064               少贵 黄
                            362921889@qq.com               (Whatsapp)
                                                                                       wang ziyue
                            ab27158630@gmail.com           UCtmaYT4qOQndTdjuO
                                                                                       ZHENMEILIN6
                            xin20160112@foxmail.com        OsWIiQ (Youtube)
                                                                                       珍妹 林
                                                           sneakericonn (Instagram)
                                                           lindahiphop36 (Instagram)
                                                           hiphoplindame (Wechat)
                                                           linda.yeezy (Facebook)
28.   jordansclub.ru        jordansclubnet@gmail.com       15260135037 (Wechat)
                                                           UCwynkU2LVB_VTokQ
                                                           B7yNUZw (Youtube)
                                                           8615260135037
                                                           (Whatsapp)
29.   jordanswholesale.ru   customercomplain18@gmail.co 8615549439730
                            m                              (Whatsapp)
                            jordanswholesale97@gmail.co    jordanswholesale666
                            m                              (Instagram)
30.   kickcc.com            kickcc88@gmail.com             8617078882690
                                                           (Whatsapp)
                                                           hotkickcc (Instagram)
                                                           UCErinvF4VyZ4UARMU
                                                           rkXX5Q (Youtube)
31.   kicksordie.me         kicksordienet23@gmail.com      UCa_kqCx1LxgESmCnCj         Alex liu
                            kicksordienet@gmail.com        tRn_g (Youtube)             AJ
                            kickssofire@gmail.com          8613003869909               aj
                            k@gmail.com                    (Whatsapp)
                            icksordienet23@gmail.com       kicksordie.ru (Instagram)
                                                           wnyeezy (Wechat)
32.   kicksordie.net        kicksordienet23@gmail.com      UCa_kqCx1LxgESmCnCj         Alex liu
                                                           tRn_g (Youtube)             AJ
                                                           8613003869909               aj
                                                           (Whatsapp)
                                                           kicksordie.ru (Instagram)
                                                           wnyeezy (Wechat)
33.   kicksordie.ru         kicksordienet23@gmail.com      UCa_kqCx1LxgESmCnCj         Alex liu
                                                           tRn_g (Youtube)             AJ
                                                           8613003869909               aj
                                                           (Whatsapp)
                                                           kicksordie.ru (Instagram)
                                                           wnyeezy (Wechat)


                                                   7
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 30 of 312




                                          Defendant Networks
No.         Website                     Email                       Social                   Names
34.   kickssale.net        kickssale997@gmail.com         kksnet18 (Instagram)
                                                          8618171225397
                                                          (Whatsapp)
                                                          kksale98 (Instagram)
                                                          kickssalenet (Instagram)
                                                          8618171225397 (Wechat)
35.   kickssofire.ru       ab27158630@gmail.com           UCkzqOtDN2PsaRhEBQ          少贵 黄
                           ab2715008630@gmail.com         bx12kw (Youtube)
                                                                                      ZHENMEILIN6
                           kickssofire@gmail.com          8617075991064
                                                                                      珍妹 林
                           362921889@qq.com               (Whatsapp)
                           zhenmeilin66@126.com           bestjordanfactory           362921889
                                                          (Instagram)
                                                          lindahiphop36 (Instagram)
                                                          hiphoplindame (Wechat)
                                                          chen.lydia.963 (Facebook)
36.   kickz.club           kickzclub9@gmail.com           UC5oHcEuJB16B3Ud-           kiki
                                                          j_TKagg (Youtube)
                                                          8615549439730
                                                          (Whatsapp)
                                                          8618271259502
                                                          (Whatsapp)
37.   kickzmall.com        362921889@qq.com               annie.sun.92560             少贵 黄
                           lijuanwang66@126.com           (Facebook)
                                                                                      LIJUANWANG6
                           kickzmallservice@gmail.com     kickzmall1215 (Wechat)
                           transaction-zh@gmx.com                                     丽娟 王
                                                                                      362921889
38.   new-jordans-for-
      sale.appspot.com
39.   nicejordans.net      jordansneaker18@gmail.com      UCFFMdF5BNKBWMb4
                           jordansneakers18@gmail.com     rHEILwLQ (Youtube)
                           nicejordans.net@gmail.com      8618163540042
                           nicejordans@163.com            (Whatsapp)
                                                          8618163540042 (Wechat)
40.   nicekicks.vip        xin20160112@foxmail.com        UCt1jmpEQirqjVzPs0J3C       王梓越
                                                          NZg (Youtube)
41.   nicekickss.net       nicekickz18@gmail.com          UCUmooJpnE5ad_Ayy_F         来福 喻
                                                          RmfzQ (Youtube)
                                                                                      NICEKICKZ18
                                                          100025348665146
                                                          (Facebook)
                                                          8615860044798
                                                          (Whatsapp)
                                                          sneakericonn (Instagram)
                                                          8615080137832
                                                          (Whatsapp)


                                                   8
               Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 31 of 312




                                         Defendant Networks
No.         Website                    Email                       Social                Names
                                                         nicekickss888 (Wechat)
                                                         nicekickz18 (Wechat)
                                                         nicekickz18 (Skype)
42.   nicekickss.ru       nicekickz18@gmail.com          UCUmooJpnE5ad_Ayy_F        Yurong Hu
                                                         RmfzQ (Youtube)
                                                         100025348665146
                                                         (Facebook)
                                                         8615860044798
                                                         (Whatsapp)
                                                         sneakericonn (Instagram)
                                                         8615080137832
                                                         (Whatsapp)
                                                         nicekickss888 (Wechat)
                                                         nicekickz18 (Kik)
                                                         nicekickss.ru (Snapchat)
                                                         nicekickz18 (Wechat)
43.   niceyes.net         niceyes.vip@outlook.com        8613328375252              NICEYESNET
                          niceyesnet@outlook.com         (Whatsapp)                 Guobao Cai
                          m17070111625_1@163.com
44.   ogkicks.net         kickfirescom@gmail.com         UCgbyilzW_aVHHx0gQx        XiaoDong Wu
                                                         ZXU2g (Youtube)            XiuLian Weng
                                                         8618596951638
                                                         (Whatsapp)
                                                         okyeezyme (Wechat)
45.   ogkicks.ru          ogkickspro@gmail.com           8617075991036              REALYEEZYBA
                          realyeezybay@gmail.com         (Whatsapp)                 jian Li
                                                         UCgbyilzW_aVHHx0gQx
                                                         ZXU2g (Youtube)
                                                         ogkickspro (Instagram)
                                                         ogkicksru (Instagram)
                                                         ajkingru (Wechat)
46.   perfectkick.ru      362921889@qq.com               aimee.sun.733 (Facebook)   少贵 黄
                          lijuanwang66@126.com           perfectkicksru (Wechat)
                                                                                    LIJUANWANG6
                          perfectkickservice@gmail.com
                          transaction-zh@gmx.com                                    丽娟 王
                                                                                    362921889
47.   perfectkicks.ca     perfectkicksruru@gmail.com     UCqiDgcxoLserGgi4CcQ
                                                         oXQQ (Youtube)
                                                         perfectkicks.ca
                                                         (Instagram)
                                                         perfectkicksca (Wechat)
                                                         8615260135037
                                                         (Whatsapp)



                                                 9
               Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 32 of 312




                                         Defendant Networks
No.          Website                   Email                       Social                Names
48.   perfectkicks.co     perfectkickz18@gmail.com       pkloveyou2008              INSPK 2008 INC
                          pkgodyeezy@gmail.com           (Instagram)
                          shannn0729@yeah.net            8615960533658
                          m18359031456@163.com           (Whatsapp)
                          customercomplain18@gmail.co pkfrom2008 (Instagram)
                          m                              pkpk2008 (Instagram)
                          complaintscentre@yahoo.com     pkthebest (Wechat)
                          perfectyeezys@gmail.com        8613871574036 (Phones)
                          4you369@sina.com               pkvip12 (Wechat)
                          pkgoddream@gmail.com           pkvipkim (Wechat)
49.   perfectkicks.hk     perfectkickshk@gmail.com       UCvgghFpM1w4xLyfAh         少贵 黄
                          362921889@qq.com               w92sUg (Youtube)
                                                         kicksfight (Instagram)     丽娜 陈
                                                         perfectkickshk (Wechat)    PERFECTKICK
                                                         hypesolesale (Instagram)   362921889
                                                         hiphopsolez (Instagram)
                                                         sneakerspksale
                                                         (Instagram)
50.   perfectkicks.me     perfectkickz18@gmail.com       pkloveyou2008              dsfaf
                          customercomplain18@gmail.co (Instagram)                   Kim Kim
                          m                              8615960533658              鹏林
                          complaintscentre@yahoo.com     (Whatsapp)
                                                                                    YUFANG19907
                          pkgodyeezy@gmail.com           pkfrom2008 (Instagram)
                                                                                    CAIBINGBING
                          m18359031456@163.com           pkvipkim (Wechat)
                                                                                    芳于
                          perfectyeezys@gmail.com        lovepkgod (Instagram)
                          pkgoddream@gmail.com           pkgodhoney (Instagram)     于芳
                          m15015474189@163.com           2008pk (Instagram)         Tony Xiong (LMT)
                          yufang1990789@163.com          pkgodmyhoney               jiaodousi
                          851400427@qq.com               (Instagram)                蔡冰冰
                                                         pkwithyou (Instagram)      PERFECTKICK
                                                         pkkim2008 (Instagram)      HK Haoyuntong
                                                         ppkk2008 (Instagram)       Trade Co. Ltd.
                                                         babykim2008 (Instagram)
51.   perfectkicks.vip    perfectkickz18@gmail.com       8615960533658              Kim Kim
                          customercomplain18@gmail.co (Whatsapp)                    鹏林
                          m                              pkvipkim (Wechat)
                                                                                    CAIBINGBING
                          complaintscentre@yahoo.com     lovepkgod (Instagram)
                                                                                    蔡冰冰
                          pkgodyeezy@gmail.com           pkgodhoney (Instagram)
                          m18359031456@163.com           babykim2008 (Instagram)    PERFECTKICK
                          perfectyeezys@gmail.com        2008pk (Instagram)
                          pkgoddream@gmail.com
                          851400427@qq.com




                                                10
               Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 33 of 312




                                            Defendant Networks
No.          Website                       Email                      Social                   Names
52.   perfectkicksgroup.ltd   pkgroups88@gmail.com          8617078882690
                              perfectkicks88@gmail.com      (Whatsapp)
                              paymentonline87@gmail.com     UCIWDKbexVOxNMC-
                                                            GuOd7MGA (Youtube)
                                                            8617137957739
                                                            (Whatsapp)
                                                            8617137957739 (Wechat)
                                                            perfectkicks88 (Kik)
                                                            joanna.sneakers
                                                            (Snapchat)
                                                            8617078882690 (Wechat)
53.   perfectkicksgroup.net   pkgroups88@gmail.com          8617078882690                Andriyansyah H.
                              perfectkicks88@gmail.com      (Whatsapp)                   Mamu
                              paymentonline87@gmail.com     yeezydaisy (Instagram)       ourpayment online
                                                            8617137957739                ANDRIYANSYA
                                                            (Whatsapp)
                                                            yeezysclosetz (Instagram)
                                                            8617137957739 (Wechat)
                                                            piinoe77 (Instagram)
                                                            nicekickkss (Instagram)
                                                            hypebeastklcks
                                                            (Instagram)
                                                            UC2tIeSuyAX6KIP-
                                                            qQKH3fYQ (Youtube)
54.   pkfactory.ru            pkgodkim@hotmail.com          pkfactoryru (Instagram)
                                                            8617081421916
                                                            (Whatsapp)
55.   pkfactory.vip           pkgodkim@hotmail.com          pkfactoryru (Instagram)
                                                            8617081421916
                                                            (Whatsapp)
56.   pkgod.vip               pkgodkim@hotmail.com          pkfactoryru (Instagram)
                                                            8617081421916
                                                            (Whatsapp)
57.   pkpeaks.com             m15015474189@163.com                                       dsfaf
                                                                                         jiaodousi
58.   pksneaker.com           pksneaker88@gmail.com          pklilireviews (Instagram)
                                                             8615060398349
                                                             (Whatsapp)
                                                             UCihLIrdCuGZhZ_onZbq
                                                             A3_g (Youtube)
                                                             pksplug (Instagram)
                                                             yzyshow_g (Instagram)
                                                             pksneaker (Wechat)
                                                             8615060398349 (Wechat)


                                                    11
               Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 34 of 312




                                         Defendant Networks
No.         Website                    Email                        Social               Names
59.   pksneaker.group     pksneaker.com@gmail.com        pklilireviews (Instagram)
                          pksneaker88@gmail.com          8615060398349
                                                         (Whatsapp)
                                                         UCihLIrdCuGZhZ_onZbq
                                                         A3_g (Youtube)
                                                         pksplug (Instagram)
                                                         pksneaker (Wechat)
                                                         8615060398349 (Wechat)
                                                         pksneaker (Kik)
                                                         8613045947792 (Phones)
                                                         williamplugs (Instagram)
                                                         sneakershopdaily
                                                         (Instagram)
60.   pksneakers.net      zhenmeilin66@126.com           pkpro_hypebeast             少贵 黄
                          pksneaker4u@gmail.com          (Instagram)
                                                                                     ZHENMEILIN6
                          362921889@qq.com               8618171099421
                                                                                     珍妹 林
                          gedixie@qq.com                 (Whatsapp)
                                                         pksneakerpro (Wechat)       362921889
                                                         8618171099421 (Wechat)
                                                         chris.he.54943 (Facebook)
61.   pktiau.com          customercomplain18@gmail.co
                          m
                          complaintscentre@yahoo.com
                          m18359031456@163.com
                          admin@duiat.com
                          mouariot@outlook.com
62.   realyeezybay.me     realyeezybay@gmail.com         UCOjQMeEMJ09UeQiVf          REALYEEZYBA
                                                         AucsZw (Youtube)            jian Li
                                                         8613030825380
                                                         (Whatsapp)
                                                         realyeezybaysneaker
                                                         (Instagram)
63.   rockkicks.net       362921889@qq.com               sneakergs_official          少贵 黄
                          rockkickspro@gmail.com         (Instagram)
                                                                                     LIJUANWANG6
                          lijuanwang66@126.com           rockkicks (Wechat)
                          transaction-zh@gmx.com         8615391554331               丽娟 王
                                                         (Whatsapp)                  362921889
64.   shoesonfire.net     shoesonfirenet@gmail.com       8618086529730 (Wechat)      方莉 熊
                                                                                     博星电子商务有限
                                                                                     公司
                                                                                     BOXINGDIANZ




                                                 12
              Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 35 of 312




                                           Defendant Networks
No.         Website                     Email                        Social              Names
65.   sneakergs.com        sneakergs.official@gmail.com    UCVEStob9uZoUNrxgdh      少贵 黄
                           362921889@qq.com                hHrHA (Youtube)
                                                                                    LIJUANWANG6
                           lijuanwang66@126.com            sneakergs_official
                           xin20160112@foxmail.com         (Instagram)              丽娟 王
                           transaction-zh@gmx.com          8613099467622 (Wechat)   362921889
                                                           8615391554331
                                                           (Whatsapp)
66.   sneakernewz.net      sneakernewz.net@gmail.com       UCFFMdF5BNKBWMb4         少贵 黄
                           362921889@qq.com                rHEILwLQ (Youtube)
                                                                                    ZHENMEILIN6
                           zhenmeilin66@126.com            8615960503116
                                                                                    珍妹 林
                                                           (Whatsapp)
                                                           sneakernewz (Wechat)     362921889
67.   sneakershoebox.net   sneakershoeboxclub@gmail.co sneakershoeboxclub           dsfaf
                           m                               (Skype)                  寅沈
                           customercomplain18@gmail.co ssblinda_net (Instagram)     BRM Test account
                           m                               8613706085190            809087261
                           geo99ooi@gmail.com              (Whatsapp)               BRMTESTACCT
                           shopking@yeah.net               cxx471534260 (Wechat)    huangjinhuang
                           sneakershoeboxnet@gmail.com UC2TcA0GvHX62GVurP           jinhuang huang
                           agentbuy@yeah.com               gI8jFQ (Youtube)         SHOPKING
                           strong2796635197@qq.com         UCSccmmRxiZl_jo6Kuvl
                           809087261@qq.com                I5UQ (Youtube)
                           brmtestacct259@brmtest.com
                           easthope.pitken@yahoo.com
                           premiumwarezstore@gmail.co
                           m
                           shopping2020@163.com
                           youredu+mustafer@pm.me
68.   sneakershoebox.ru    sneakershoeboxclub@gmail.co sneakershoeboxclub           SHOPKING
                           m                               (Skype)                  BRMTESTACCT
                           customercomplain18@gmail.co 8613706085190                寅沈
                           m                               (Whatsapp)               BRM Test account
                           geo99ooi@gmail.com              perfectkickslinda
                           shopking@yeah.net               (Instagram)
                           sneakershoeboxnet@gmail.com sneakershoebox.ru
                           agentbuy@yeah.com               (Instagram)
                           strong2796635197@qq.com         sneakershoebox_hype
                           brmtestacct259@brmtest.com      (Instagram)
                           easthope.pitken@yahoo.com       cxx471534260 (Wechat)
                           premiumwarezstore@gmail.co      sacaixnike_ssb
                           m                               (Instagram)
                           shopping2020@163.com            23kicksole (Instagram)
                           youredu+mustafer@pm.me          hypesport2018
                                                           (Instagram)


                                                 13
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 36 of 312




                                           Defendant Networks
No.         Website                      Email                        Social               Names
                                                           UC2TcA0GvHX62GVurP
                                                           gI8jFQ (Youtube)
                                                           UCSccmmRxiZl_jo6Kuvl
                                                           I5UQ (Youtube)
69.   sneakershoebox.vip    sneakershoeboxclub@gmail.co sneakershoeboxclub            BRM Test account
                            m                              (Skype)                    BRMTESTACCT
                            customercomplain18@gmail.co 8613706085190                 绍欣 丁
                            m                              (Whatsapp)
                                                                                      王梓越
                            geo99ooi@gmail.com             cxx471534260 (Wechat)
                            sneakershoeboxnet@gmail.com UC2TcA0GvHX62GVurP            EBUY0928
                            ebuy0928@yeah.net              gI8jFQ (Youtube)
                            strong2796635197@qq.com        UCSccmmRxiZl_jo6Kuvl
                            agentbuy@yeah.com              I5UQ (Youtube)
                            m17070111625_1@163.com
                            brmtestacct259@brmtest.com
                            easthope.pitken@yahoo.com
                            premiumwarezstore@gmail.co
                            m
                            youredu+mustafer@pm.me
70.   sneakershoeboxru.ru   sneakershoeboxclub@gmail.co sneakershoeboxfactory         INSPK 2008 INC
                            m                              (Instagram)
                            customercomplain18@gmail.co sneakershoeboxclub
                            m                              (Skype)
                            4you369@sina.com               8613706085190
                            sneakershoeboxnet@gmail.com (Whatsapp)
                            lovebodybuilding@163.com       sneakershoebox.ru
                            2796635197@qq.com              (Instagram)
                            geo99ooi@gmail.com             cxx471534260 (Wechat)
                                                           linda_club (Kik)
71.   soleperfect.ru        soleperfect666@gmail.com       kicksfight (Instagram)     SOLEPERFECT
                                                           hypebeastsolezz            吴丽涵
                                                           (Instagram)
                                                           solefactoryz (Instagram)   丽涵 吴
                                                           hiphopsolez (Instagram)
                                                           hypefootsole (Instagram)
                                                           fighttsole (Instagram)
                                                           soleperfect (Wechat)
                                                           8613194433510
                                                           (Whatsapp)
72.   tonyshoe.com          pkgodkim@hotmail.com           pkfactoryru (Instagram)
                                                           8617081421916
                                                           (Whatsapp)
73.   topfactorys.ru        sneakershoeboxclub@gmail.co UC-                           BRMTESTACCT
                            m                              TGbUvTpTgfFBjSvC7Xd        萍萍 邢


                                                  14
               Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 37 of 312




                                          Defendant Networks
No.         Website                     Email                        Social               Names
                           geo99ooi@gmail.com             fQ (Youtube)               LOVEMOTION1
                           topfactorysru@gmail.com        8613349953433              BRM Test account
                           topfactorys6@gmail.com         (Whatsapp)
                           strong2796635197@qq.com
                           agentbuy@yeah.com
                           agentbuy@yeah.net
                           brmtestacct259@brmtest.com
                           easthope.pitken@yahoo.com
                           lovemotion123@163.com
                           premiumwarezstore@gmail.co
                           m
                           youredu+mustafer@pm.me
74.   topkickss.ru         topkickss16@gmail.com          topkickss (Wechat)
                           topkickss016@gmail.com         8618250542612
                                                          (Whatsapp)
75.   topkickz.vip         linfeifei886@gmail.com         UCuYqoV_Un3nDYhOt5         许建联
                           topkickzcom@163.com            2QjdxA (Youtube)
                           akickz23@gmail.com             topkickz23 (Skype)         建联 许
                           791156585@qq.com               topkickz.ru (Facebook)     XUJIANLIAN
                                                          topkickz.vip (Instagram)
                                                          topkickz23 (Wechat)
                                                          luna.wu.1004 (Facebook)
76.   topshoesfactory.ru   topfactorysru@gmail.com        UC-
                                                          TGbUvTpTgfFBjSvC7Xd
                                                          fQ (Youtube)
                                                          8615549439730
                                                          (Whatsapp)
                                                          jordonqueen_ (Instagram)
                                                          top_factorys (Instagram)
                                                          8615549439730 (Wechat)
77.   yeezybusta.ru        kickonifire@gmail.com          gs_yeezybusta.sneaker      少贵 黄
                           362921889@qq.com               (Instagram)
                                                                                     362921889
                           perfectsneakerleah@gmail.com UCG2fWYo7HaDwCgrib
                                                          e-qpDw (Youtube)
                                                          8613529413967
                                                          (Whatsapp)
                                                          bestjordanfactory
                                                          (Instagram)
                                                          elijah.tuener.31542
                                                          (Facebook)
                                                          perfectsneaker (Wechat)
78.   yeezymafia.me        potatochips001@163.com         UC7IsdyZn7s7V7iF7Y2J       少贵 黄
                           yeezymafiasneaker@gmail.com p4PQ (Youtube)
                                                                                     362921889
                           362921889@qq.com               8613559397995


                                                 15
               Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 38 of 312




                                         Defendant Networks
No.         Website                    Email                       Social                 Names
                                                         (Whatsapp)
                                                         8618606901389
                                                         (Whatsapp)
                                                         r/repsneakersonsell
                                                         (Reddit)
                                                         u/yeezymafiasneaker
                                                         (Reddit)
                                                         yeezymafia.me (Wechat)
                                                         yeezymafiasneaker
                                                         (Facebook)
                                                         yeezymafiasneaker
                                                         (Wechat)
79.   yeezyplugs.com       support@c4factory.com         UCJr9qd-
                                                         04HBhzKTS8lJCL_A
                                                         (Youtube)
                                                         8613123182539
                                                         (Whatsapp)
                                                         theyzyplugs (Instagram)
80.   yeezyqueen.ru        yeezyqueen6@gmail.com         airforce1761 (Instagram)
                           picknicekicks@hotmail.com     8619979281227
                           strong2796635197@qq.com       (Whatsapp)
                                                         yeezyqueen.ru (Instagram)
                                                         UC2pChf2Knkl13QaHqP
                                                         QEGJw (Youtube)
81.   yeezyqueens.ru       yeezyqueen6@gmail.com         airforce1761 (Instagram)
                           picknicekicks@hotmail.com     8619979281227
                                                         (Whatsapp)
                                                         yeezyqueen.ru (Instagram)
                                                         UC2pChf2Knkl13QaHqP
                                                         QEGJw (Youtube)
                                                         u/yeezy_shoes (Reddit)
                                                         8619979281227 (Wechat)
82.   yeezystrade.net      jordansneaker18@gmail.com     8618171222707 (Wechat)      dehua liu
                           jordansneakers18@gmail.com                                611599866
                           yeezystradenet@gmail.com                                  GOOD
                           611599866@qq.com                                          俊雄 喻
83.   yeezywholesale.com   yeezywholesale@gmail.com       8618086529582 (Wechat)     dehua liu
                           jordansneaker18@gmail.com                                 611599866
                           jordansneakers18@gmail.com                                GOOD
                           611599866@qq.com                                          俊雄 喻
84.   yzyfactory.ru        luobing87@gmail.com            fireyzy.ru (Instagram)
                           2796635197@qq.com              fireyzy (Kik)
                           fireyzy88@gmail.com


                                                 16
               Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 39 of 312




                                        Defendant Networks
No.         Website                  Email                       Social                Names
                                      Defendants - Network 2
85.   egame-china.org     service@egameschina.net
                          jubao@xinnet.com
86.   fyycustom.com       fyycustom@gmail.com           8613538227221
                                                        (Whatsapp)
                                                        8613538227221 (Wechat)
87.   fyygame.pw          service@egameschina.net                                610417833
                          2964688834@qq.com                                      xiaochai chen
                          610417833@qq.com                                       chen nvshi
                                                                                 志勇 魏
88.   fyygames.net        service@egameschina.net      fyysports (Facebook)      654984966
                          654984966@qq.com             fyygame (Instagram)       雪刚 黄
89.   fyygames.org        service@egameschina.net
90.   fyylady.co          service@egameschina.net      8613538227221
                                                       (Whatsapp)
                                                       8613538227221 (Wechat)
91.   fyylady.ga          service@egameschina.net      8613538227221
                                                       (Whatsapp)
                                                       8613538227221 (Wechat)
92.   fyysports.biz       service@egameschina.net                                chen xiaochai
93.   fyysports.ch        service@egameschina.net      fyysports (Facebook)      CHEN HONGYUN
                          service@fyygames.co          85259722673 (Whatsapp)    YAN DAYONG
                                                       8613538227221             JUSAN QIAO
                                                       (Whatsapp)                LIU HAI FENG
94.   fyysports.co        service@fyygames.co          fyysports (Facebook)      張宸碩
                          service@egameschina.net      85259722673 (Whatsapp)    宸立科技有限公司
                          zchenshuo@gmail.com          8613538227221             Chen Hongyun
                                                       (Whatsapp)                宸碩 張
                                                       8613538227221 (Wechat)    CHENLIKEJIY
                                                                                 JUSAN QIAO
                                                                                 CHEN HONGYUN
                                                                                 Jusan Qiao
                                                                                 LIU HAI FENG
95.   fyysports.net       service@egameschina.net
96.   fyysports.pw        service@egameschina.net                                610417833
                          2964688834@qq.com                                      xiaochai chen
                          610417833@qq.com                                       志勇 魏
97.   fyysports.shop      service@egameschina.net      fyysports (Facebook)      CHEN HONGYUN
                                                       8613538227221             JUSAN QIAO
                                                       (Whatsapp)                LIU HAI FENG
                                                       8613538227221 (Wechat)


                                                17
                 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 40 of 312




                                          Defendant Networks
 No.         Website                    Email                      Social                  Names
98.    fyysports.store       service@egameschina.net
99.    fyystyle.store        service@egameschina.net      8613538227221
                                                          (Whatsapp)
                                                          8613538227221 (Wechat)
100.   fyytube.com           service@egameschina.net
101.   imeskinr.com          service@egameschina.net        fyysports (Facebook)
                             imeskinr@gmail.com             8613538227221
                                                            (Whatsapp)
                                                            8613538227221 (Wechat)
102.   mumus.cc              service@egameschina.net        8613538227221
                                                            (Whatsapp)
                                                            8613538227221 (Wechat)
103.   quemini.net           support@quemini.net            8613538227221
                                                            (Whatsapp)
                                          Defendants - Network 3
104.   512tigers.de          helpdesk@customerservicesglo
                             bal.com
105.   acoclara.com          pk@chayusale.com                                        ACO Marine s.r.o.
                             stehnok@aco.cz                                          Karel Stehno
                             kstehno@seznam.cz                                       STEHNOK
                             stehnok@gmail.com
106.   adasshoes.sg          helpdesk@customerservicebest.
                             com
                             service8@vinayotap.com
                             support@adasshoes.sg
                             p8m3dbof51lbnw8c@163.com
107.   adids-shop.com        helpdesk@customerservicebest.
                             com
                             service8@vinayotap.com
108.   adigemarket.com       helpdesk@customerservicebest.
                             com
                             helpdesk@customerservicesglo
                             bal.com
109.   advantagetrainingstab helpdesk@customerservicesglo                            Suyu Julio
       le.ca                 bal.com
                             berniecepage10519@gmail.com
110.   af1sale.xyz
111.   air-jordan-shoe.com   yc598@outlook.com             8616571143103             Yuan Jing Cai
                             ddoris784@sina.com            (Whatsapp)
112.   air-max.us            vipshoes001@hotmail.com.ship                            Carlotta Murrah
                             contact@customerserviceview.c
                             om


                                                   18
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 41 of 312




                                             Defendant Networks
No.          Website                        Email                 Social           Names
                               vipshoes001@hotmail.com
                               michaelkorsoutlet01@hotmail.c
                               om
                               service16@vinayotap.com
                               service14@vinayotap.com
                               customer@cpjus.com
                               carlottamurrah@hotmail.com
113.   airjordan1og.com        viptrade96@hotmail.com                       陈伟
                               davidbusycom@gmail.com
                                                                            Hongbin Li
                                                                            HK Weigehuang
                                                                            Trade Co. Ltd.
                                                                            伟陈
                                                                            陈伟
                                                                            CHEN WEI
                                                                            HONGBIN LI
114.   airmax-2018.com         contactus@aisaoutlet.com                     FUTIANSHIMI
                               nini6888999@163.com                          莆田市米格贸易有
                                                                            限公司
                                                                            chen ting
                                                                            熠陈
115.   airmax270outlet.com     arthur@globalsolvestore.com
116.   airmax90.us.com         contactus@aisaoutlet.com                     FUTIANSHIMI
                                                                            莆田市米格贸易有
                                                                            限公司
                                                                            熠陈
117.   airmax95.us.com         service16@vinayotap.com
                               service14@vinayotap.com
118.   airmaxofficial.org      helpdesk@customerservicebest.
                               com
                               helpdesk@customerservicesglo
                               bal.com
119.   airmaxoutletsaleus.co   contactus@aisaoutlet.com                     FUTIANSHIMI
       m                       mowigmbh@163.com                             莆田市米格贸易有
                                                                            限公司
                                                                            熠陈
120.   airmaxsaleoutlet.uk.c   helpdesk@customerservicebest.
       om                      com



                                                      19
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 42 of 312




                                              Defendant Networks
No.          Website                       Email                   Social          Names
                               helpdesk@customerservicesglo
                               bal.com
121.   airmaxwebs.com          services@alivipservice.com                   Lofgrent Lofgrent
                               ylsxeksaup@fr-fr.in
122.   airmicrophones.com      helpdesk@customerservicesglo
                               bal.com
                               email@customerservicebest.co
                               m
123.   airuptempo.club         arthur@globalsolvestore.com
124.   aj13sale.info
125.   allstarconverse.uk.co   helpdesk@customerservicebest.
       m                       com
                               helpdesk@customerservicesglo
                               bal.com
                               support@allstarconverse.uk.co
                               m
126.   anfushoes.com           service16@vinayotap.com                      WD L
                               service1@vinayotap.com
                               bsu38qujjzub@gmail.com
                               service@eesona.com
                               orders@customerservicebest.co
                               m
127.   annebulmerbrewer.co     helpdesk@customerservicesglo
       m                       bal.com
                               email@customerservicebest.co
                               m
128.   attractcybermonday.u    helpdesk@customerservicebest.
       s.com                   com
                               service8@vinayotap.com
129.   bailoutbush.com         helpdesk@customerservicesglo
                               bal.com
130.   bestkopi.com            service10@vinayotap.com
131.   bienemaja.pl            email@customerservicebest.co
                               m
132.   biggirlbigstuff.com     pk@chayusale.com
                               email@customerservicebest.co
                               m
133.   bikeinturkey.com        helpdesk@customerservicesglo                 Aryata Solutions
                               bal.com
134.   blackgiftfriday.us.co   helpdesk@customerservicebest.
       m                       com
                               service8@vinayotap.com


                                                     20
               Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 43 of 312




                                         Defendant Networks
 No.         Website                    Email                        Social        Names
135.   blazermidqs.com
136.   bookhamvanguard.co    helpdesk@customerservicesglo
       .uk                   bal.com
137.   btriples.info         arthur@globalsolvestore.com
138.   canalpuebla.com       helpdesk@customerservicesglo                     Ninguna
                             bal.com                                          JULIANVAZQU
                             email@customerservicebest.co                     Julian Vazquez
                             m                                                Julian Vazquez
                             julian.vazquez@msn.com                           Arcos
                                                                              Julián Vázquez
                                                                              Arcos
139.   ccshoesvip.com        service16@vinayotap.com
140.   cheap-shoe-us.com     yc598@outlook.com               8616571143103    Yong An Pan
                             doulaila45@sina.com             (Whatsapp)
141.   cheapmax2019.com      arthur@globalsolvestore.com
142.   cheapnkbestshoes.co   service16@vinayotap.com
       m
143.   cheapsupremeclearan   helpdesk@clientservicehome.co
       ce.com                m
144.   city-break-           pk@chayusale.com
       holidays.com
145.   classical-shop.com    helpdesk@clientservicehome.co
                             m
                             support@oxborder.com
146.   concise-store.com     helpdesk@clientservicehome.co
                             m
                             rudolf364@jackaoutlet.com
147.   converseallstarsneake helpdesk@customerservicebest.
       r.uk.com              com
                             helpdesk@customerservicesglo
                             bal.com
148.   converseshoes.uk.co   helpdesk@customerservicebest.
       m                     com
                             hello@hezy.org
                             hello@hezy.ru
149.   converseshoesireland. helpdesk@customerservicebest.
       com                   com
                             hello@hezy.org
                             hello@hezy.ru




                                                    21
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 44 of 312




                                           Defendant Networks
 No.         Website                     Email                  Social             Names
150.   coolshoeszmz.com       service16@vinayotap.com                       ROSESEA521
                              rosesea521@hotmail.com                        zhang xiao ming
                                                                            Chris Korona
151.   cuthemustard.com       pk@chayusale.com
152.   dailyashoes.com        service16@vinayotap.com
153.   dorothydressck.com
154.   eexport.co            hello@hezy.org
                             hello@hezy.ru
155.   embunyola.com         helpdesk@customerservicesglo
                             bal.com
156.   familytreetalk.co.uk  helpdesk@customerservicesglo
                             bal.com
157.   fashionsneakersclub.c helpdesk@customerservicebest.
       om                    com
                             service8@vinayotap.com
158.   firekickshoes.com
159.   flyknitsale.com        helpdesk@customerservicebest.                 Bob Wallace
                              com
                              wallace1818@gmx.com
160.   footwearinstock.uk.c   helpdesk@customerservicebest.
       om                     com
                              helpdesk@customerservicesglo
                              bal.com
161.   freeinreal.com         service16@vinayotap.com
                              nivovanassabiz@hotmail.com
162.   freerun.uk.com         helpdesk@customerservicebest.
                              com
                              helpdesk@customerservicesglo
                              bal.com
163.   frenchconncetionoutl   bopzex@163.com
       et.com
164.   good-seller-           service14@vinayotap.com
       online.com
165.   greenworks4nq.com      pk@chayusale.com                              John Dunphy
166.   h2o-cleaner.de         service@customerservicesgloba
                              l.com
                              email@customerservicebest.co
                              m
167.   heartofcampus.com      helpdesk@customerservicesglo
                              bal.com



                                                    22
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 45 of 312




                                             Defendant Networks
No.          Website                       Email                  Social           Names
                                email@customerservicebest.co
                                m
168.   highquality23outlet.c    service16@vinayotap.com
       om
169.   highquality5outlet.co    service16@vinayotap.com
       m
170.   hot-sneaker.us           24@support-sale.com
171.   hotelgrandeurhyd.co      helpdesk@customerservicebest.               hotelgrandeurhyd
       m                        com                                         Mr Saleem
                                helpdesk@customerservicesglo
                                bal.com
                                mdhotelgrandeur@gmail.com
172.   hotsale-style.com        helpdesk@clientservicehome.co
                                m
173.   hpliego.com              service16@vinayotap.com                     Xu Jin Jian
                                48566999@hxmail.com
174.   huaracheid.xyz
175.   hydroflaskoutletstore.   support@oxborder.com                        Cheng Kevin
       com                      arthur@globalsolvestore.com
                                gyiw02@sina.com
176.   ibasketshoe.com          helpdesk@customerservicebest.               mabellee
                                com                                         Laura Ashley
                                mabellee@msgsafe.io                         Mother & Child
177.   imusicisti.com           email@customerservicebest.co                Riccardo Romagnoli
                                m
                                in@romadesign.it
178.   interstatemafiadvd.co    berg38qvist@fr-fr.in                        Hanin Larsson
       m
179.   ishikawa-farm.com     helpdesk@clientservicehome.co
                             m
180.   jamesmooresculpture. email@customerservicebest.co
       com                   m
181.   jordan11shoesforsale. service14@vinayotap.com
       com
182.   jordan31.org          contactus@aisaoutlet.com                       FUTIANSHIMI
                             support@jdonline.info                          莆田市米格贸易有
                                                                            限公司
                                                                            熠陈
183.   jordans2019cheap.co      servicecenter@clientserviceho
       m                        me.com.all



                                                       23
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 46 of 312




                                             Defendant Networks
 No.          Website                     Email                        Social          Names
184.   jordantobuy.com        arthur@globalsolvestore.com    jordanrelease2019
                                                             (Facebook)
185.   jordanwebs.com         customer@cpjus.com                                 Najma Bergqvist
                              services@alivipservice.com
                              berg38qvist@fr-fr.in
186.   kevindurantshoes.us    contactus@aisaoutlet.com                           FUTIANSHIMI
                              aren666888@outlook.com                             莆田市米格贸易有
                                                                                 限公司
                                                                                 Chen Lei
                                                                                 熠陈
187.   kikishoesvip.com       service16@vinayotap.com
188.   kobe-11.com            contactus@aisaoutlet.com                           FUTIANSHIMI
                              chenweiwei0078@163.com                             莆田市米格贸易有
                                                                                 限公司
                                                                                 Darryl Johnson
                                                                                 熠陈
189.   kobe12.org             contactus@aisaoutlet.com                           FUTIANSHIMI
                              myshoes01@hotmail.com                              莆田市米格贸易有
                                                                                 限公司
                                                                                 熠陈
190.   konsultantokoonline.   service10@vinayotap.com                            Alfid van Arista
       com                    konsultantokozh@sina.com
191.   kyrie5shoes.com        service14@vinayotap.com
192.   kyrie6pre.com          arthur@globalsolvestore.com
193.   kyrieshoes3.com        agrcc@fr-fr.in                                     Lindgren Obeirg
194.   lebron17.xyz
195.   lebronshoes-14.com     service14@vinayotap.com                            Lindgren Obeirg
                              agrcc@fr-fr.in
196.   lizeleganttravel.com
197.   longstaytokyo.com      helpdesk@customerservicebest.
                              com
                              helpdesk@customerservicesglo
                              bal.com
                              houzhisi167@163.com
198.   marcobruni.it          helpdesk@customerservicesglo
                              bal.com


                                                     24
                 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 47 of 312




                                          Defendant Networks
 No.         Website                    Email                  Social               Names
199.   max.shoppedonline.c   service1@vinayotap.com
       om                    customer@cpjus.com
200.   maxtn.xyz
201.   mcdonoughassociates   helpdesk@customerservicesglo
       .co.uk                bal.com
202.   menkonsaleuk.com      helpdesk@customerservicebest.
                             com
203.   mfdistilled.com       helpdesk@customerservicesglo
                             bal.com
                             email@customerservicebest.co
                             m
204.   motgs.com             contact@customerserviceview.c
                             om
                             tommy@multiwaypay.com
205.   myfashoes.com         service10@vinayotap.com
206.   nbajerseysales.pro    service@customerservicesgloba                   黄雪英
                             l.com
207.   newamjshop.com        helpdesk@customerservicebest.                   Daniel Brown
                             com
                             conspicuoo@gmx.com
208.   nicksuperfly.com      arthur@globalsolvestore.com
209.   nike-90.com           service16@vinayotap.com                         LWX608
                             service@eesona.com                              龙文学
                             orders@customerservicebest.co
                                                                             ZHANG YB
                             m
                             lwx608@gmail.com                                文学 龙
210.   nike-athletic-        helpdesk@customerservicesglo                    Tao Cheng
       shoes.com             bal.com
                             pk@chayusale.com
                             ddoris489@sina.com
211.   nike-factory.us.com   support@jdonline.info
212.   nike-shoes.us.org     contactus@aisaoutlet.com                        FUTIANSHIMI
                             outletstorevip@hotmail.com                      莆田市米格贸易有
                                                                             限公司
                                                                             熠陈
213.   nikeadaptbb.xyz
214.   nikecoupon.com        helpdesk@customerservicebest.                   essie hunt
                             com
                             helpdesk@customerservicesglo


                                                    25
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 48 of 312




                                           Defendant Networks
No.          Website                      Email                 Social             Names
                              bal.com
                              support@nikecoupon.com
                              essiehunt@gmx.com
215.   nikeflipflops.org      contactus@aisaoutlet.com                      FUTIANSHIMI
                                                                            莆田市米格贸易有
                                                                            限公司
                                                                            熠陈
216.   nikehyperdunks.com     contactus@aisaoutlet.com                      FUTIANSHIMI
                              support@jdonline.info                         莆田市米格贸易有
                              chenweiwei0078@163.com
                                                                            限公司
                                                                            Darryl Johnson
                                                                            熠陈
217.   nikekobeadshoes.com agrcc@fr-fr.in                                   Svensson Hellstrom
218.   nikeoff.com            contactus@aisaoutlet.com                      FUTIANSHIMI
                              sales@customerservicebest.com                 莆田市米格贸易有
                              ylsxeksaup@fr-fr.in
                                                                            限公司
                                                                            熠陈
                                                                            Lofgrent Lofgrent
219.   nikeoutletnike.us.com contactus@aisaoutlet.com                       FUTIANSHIMI
                                                                            莆田市米格贸易有
                                                                            限公司
                                                                            熠陈
220.   nikeoutletonline.org   support@jdonline.info
221.   nikeoutlets.uk.com     helpdesk@customerservicebest.
                              com
                              service8@vinayotap.com
222.   nikepopular.com        pk@chayusale.com                              hui zhou huang yuan
                              support@oxborder.com                          mao yi you xian
                              merlynstoreytran19@gmail.co                   gong si
                              m                                             HUANGYUANMA
                              huizhouhuangyuan@163.com                      惠州皇源贸易有限
                                                                            公司
                                                                            Huizhou Huangyuan
                                                                            Trading Co., Ltd.
                                                                            雪林
                                                                            Xue Lin


                                                      26
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 49 of 312




                                            Defendant Networks
 No.         Website                     Email                   Social            Names
223.   nikerevolution3.us     contactus@aisaoutlet.com                      FUTIANSHIMI
                              support@jdonline.info                         Sofka Jessica
                              cardiganpro@hotmail.com                       莆田市米格贸易有
                                                                            限公司
                                                                            熠陈
224.   nikesale.uk.com      helpdesk@customerservicebest.
                            com
                            helpdesk@customerservicesglo
                            bal.com
225.   nikeshoecheapau.com service8@vinayotap.com                           Prevost
                            helpdesk@clientservicehome.co
                            m
                            rainbowtrying@gmail.com
226.   nikeshoesstep.com    helpdesk@customerservicebest.
                            com
                            helpdesk@customerservicesglo
                            bal.com
227.   nikeshoesstore.com   service16@vinayotap.com                         xioaoliu yang
                            support@oxborder.com
228.   nikeshoesukonline.uk helpdesk@customerservicebest.
       .com                 com
                            helpdesk@customerservicesglo
                            bal.com
229.   nikewearuk.com       helpdesk@customerservicebest.                   Joseph
                            com
                            service8@vinayotap.com
                            teatalk1856@163.com
230.   nikewomenscloth.co   helpdesk@customerservicebest.                   Charles D. Davis
       m                    com
                            service8@vinayotap.com
231.   nikezoomfreak1.xyz
232.   nkairmaxbuy.com        service8@vinayotap.com
233.   nkfootballcleats.com   service@centersvip.com
234.   nkfootballshopings99   service1@vinayotap.com
       .top
235.   nkfreeoutlet.com       helpdesk@customerservicebest.
                              com
                              service8@vinayotap.com
236.   nkfreeshop.com




                                                       27
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 50 of 312




                                          Defendant Networks
 No.         Website                    Email                  Social              Names
237.   nksaleshop.org        helpdesk@customerservicebest.
                             com
238.   nkshoesccoutlet.com   service16@vinayotap.com                        PROMOHOMES
                             info@promohomes.ru                             RUSSIA
                                                                            INFO
239.   obasketball.com       arthur@globalsolvestore.com
                             1273205543@qq.com
240.   osopandadesign.com    service10@vinayotap.com                        JAMES CLEARY
                             beesphysicszh@sina.com                         OSOPANDA
241.   panelseck.com         tommy@multiwaypay.com                          Franklyn Ugolini
                             szhreikrm9499@gmail.com
242.   parrillael22.com      berg38qvist@fr-fr.in                           Hanin Larsson
243.   perfect-              service14@vinayotap.com
       sportshoes.com
244.   pexcousa.com          orders@customerservicebest.co                  Amin Pochi
                             m
245.   precinews.com         helpdesk@customerservicesglo
                             bal.com
246.   progenteam.com        service14@vinayotap.com
247.   psychofigurisme.ca   helpdesk@customerservicesglo                    gordon emy
                            bal.com
                            email@customerservicebest.co
                            m
                            amberpatrick5566@gmail.com
248.   pumasneakerstore.org helpdesk@customerservicesglo
                            bal.com
249.   r-bna.com            helpdesk@customerservicesglo
                            bal.com
                            email@customerservicebest.co
                            m
250.   reveryshop.com       service10@vinayotap.com
                            customerservice@after-
                            saleservice.com
251.   run-trails.com       service8@vinayotap.com
                            support@run-trails.com
252.   runfreenike.uk.com   helpdesk@customerservicebest.
                            com
                            helpdesk@customerservicesglo
                            bal.com
253.   rungiver.com         helpdesk@customerservicesglo                    otisagrant
                            bal.com
                            otisagrant@hotmail.com



                                                    28
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 51 of 312




                                            Defendant Networks
 No.         Website                      Email                     Social          Names
254.   runningwave.uk.com      helpdesk@customerservicebest.
                               com
255.   runrunshoe.com          helpdesk@customerservicebest.                 pomosds
                               com                                           Luxury Brand
                               service8@vinayotap.com                        Holdings, Inc.
                               pomosds79@yandex.com
256.   runs2017.com            568313744@qq.com
257.   runsbuya.com            service16@vinayotap.com                       Judy Kelly
258.   salenike365.com         service1@vinayotap.com                        Olga Lofgrent
                               service@centersvip.com
                               xbfhst@fr-fr.in
259.   salomonboots.us         support@oxborder.com                          MADEINPUTIA
                               edhardyshop01@hotmail.com                     志鹏 郭
                               gwcd520@126.com
                                                                             Quartilla Castiglione
                               made-in-putian@hotmail.com
                                                                             MadeInPutian
                               madeinputian@hotmail.com
260.   santridayah.com         pk@chayusale.com                              Shi Ma Guan
                               service10@vinayotap.com
                               santridayah@163.com
261.   scarpenikesitalia.com   helpdesk@customerservicebest.
                               com
                               helpdesk@customerservicesglo
                               bal.com
262.   shoejordanstore.com     helpdesk@customerservicesglo                  Bin Peng
                               bal.com
                               doulaila45@sina.com
263.   shoes-running-          pk@chayusale.com                              Jian Chao Mao
       store.com               blairstyles@sina.com
264.   shoes-shop-             helpdesk@clientservicehome.co                 Cheng Zhang
       online.com              m
                               fashionsstyles@sina.com
265.   shoes-store-            yc598@outlook.com             8616571143103   Shi Hua Zhang
       discount.com            sstylesld@sina.com            (Whatsapp)
266.   shoesemall.uk.com       service8@vinayotap.com
                               helpdesk@customerservicebest.
                               com
267.   shoesmillions.com       orders@customerservicebest.co
                               m
268.   shoessalein.com         service16@vinayotap.com
269.   shop-costly.com         helpdesk@clientservicehome.co
                               m



                                                     29
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 52 of 312




                                         Defendant Networks
No.          Website                    Email                           Social            Names
                           support@oxborder.com
                           peterson766@jackaoutlet.com
270.   shop-faddish.com    pk@chayusale.com
                           support@oxborder.com
                           elijah153@jackaoutlet.com
271.   shopjordans2021.com gjbxd99@163.com
                           servicecenter@clientserviceho
                           me.com.all
272.   shopnikes99.com     service@centersvip.com
273.   silverfitnessclub.com   service10@vinayotap.com                              pramod jayle
                               silverfitness@sina.com
274.   snapbackhats.us.com     contactus@aisaoutlet.com        nhlshop (Facebook)   FUTIANSHIMI
                               support@jdonline.info                                莆田市米格贸易有
                                                                                    限公司
                                                                                    熠陈
275.   sneaker-online.com      service14@vinayotap.com
276.   sneakers-               service1@vinayotap.com                               Hellstrom Hellstrom
       airjordans.com          service@centersvip.com
                               kcu3@fr-fr.in
277.   sneakers-store.net      helpdesk@clientservicehome.co                        Fan Yu
                               m
                               viiip_1234qwe@163.com
278.   snkrsido.com            service16@vinayotap.com
                               bsu38qujjzub@gmail.com
                               service@eesona.com
279.   solar-energy-           pk@chayusale.com
       today.com
280.   sportsmenscloth.com     helpdesk@customerservicebest.                        Charles D. Davis
                               com
                               service8@vinayotap.com
                               hello@hezy.org
                               hello@hezy.ru
281.   sportswomenscloth.c     hello@hezy.org                                       Charles D. Davis
       om                      hello@hezy.ru
282.   store-99.com            service1@vinayotap.com                               Bjork Melikssa
                               service@centersvip.com
                               s399f@fr-fr.in
283.   storerenowned.com       pk@chayusale.com
                               support@oxborder.com
                               prescott184@jackaoutlet.com



                                                     30
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 53 of 312




                                             Defendant Networks
 No.          Website                     Email                   Social           Names
284.   style-stylish.com       pk@chayusale.com
                               support@oxborder.com
                               gordon383@jackaoutlet.com
285.   styleslife.us.com       helpdesk@customerservicebest.
                               com
                               hello@hezy.org
                               hello@hezy.ru
                               helpdesk@clientservicehome.co
                               m
286.   superflyvii.com
287.   theemshoes5.com         service16@vinayotap.com
288.   thefuzzydognh.com       email@customerservicebest.co                 HOLLYMORIN
                               m                                            Holly Morin
                               hollymorin@yahoo.com                         Joshua Morin
289.   thesneakerssupplier.c   helpdesk@customerservicesglo                 essie hunt
       om                      bal.com
                               support@thesneakerssupplier.c
                               om
                               essiehunt@gmx.com
290.   topshoesbpo.com         service16@vinayotap.com
291.   topsports.us.com        helpdesk@customerservicebest.
                               com
292.   trainerfan.uk.com       helpdesk@customerservicebest.
                               com
293.   travelperpignan.com     email@customerservicebest.co                 JOseph Richardson
                               m
                               richy45@techie.com
294.   tubularegular.com       helpdesk@customerservicebest.                Bensonsds
                               com
                               service8@vinayotap.com
                               bensonsds@mail.com
295.   ultratrainers.uk.com    helpdesk@customerservicebest.
                               com
                               service8@vinayotap.com
296.   unapiedranegra.com      helpdesk@customerservicesglo                 NOISETUNER
                               bal.com                                      Mateo Amaral
                               email@customerservicebest.co
                               m
                               noisetuner@gmail.com
297.   unusual-style.com       pk@chayusale.com
                               support@oxborder.com



                                                      31
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 54 of 312




                                         Defendant Networks
 No.         Website                   Email                       Social          Names
298.   uohsboss.com        helpdesk@customerservicesglo
                           bal.com
299.   vapormaxplus.us     support@jdonline.info                            Calvin Villani
                           taoweij41987@163.com
300.   vapormaxplus.us.com support@jdonline.info
301.   veridenetim.com       helpdesk@customerservicebest.                  Cameron
                             com
                             service8@vinayotap.com
                             bunchw49@163.com
302.   welshoes2019.com      service16@vinayotap.com
303.   wholesale-flat-cap-   service16@vinayotap.com
       outlet-online-
       canada.xyz
304.   wholesalefield.com    service16@vinayotap.com
                             nivovanassabiz@hotmail.com
305.   withsneaker.com       contact@customerserviceview.c                  春胜 陈
                             om
                                                                            HPG
                             adam@ueduy.com
                                                                            CCS8845
                             britney1958@gmail.com
                                                                            chunsheng chen
                             ccs8845@outlook.com
                                                                            陈 春胜
                                                                            xiang dao xin xi ji
                                                                            shu you xiang gong
                                                                            si
306.   wmnsairmax720.com
307.   yeezy700cheap.com
308.   yeezyshoes700sale.co
       m
309.   zumi-outlet.com      helpdesk@clientservicehome.co
                            m
                            n2r82i@126.com
310.   zumioutlet.com
                                          Defendants - Network 4
311.   2015jordans.org       sales@customerserviceview.co
                             m
312.   fitmysole.com         sales@customerserviceview.co                   Haijun Liang
                             m                                              LIANGHAIJUN
                             sell2015aaron@gmail.com                        HPG
                             lianghaijun2312@outlook.com                    海军 梁
                             service1@feedback-online.org
                                                                            lin weihui


                                                   32
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 55 of 312




                                         Defendant Networks
No.          Website                  Email                         Social                 Names
                           service@feedback-online.org                                SERVICE
                           278161531@qq.com                                           梁 海军
313.   fitnewsole.com      sell2015aaron@gmail.com
314.   goodsale.org        sell2015aaron@gmail.com
315.   hoopjordans.com     sell2015aaron@gmail.com                                    gueijuan xu
316.   jordansunveil.com   sell2015aaron@gmail.com                                    SERVICE
                           service@feedback-online.org                                gueijuan xu
                           278161531@qq.com                                           lin weihui
317.   jordanupdate.com    sell2015aaron@gmail.com        jordansunveil (Instagram)
                                                          guoguo1314 (Facebook)
318.   max270.com          sell2015aaron@gmail.com                                    春妹 陈
                           249050245@qq.com
                                                                                      249050245
319.   sepout.com          ninghuai307494551@126.com                                  成都屋檐心语网络
                           shiyi0198621@126.com
                           service@sepout.com                                         科技有限公司
                           carmelitaschauhvl35@gmail.co
                           m
                           sepservice@dswsports.com
                           sell2015aaron@gmail.com
320.   solelook.com        sell2015aaron@gmail.com                                    SERVICE
                           service@feedback-online.org                                lin weihui
                           chrilisa@163.com
                           278161531@qq.com
                                        Defendants - Network 5
321.   anpkick.cc          sales@anpkick.co               85255377366 (Whatsapp)
                                                          anpkick_co (Instagram)
                                                          anpkick.seller (Facebook)
322.   anpkick.co          sales@anpkick.co               85255377366 (Whatsapp)
                                                          anpkick.seller (Facebook)
323.   anpkick.net         sales@anpkick.co               85255377366 (Whatsapp)
                                                          anpkick.seller (Facebook)
324.   anpkick.vip         sales@anpkick.co               85255377366 (Whatsapp)
                                                          anpkick.seller (Facebook)
325.   anpkick.xyz         ms.chenlin@outlook.com         anpkick_vip (Instagram)
                           sales@anpkick.co               85255377366 (Whatsapp)
                           anpkick@gmail.com              anpkick_service
                                                          (Instagram)
                                                          anpkick_review
                                                          (Instagram)
                                                          anpkick.cc (Instagram)



                                                  33
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 56 of 312




                                          Defendant Networks
 No.         Website                    Email                           Social                  Names
326.   anpkicks.com           anpkicks@gmail.com
327.   anpkickz.com           sales@anpkick.co                85255377366 (Whatsapp)      Rmb Rain Inc.
                              rmbrain@ailiai.net              anpkick_review              Rmb Rain Inc
                                                              (Instagram)
                                                              anpkick_co (Instagram)
                                                              anpkick.seller (Facebook)
                                            Defendants - Network 7
328.   brandsneakertwins.co   brandsneakertwins@gmail.com bst_plug (Instagram)            杰张
       m                      perfectkicksofficial@gmail.com 8618950744921
                              343187552@qq.com                (Whatsapp)                  张杰
                              service@brandsneakertwins.co UCbB0XlbK2CsdqD0Liq            343187552
                              m                               uNEvw (Youtube)             Ruby Wang
                              nikeoutletstores@gmail.com      8618950744921 (Wechat)      HK Bairun Trade
                                                              18950744921 (Wechat)        Co. Ltd.
                                                              brandsneakertwins
                                                              (Instagram)
                                                              supreme.grade
                                                              (Instagram)
                                                              brandsneakertwins_
                                                              (Instagram)
                                                              brandsneakertwins2020
                                                              (Instagram)
                                                              8615359220954 (Wechat)
                                                              8615359220954
                                                              (Whatsapp)
329.   brandsneakertwins.or   539929045@qq.com                bst_plug (Instagram)        杨乐
       g                      nicole@brandsneakertwins.org bstsneakerlm (Instagram)
                              service@brandsneakertwins.co bst_fleet (Instagram)
                              m                               UCbB0XlbK2CsdqD0Liq
                                                              uNEvw (Youtube)
                                                              8618950744921
                                                              (Whatsapp)
                                                              r/BSTReps (Reddit)
                                                              Brandsneakertwins-
                                                              100676811794912
                                                              (Facebook)
                                                              shoe.zon (Instagram)
                                                              u/BrandySandy88
                                                              (Reddit)
                                                              bst_service (Instagram)
                                                              15359220954 (Wechat)
                                                              18950744921 (Wechat)
                                                              8618950744921 (Wechat)



                                                     34
                   Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 57 of 312




                                             Defendant Networks
 No.         Website                       Email                         Social                 Names
330.   top1sneakers.com       toponesneakers@gmail.com        r/top1sneakers (Reddit)
                                                              85265705596 (Whatsapp)
                                                              u/top1sneakers (Reddit)
                                                              UCVfmyXE9xT1UkldJ5
                                                              MqMiig (Youtube)
                                                              top1sneakerskick
                                                              (Instagram)
                                                              toponesneakers (Wechat)
                                            Defendants - Network 8
331.   bestshoes.su           bestshoes987@gmail.com          bestshoes.su1 (Instagram)    邱飞龙
                              long1765@163.com                85259380879 (Whatsapp)
                                                                                           二亮 路
                              beshoes987@gmail.com            UCR58bGhkQehmP3lZO
                                                              zVNvNA (Youtube)             BESTSHOES98
                                                              8618162694232                LONG1765
                                                              (Whatsapp)                   飞龙 邱
                                                              kindsneaker2 (Instagram)
332.   forushoes.ru           dmjyfsnh@gmail.com              fashionstylefeng             KINDSNEAKER
                              kindsneaker@gmail.com           (Instagram)                  双娇 王
                                                              85259335869 (Whatsapp)
                                                                                           静吴
                                                              UCpaUtpbsepIhGaj_kQ1F
                                                              fKA (Youtube)                DMJYFSNH
                                                              kindsneaker2 (Instagram)
                                                              8618162694232
                                                              (Whatsapp)
                                                              the_simplicity_of_fashion
                                                              (Instagram)
333.   jdfoot.com             jdfootoffice@gmail.com          jdfootofficial (Instagram)   Jessi966
                              kindsneaker@gmail.com           85251615988 (Whatsapp)       KINDSNEAKER
                              helloalltopshoes@gmail.com      UC-                          LBEX Global
                                                              6Bo5dLOX5RTlTTrlITuu         Logistics
                                                              w (Youtube)                  Lorrin Luo
                                                              UCpaUtpbsepIhGaj_kQ1F        Jacky Ji
                                                              fKA (Youtube)                HELLOALLTOP
                                                              8618162694232                燕妮 罗
                                                              (Whatsapp)
                                                                                           Ruimei Qiu
                                                              jdfootofficial (Facebook)
                                                                                           静吴
                                                              the_simplicity_of_fashion
                                                              (Instagram)
334.   jdfoot.ru              jdfootoffice@gmail.com          jdfootofficial (Instagram)   Ziyi He
                                                              85251615988 (Whatsapp)       Zhaocheng Zhu
                                                              UC-
                                                              6Bo5dLOX5RTlTTrlITuu
                                                              w (Youtube)
                                                              8618162694232


                                                     35
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 58 of 312




                                          Defendant Networks
No.          Website                    Email                       Social                   Names
                                                          (Whatsapp)
                                                          kindsneaker2 (Instagram)
335.   kikisneaker.ru      kikisneakerofficial@gmail.com kindsneaker2 (Instagram)      Yi Han
                                                          8618162694232
                                                          (Whatsapp)
                                                          kikisneakerofficial
                                                          (Instagram)
                                                          85251008826 (Whatsapp)
                                                          UCJJF99UNbhTue0555c
                                                          ZYEtw (Youtube)
336.   kindsneaker.com     kindsneaker@gmail.com          kindsneaker2 (Instagram)     静吴
                                                          8618162694232                KINDSNEAKER
                                                          (Whatsapp)
                                                          UCUuf1VEXT9pRDAt7p
                                                          bZuuKA (Youtube)
337.   kindsneaker.ru      kindsneaker@gmail.com          UCCgfXD6GXHg-                Shutao
                           offkickservices@gmail.com      Q7iRgsGZHog (Youtube)        yacheng zhang
                                                          kindsneaker2 (Instagram)     静吴
                                                          8618162694232                KINDSNEAKER
                                                          (Whatsapp)
                                                          85246150829 (Whatsapp)
                                                          alltopshoes (Instagram)
                                                          UCUuf1VEXT9pRDAt7p
                                                          bZuuKA (Youtube)
338.   offkick.ru          offkickservice@gmai.com        kindsneaker2 (Instagram)     yacheng zhang
                           offkickservice@gmail.com       8618162694232                邱 瑞梅
                           offkickofficial@gmail.com      (Whatsapp)
                                                          offkickservice5
                                                          (Instagram)
                                                          UCh9Gc8MefW9G7Nfm
                                                          HCfevJg (Youtube)
                                                          offkickservice (Instagram)
                                                          85246150839 (Whatsapp)
                                                          offkickservice2
                                                          (Instagram)
339.   peaksneaker.ru      peaksneakerofficial@gmail.co   UCR58bGhkQehmP3lZO
                           m                              zVNvNA (Youtube)
                                                          kindsneaker2 (Instagram)
                                                          8618162694232
                                                          (Whatsapp)
                                                          85265230082 (Whatsapp)
                                                          UCREEyFqU4Fd_VO0W
                                                          LTDJoWw (Youtube)
                                                          peaksneaker5 (Instagram)


                                                  36
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 59 of 312




                                          Defendant Networks
 No.          Website                   Email                        Social                Names
340.   tikishopping.ru     tikishopping.ru123@gmail.com UCtOc5HTA4TDuTG5V             TIKISHOPPIN
                                                           ka7WO9g (Youtube)          敏郑
                                                           84794572041 (Whatsapp)
                                                           tikishopping.ru123
                                                           (Instagram)
                                                           8618162694232
                                                           (Whatsapp)
                                                           UCR58bGhkQehmP3lZO
                                                           zVNvNA (Youtube)
                                                           kindsneaker2 (Instagram)
341.   wowsneaker.ru       wowsneaker88@gmail.com          wowsneaker1 (Instagram)    Yunxiang
                           wowsneaker@gmail.com            85259315133 (Whatsapp)     Qiqi Qiao
                                                           UCsM7HBP2O-                jinyan zhou
                                                           Gd3DDtXTeNlTg              WOWSNEAKER8
                                                           (Youtube)                  立杰 郜
                                                           13872456460 (Whatsapp)
                                                           8613103911832
                                                           (Whatsapp)
                                                           8618162694232
                                                           (Whatsapp)
                                                           kindsneaker2 (Instagram)
                                         Defendants - Network 9
342.   kicksfrat.com       dfymerchandising@gmail.com                                 Inboundo
                           info@nikecraze.com                                         John Chhay
                           inboundo.co@gmail.com                                      DFYSNEAKERS
                                                                                      DFY Sneakers
                                                                                      INBOUNDO
343.   nikecraze.com       dfymerchandising@gmail.com     dfysneakers (Facebook)      Inboundo
                           info@nikecraze.com                                         John Chhay
                           nikecraze.com@gmail.com                                    SOPHORN CHHAY
                           inboundo.co@gmail.com                                      DFYSNEAKERS
                                                                                      HK Maiyuntong
                                                                                      Trade Co. Ltd.
                                                                                      Tony Xiong (LMT)
                                                                                      DFY Sneakers
                                                                                      INBOUNDO
                                      Defendants - Network 10
344.   cheapinus.com       cheapinus@gmail.com                                        Guanguiwang
                           cheapinus@ieuse.com                                        Zhu yan
                                                                                      SS*newbeecomshop
                                                                                      Zhuyan
345.   cheapmass.net       cheapmassnet@gmail.com                                     Zhu yan
                           cheapmass@ieuse.com                                        Zhuyan



                                                  37
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 60 of 312




                                           Defendant Networks
 No.          Website                    Email                      Social                 Names
346.   fr.goodsneakersonlin   service2@vinayotap.com
       estore.com
347.   nikebuyerzone.com      nikebuyerzone@gmail.com                                Zhu yan
                              nikebuyerzone@ieuse.com                                Zhuyan
348.   nikeclubweb.com        nikeclubweb.com@gmail.com                              Gao qin long
                              nikeclubweb@ieuse.com                                  Qin long Gao
349.   nikedropship.com       nikedropship.com@gmail.com
                              cheapinus@gmail.com
350.   nikeline.com           service@nikeline.com          19095477127 (Whatsapp)   149440714
                              nikeline.com@gmail.com                                 yang yang
                              149440714@qq.com                                       建新 许
351.   nikemain.com           nikemain@gmail.com            19095477127 (Whatsapp)   Gao qin long
                              icmtradeshop@ieuse.com                                 Gao Qin long
352.   nikemaxzone.com        nikemaxzone@gmail.com         19095477127 (Whatsapp)   liu yue min
                              641092248@qq.com                                       yue min liu
                                                                                     SHAMENHONGD
                                                                                     厦门弘东盛贸易有
                                                                                     限公司
                                                                                     jianxin xu
353.   nikeruningshoes.com    nikeruningshoes@gmail.com                              Gao qin long
                              nikeclubweb@ieuse.com                                  Gao Qin long
354.   nikesaleshoes.com      nikesaleshoes.com@gmail.com 19198099156 (Whatsapp)
                              icmtradeshop@ieuse.com
355.   nikesalezone.com       nikesalezone@gmail.com                                 Gao qin long
                              nikeclubweb@ieuse.com                                  Gao Qin long
356.   nikeshoeszone.com      nikeshoeszone.com@gmail.com
                              icmtradeshop@ieuse.com
357.   shoesclan.com          shoesclan.com@gmail.com                                Gao qin long
                              shoesclan@ieuse.com                                    Qin long Gao
358.   shoesextra.com         shoesextra.com@gmail.com                               Gao qin long
                              icmtradeshop@ieuse.com                                 Qin long Gao
359.   shoesimart.com         shoesimart@gmail.com        19095477127 (Whatsapp)
360.   shoesmass.com          shoesmass.com@gmail.com                                Zhu yan
                              shoesmass@ieuse.com                                    Zhuyan
                                          Defendants - Network 11
361.   headjordan.com         sale@headjordan.com
362.   hoop-jordan.com        sneakerhello@gmail.com
                              hoopjordans@gmail.com
                              hoopjordan@yahoo.com
                              sale@hoopjordan.com



                                                    38
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 61 of 312




                                          Defendant Networks
 No.         Website                     Email                      Social                 Names
363.   hoopjordan.com       hoopjordan@yahoo.com                                     Hoop Little
                            sale@hoopjordan.com
364.   jordandebut.com      sale@jordandebut.com
                            lqs871@163.com
365.   jordanofheart.com    jordansforall@gmail.com
                            sale@jordanofheart.com
366.   jordansforall.com    jordansforall@gmail.com       jordansforall (Facebook)   Succe Olive
                            hoopjordans@gmail.com
                            sale@jordansforall.com
367.   kd11sale.com         sale@kd11sale.com                                        lu jiongxiong
                            hoopjordans@gmail.com                                    HPG
                            glghvca@163.com                                          GLGHVCA
                                                                                     炯雄 卢
368.   maskscustomize.com   sale@solehello.com
                            hoopjordans@gmail.com
369.   newjordans2018.com   newjordans2018@gmail.com                                 Ludwig Rhys
370.   retrojordanpro.com   sale@retrojordanpro.com
                            sale@jordandebut.com
371.   sneakerdebut.com     sneakerhello@gmail.com
372.   solehello.com        sale@solehello.com
373.   soleofhouse.com      sale@solehello.com
                            sale@soleofhouse.com
374.   stadiumfits.com      sale@stadiumfits.com
                                        Defendants - Network 13
375.   footskick.ru         zhouyi987@outlook.com         fffootskicks (Instagram)   周怡
                            footskick2@gmail.com          861886465089               Yuyan Xu
                                                          (Whatsapp)                 Sini Chen
                                                          8618086465089              胡 梦雯
                                                          (Whatsapp)
                                                          UCewPooeHtU8dd9UBJ
                                                          K7X8Vg (Youtube)
                                                          footskicks8 (Instagram)
                                                          wang18086465089
                                                          (Wechat)
376.   footskicks.co        footskick2@gmail.com          fffootskicks (Instagram)   KARIUSS5MEJ
                            kariuss5mej@gmail.com         UCewPooeHtU8dd9UBJ         FOOTSKICK
                            avejme1@gmail.com             K7X8Vg (Youtube)           莆田市城厢区,
                            704507104@qq.com              8618086465089
                                                                                     Fujian
                                                          (Whatsapp)
                                                                                     旭威 林
                                                          wang18086465089
                                                                                     红林


                                                   39
                   Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 62 of 312




                                          Defendant Networks
No.          Website                     Email                      Social                 Names
                                                          (Wechat)                   彭可
                                                          footskick8 (Instagram)     MRFASHION666
                                                                                     林 旭威
                                                                                     DEYANG LIN
                                                                                     qin xuelu
                                                                                     YuanQing Guo
                                                                                     hong lin
                                                                                     Technologyh
                                                                                     Activityr
                                                                                     Sunlife Electrical
                                                                                     Contracting LLG
                                                                                     MRFASHION
                                                                                     Fengqing Wu
377.   hypeskick.com          hypeskick@gmail.com          UCNu1Wz-                  qiufen wang
                              weizmang2kwl@gmail.com       KGPJiQmb9CpV6ARg          wang qiufen
                              omgkickz8@gmail.com          (Youtube)                 WANG QIUFEN
                                                           8618186643705             wang qiu fen wang
                                                           (Whatsapp)
                                                           hypeskick (Instagram)
                                                           chri3_plug (Instagram)
                                                           hypeskick_888
                                                           (Instagram)
378.   kicksperfect.ru        footskick2@gmail.com         8618759280532              琪清 陈
                              kicksperfectru@gmail.com     (Whatsapp)
                                                                                      KICKSPERFEC
                                                           kicksperfectru (Instagram)
                                                                                      FOOTSKICK
                                                           8613215082028 (Wechat)
                                                                                      DEYANG LIN
379.   kickze.com             jeniferlwu75@gmail.com       UCw2_E_mFIRHrANPiP Golden Bridge E-
                              taschnerpx2@gmail.com        2BhHjQ (Youtube)           Commerce Ltd.
                                                           8615377547275              Liying Zhu
                                                           (Whatsapp)                 Hiking Electronic
                                                           key.kate.54 (Facebook)     Trading LLC
                                                           kickzedeshoes (Instagram) Meizhu Fang
                                                           kate2233333 (Instagram)    c/o DTDC DAFZA
                                                                                      Kenny Lee
                                                                                      Xiong Meng
                                                                                      TASCHNERPX2
                                                                                      猛熊
380.   kickze.ru              jeniferlwu75@gmail.com       UCw2_E_mFIRHrANPiP Lirong Chen
                              lhlpay29@gmail.com           2BhHjQ (Youtube)           Zhong Chen
                                                           8615377547275              Qiong Chen
                                                           (Whatsapp)                 Sen Lin
                                                           aoee.erica (Instagram)
                                                           key.kate.54 (Facebook)


                                                    40
                  Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 63 of 312




                                           Defendant Networks
 No.        Website                      Email                       Social               Names
381.   omgkickz.com          hypeskick@gmail.com           UCNu1Wz-                 Mr. Li
                                                           KGPJiQmb9CpV6ARg         HK Gemaikang
                                                           (Youtube)                Trade Co. Ltd.
                                                           8618186643705            Qunying Chen
                                                           (Whatsapp)               Xuwei Lin
                                                           hypeskick_888
                                                           (Instagram)
382.   omgkickz.ru           hypeskick@gmail.com           UCNu1Wz-                 Na Zhang
                                                           KGPJiQmb9CpV6ARg         Qing Zhang
                                                           (Youtube)                Hanwen Cai
                                                           8618186643705            梁 思宇
                                                           (Whatsapp)
                                                           omgkickz_7 (Instagram)
383.   uashoe.com            uashoeservice688@gmail.com    uashoeservice688         Biyun Huang
                             waddel9hpay5@gmail.com        (Instagram)              464070413
                             464070413@qq.com              85291432233 (Whatsapp)   Deyang Lin
                                                           UCc22AhTkgZ6OwzPakJ      OMG KICKZ
                                                           UsB_Q (Youtube)          qin xuelu
                                                           15187048400 (Whatsapp)   Xuwei Lin
                                                                                    liqiong xie
                                                                                    Shuang Xu
                                                                                    WADDEL9HPAY
                                         Defendants - Network 14
384.   uaplg.co              support@uaplg.com             realuaplug (Instagram)
                             info@uaplg.co                 16469804412 (Whatsapp)
                             support@uaplg.co              13474930796 (Whatsapp)
                             business@uaplg.com            zedicedofficial
                                                           (Instagram)
385.   uaplg.com             support@uaplg.com             realuaplug (Instagram)   Scott Cutler
                             business@uaplg.com            16469804412 (Whatsapp)   (StockX)
                                                           13474930796 (Whatsapp)   Mr. Li
                                                           v2uaplg (Instagram)      XENDIT*UAPLG
                                                           UCnTO4GZvAmP0j2_Lli      HK Xutaimai Trade
                                                           j8byA (Youtube)          Co. Ltd.
386.   uawmns.com            support@uawmns.com            realuawmns (Instagram)
                             info@uawmns.com               16469804699 (Whatsapp)
                                                           16469804412 (Whatsapp)
                                                           13474930796 (Whatsapp)
                                                           zedicedofficial
                                                           (Instagram)
                                         Defendants - Network 15
387.   de.unhs.net           unionhouse@vip.126.com        UCYnxKyJCqy3GMd3sm       376353147
                             376353147@qq.com              j1rJ0A (Youtube)         714984886
                             714984886@qq.com              14086202430 (Whatsapp)


                                                  41
                   Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 64 of 312




                                          Defendant Networks
No.          Website                     Email                     Social                Names
                                                          unhs2018 (Instagram)    健鹏 刘
                                                          unhs18 (Facebook)
                                                                                  云翔 范
                                                                                  范云翔
                                                                                  Dai Bing
388.   es.unhs.net            unionhouse@vip.126.com       UCYnxKyJCqy3GMd3sm 376353147
                              376353147@qq.com             j1rJ0A (Youtube)       714984886
                              714984886@qq.com             14086202430 (Whatsapp) 健鹏 刘
                                                           unhs2018 (Instagram)
                                                                                  云翔 范
                                                           unhs18 (Facebook)
                                                                                  范云翔
                                                                                  Dai Bing
389.   fr.unhs.net            unionhouse@vip.126.com       UCYnxKyJCqy3GMd3sm 376353147
                              376353147@qq.com             j1rJ0A (Youtube)       714984886
                              714984886@qq.com             14086202430 (Whatsapp) 健鹏 刘
                                                           unhs2018 (Instagram)
                                                                                  云翔 范
                                                           unhs18 (Facebook)
                                                                                  范云翔
                                                                                  Dai Bing
390.   jp.unhs.net            unionhouse@vip.126.com       UCYnxKyJCqy3GMd3sm 376353147
                              376353147@qq.com             j1rJ0A (Youtube)       714984886
                              714984886@qq.com             14086202430 (Whatsapp) 健鹏 刘
                                                           unhs2018 (Instagram)
                                                                                  云翔 范
                                                           unhs18 (Facebook)
                                                                                  范云翔
                                                                                  Dai Bing
391.   tb2019.com             admin@tb2019.com             14086202430 (Whatsapp)
                              teebee@vip.126.com
392.   tee-bee.net            admin@tee-bee.net            UChpohYP7EDSleqFXlD      TEEBEE
                              teebee@vip.126.com           uNRhg (Youtube)          JIANPENG LIU
                                                           14086202430 (Whatsapp)   丽华 范
                                                           teebeelive (Instagram)
                                                                                    LIHUA FAN
                                                           tee_beenet (Instagram)
                                                                                    ADMIN
393.   teebee.co              admin@teebee.co              14086202430 (Whatsapp)
                              admin@tb2019.com
                              teebee@vip.126.com
394.   teebee.net             teebee@vip.126.com           UCYnxKyJCqy3GMd3sm Yunxiang Fan
                              admin@tee-bee.net            j1rJ0A (Youtube)        Jingying Yuan
                                                           1486202430 (Whatsapp)
                                                           teebee.net1 (Instagram)
                                                           UChpohYP7EDSleqFXlD
                                                           uNRhg (Youtube)
                                                           teebeelive2 (Instagram)
                                                           85251709752 (Whatsapp)



                                                   42
                  Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 65 of 312




                                           Defendant Networks
No.          Website                     Email                       Social                Names
                                                           UNHS2021 (Facebook)
                                                           8615958818889 (Phones)
395.   teebeelux.com         teebee@vip.126.com            UCYnxKyJCqy3GMd3sm
                                                           j1rJ0A (Youtube)
                                                           1486202430 (Whatsapp)
                                                           UChpohYP7EDSleqFXlD
                                                           uNRhg (Youtube)
                                                           teebee.lux (Instagram)
                                                           14086202430 (Whatsapp)
                                                           85251709752 (Whatsapp)
                                                           teebee.net1 (Instagram)
                                                           teebee (Instagram)
396.   unhs.co               presale@tee-bee.net           UCYnxKyJCqy3GMd3sm         Yunxiang Fan
                             unionhouse@vip.126.com        j1rJ0A (Youtube)           MEIFANG DING
                             admin@tee-bee.net             1486202430 (Whatsapp)      Jingying Yuan
                             teebee@vip.126.com            UChpohYP7EDSleqFXlD        Jun Liu
                             unionhouse1@outlook.com       uNRhg (Youtube)
                                                           85251709752 (Whatsapp)
                                                           teebeelive2 (Instagram)
                                                           unhs2021 (Instagram)
                                                           8615958818889 (Phones)
397.   unhs.net              unionhouse@vip.126.com        UCYnxKyJCqy3GMd3sm         376353147
                             376353147@qq.com              j1rJ0A (Youtube)           714984886
                             admin@unhs.cc                 14086202430 (Whatsapp)     Yunxiang Fan
                             kimedwinkim@gmail.com         unhs2018 (Instagram)       健鹏 刘
                             714984886@qq.com              unhs.replica (Instagram)
                                                                                      云翔 范
                                                           unhs18 (Facebook)
                                                                                      范云翔
                                                                                      Dai Bing
                                                                                      ADMIN
398.   unhshoe.com           unionhouse@vip.126.com       UCYnxKyJCqy3GMd3sm
                                                          j1rJ0A (Youtube)
                                                          1486202430 (Whatsapp)
                                                          UChpohYP7EDSleqFXlD
                                                          uNRhg (Youtube)
                                                          14086202430 (Whatsapp)
399.   unhshoes.com          unionhouse@vip.126.com       14086202430 (Whatsapp) 714984886
                             714984886@qq.com             unhs2018 (Instagram)   健鹏 刘
                                                          unhs18 (Facebook)
                                        Defendants - Network 16
400.   86hypeshop.com




                                                   43
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 66 of 312




                                           Defendant Networks
 No.          Website                   Email                         Social                  Names
401.   jerseybuy.ru                                        UCaqNn-
                                                           SNULP0iVJWRefYVqw
                                                           (Youtube)
402.   jerseystop.ru         jerseystop@hotmail.com        UCaqNn-
                                                           SNULP0iVJWRefYVqw
                                                           (Youtube)
                                                           8618605949182
                                                           (Whatsapp)
                                                           8618505054701 (Phones)
                                                           jerseyus.top (Kik)
403.   nicokicks.ru          nicokicks@outlook.com         nicokicks_us (Instagram)     Jianfeng Wu
                                                           8615892064762
                                                           (Whatsapp)
                                                           nicokicks.ru (Instagram)
                                                           sneakersimps (Wechat)
                                                           8618658883134 (Phones)
404.   offwhitefactory.com
405.   ow-factory.ru         owfactory@hotmail.com         UChuzDdssZnWf9dPaJm          SISHIDENG
                             liangumeitpr@yeah.net         J4k3w (Youtube)              YCS Bonnie Li
                             sishideng@yeah.net            8618159424582                向荣 邱
                                                           (Whatsapp)                   Weiqin Yu
                                                           8618159024723                Paoluo E Commerce
                                                           (Whatsapp)                   Company
                                                           air-jordan-news-             开良 陈
                                                           1498342800435796
                                                           (Facebook)                   LIANGUMEITP
                                                           owf (Instagram)
                                                           owfactory3 (Instagram)
                                                           Offwhitefactory-
                                                           254984905377461
                                                           (Facebook)
                                                           owfactory (Wechat)
                                                           wendysneaker (Wechat)
                                                           8618505054701 (Phones)
406.   owfactory.net         offwhitefactory@hotmail.com   owf.official (Instagram)
407.   owfshop.com           2889555844@qq.com             owf.official (Instagram)     Qiang Li
                             offwhitefactory@hotmail.com   8618039003081
                             offwhitefactory@outlook.com   (Whatsapp)
                                                           owf (Instagram)
                                                           r/offwhitefactory (Reddit)
                                                           u/TheOffWhiteDealer
                                                           (Reddit)
                                                           8613950720838 (Phones)


                                                     44
                 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 67 of 312




                                             Defendant Networks
No.          Website                        Email                        Social               Names
                                                              offwhitefactory (Wechat)
                                                              8616659309060 (Phones)
408.   pollyjersey.ru          topjerseysite@hotmail.com      UCaqNn-
                                                              SNULP0iVJWRefYVqw
                                                              (Youtube)
409.   pollystore.ru           topjerseysite@hotmail.com      UCaqNn-
                                                              SNULP0iVJWRefYVqw
                                                              (Youtube)
                                                              jerseyus.top (Kik)
                                                              8618505054701 (Phones)
410.   topjerseysus.ru                                        UCaqNn-
                                                              SNULP0iVJWRefYVqw
                                                              (Youtube)
411.   topshoemall.com         topshoemall@outlook.com        8613799600743
                               topshoemall@gmail.com          (Whatsapp)
                                                              topshoemall (Instagram)
                                                              live:topshoemall (Skype)
                                                              topshoemall (Wechat)
412.   wendyjerseys.ru         jerseystop@hotmail.com         UCaqNn-                    陈燕珠
                               jerseysustop@hotmail.com       SNULP0iVJWRefYVqw
                                                                                         YANZIFEI12
                               yanzifei12@yeah.net            (Youtube)
                                                              8618605949182              燕珠 陈
                                                              (Whatsapp)
                                                              8618505054656 (Phones)
                                                              8618505054701 (Phones)
                                                              jerseyus.top (Kik)
413.   wendysneakers.com       owfactory@hotmail.com          UChuzDdssZnWf9dPaJm        SISHIDENG
                               sishideng@yeah.net             J4k3w (Youtube)            向荣 邱
                                                              wendysneaker (Wechat)
                                            Defendants - Network 17
414.   boostmasterlin.com                                     gmk_news (Instagram)
415.   boostmasterofficial.c   260005946@qq.com               gmk_news (Instagram)       260005946
       om                                                                                zhangjian
                                                                                         章建 李
416.   gmk.ck.ua                                              u/Kassandra_y (Reddit)
417.   gmkim.co.ua             gmkim@foxmail.com              gmk_news (Instagram)       冬青 陆
                               gmksrv@qq.com
                                                                                         陆 冬青
                                                                                         GMKSRV
                                                                                         陆冬青
                                                                                         HK Baozhou Trade
                                                                                         Co Ltd.


                                                     45
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 68 of 312




                                          Defendant Networks
 No.        Website                      Email                        Social                  Names
418.   gmkim.vn.ua
419.   goosemasterkim.com                                   goosemasterkim
                                                            (Instagram)
                                                            gmk_kim (Instagram)
                                                            gmk_news (Instagram)
                                                            UCgLpkPIvDkPUVVrw7
                                                            vz_OLA (Youtube)
420.   goosemasterkim.ru                                    u/goosemasterkim
                                                            (Reddit)
                                                            gmk_news (Instagram)
                                                            UCgLpkPIvDkPUVVrw7
                                                            vz_OLA (Youtube)
                                          Defendants - Network 18
421.   sneakerwill.com        wsneakerwill@gmail.com        UCvKcEL4h4OTVFCiBh           HUANGCHUNYA
                              2008xyt@163.com               pee9Fw (Youtube)             Yang Jianxin
                                                            willskicks_ru (Instagram)    春燕 黄
                                                            sneakerwillcom               Tony Xiong (QL)
                                                            (Instagram)                  黄春燕
                                                                                         Yun Kuang Se Niu
                                                                                         Trade Co Ltd
                                                                                         建新 杨
                                                                                         2008XYT
422.   sneakerwill.net        wsneakerwill@gmail.com         UCvKcEL4h4OTVFCiBh
                              297097802@qq.com               pee9Fw (Youtube)
                                                             8618605016686
                                                             (Whatsapp)
                                                             sneakerwillnet
                                                             (Instagram)
423.   willsneakers.ru        wsneakerwill@gmail.com         UCvKcEL4h4OTVFCiBh          黄春燕
                                                             pee9Fw (Youtube)            HUANGCHUNYA
                                                             willskicks_ru (Instagram)   春燕 黄
                                         Defendants - Network 19
424.   2019sneakersrelease.   footwear@let-mall.com        2019sneakersrelease
       com                                                 (Facebook)
425.   cadysneakers.com       footwear@let-mall.com
                              shoes5566@outlook.com
                              stevenrowe@foxmail.com
426.   cadysport.com          cadysport87@gmail.com        cadysport (Instagram)         MingLiang Luo
                              footwear@let-mall.com
                              stevenrowe@foxmail.com
427.   cheapjordans2020.co    footwear@let-mall.com
       m


                                                    46
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 69 of 312




                                           Defendant Networks
 No.         Website                     Email                       Social                 Names
428.   jordans2019shoes.co   footwear@let-mall.com         jordans2019shoes            EPL*CNHLONFI
       m                     nikysport86@gmail.com         (Facebook)                  LTD
                             stevenrowe@foxmail.com
                             support@customerserview.com
                             support@sslreply.com
429.   nikysport.com         cadysport87@gmail.com         nikysport (Instagram)
                             footwear@let-mall.com
                             stevenrowe@foxmail.com
                                         Defendants - Network 20
430.   get-kick.com          support@get-kick.com          kickskingalan (Instagram)
431.   kickflight.com        helloshoes88@gmail.com
432.   kickgame.net          support@kickgame.net
433.   kickgood.com          support@kickgood.com
434.   kicknove.me           helloshoes88@gmail.com         14843468441 (Whatsapp)
435.   kickshotsale.com      kickshotsale@gmail.com                                    chenhoushan
                             dongsong0808@foxmail.com                                  houshan chen
436.   kickslook.com         helloshoes88@gmail.com
437.   kicksun.com           hello@kicksun.com
                             support@kicksun.com
438.   kicksvogue.me         kicksvogue88@gmail.com         kicksvoguepage             陈栋松
                             dongsong0808@gmail.com         (Facebook)
                                                                                       Shoes Online
                                                            14843468441 (Whatsapp)
                                                                                       linting
                                                                                       栋松 陈
                                                                                       林挺
                                                                                       SHOESONLINE
                                                                                       LINTING
                                                                                       挺林
439.   kicksvogue.net        kicksvogue88@gmail.com         8617040490941              陈栋松
                             dongsong0808@gmail.com         (Whatsapp)
                                                                                       Shoes Online
                                                                                       linting
                                                                                       栋松 陈
                                                                                       林挺
                                                                                       SHOESONLINE
                                                                                       LINTING
                                                                                       挺林
440.   kickwhoo.com          helloshoes88@gmail.com




                                                    47
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 70 of 312




                                           Defendant Networks
 No.        Website                       Email                     Social                  Names
441.   voguewho.com           helloshoes88@gmail.com                                 Huahuai Yihetang
                                                                                     Guihai Trading Co.
                                                                                     Mr. Li (YLD)
                                                                                     CHENDONGSONG
                                          Defendants - Network 21
442.   hotkicksonline.com     saleshelp@live.com
443.   onkicks.com            saleshelp@live.com                                     WUSHENGDONG
                              enjoybuy@live.com                                      胜东 吴
                              onkicks@live.com
                                                                                     Anne Sen
                              easybuygood@hotmail.com
                                                                                     ENJOYBUY
                              lr0711@hotmail.com
                                                                                     Austin Lan
                                                                                     shengdong wu
                                                                                     吴 胜东
444.   onkicks.shop           saleshelp@live.com
                                          Defendants - Network 22
445.   2016kevindurantshoe    porto@portotemplate.com                                chen li
       s.com
446.   2016lbjshoes.com       porto@portotemplate.com                                chen li
447.   airmax90pro.com        porto@portotemplate.com                                gueijuan xu
448.   airvapormaxflyknit.c   porto@portotemplate.com                                gueijuan xu
       om
449.   aj12ovo.com
450.   bestplacesneakers.org buypopsneakers@gmail.com       85257001430 (Whatsapp)
                                                            popsnke (Facebook)
451.   bestyeezy.com          buypopsneakers@gmail.com      85257001430 (Whatsapp)
                                                            popsnke (Facebook)
452.   dongoyovulkaan.com     buypopsneakers@gmail.com      popsnke (Facebook)
                                                            popsneakers (Wechat)
453.   khanesang.com          buypopsneakers@gmail.com      popsnke (Facebook)
                                                            popsneakers (Wechat)
454.   mahanseir.com          buypopsneakers@gmail.com      popsnke (Facebook)
                                                            popsneakers (Wechat)
455.   popkicksneakers.com    buypopsneakers@gmail.com      85257001430 (Whatsapp)
                                                            popsnke (Facebook)
456.   popsneaker.org         buypopsneakers@gmail.com      85257001430 (Whatsapp)
                                                            popsnke (Facebook)
457.   sneakerpop.org         buypopsneakers@gmail.com      85257001430 (Whatsapp)
                                                            popsnke (Facebook)




                                                    48
                   Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 71 of 312




                                           Defendant Networks
 No.         Website                     Email                       Social                Names
458.   sneakerspop.com        buypopsneakers@gmail.com     popsneakersreps
                                                           (Instagram)
                                                           85257001430 (Whatsapp)
                                                           popsnke (Facebook)
                                                           popsneakersreps
                                                           (Facebook)
459.   sneakerspop.org        buypopsneakers@gmail.com     85257001430 (Whatsapp)    Xinfeng Trading
                              198363048@qq.com             popsnke (Facebook)        NES Ebony
                                                                                     Carnelian
460.   snkes.org              buypopsneakers@gmail.com      85257001430 (Whatsapp)   磊杨
                              buypopsneaker@gmail.com       popsnke (Facebook)
                                                                                     YZYSNEAKER
                              198363048@qq.com              snkes (Wechat)
                                                                                     shang hai dong hao
                              wushichu39629595@163.com
                                                                                     wen hua chuan bo
                                                                                     you xian gong si
                                                                                     上海东灏文化传播
                                                                                     有限公司
                                                                                     少波 林
                                                                                     东莞市展业塑胶材
                                                                                     料有限公司
                                                                                     DONGHAOWENH
461.   topsneaker.org         buypopsneakers@gmail.com     85257001430 (Whatsapp)
                              porto@portotemplate.com      popsnke (Facebook)
                                                           popsneakers (Wechat)
                                         Defendants - Network 23
462.   athleticskrs.com       service@hxecltd.com
463.   caretosole.com         383774362@qq.com                                       HUAZHENXUAN
                                                                                     华振轩
                                                                                     andy
                                                                                     huayimei
                                                                                     Zhenxuan Hua
464.   colourmvp.com          service@hxecltd.com
465.   footattract.com        service@hxecltd.com                                    HUAZHENXUAN
                              adidassalesonline@gmail.com                            华振轩
                              383774362@qq.com
                                                                                     andy
                                                                                     huayimei
                                                                                     Zhenxuan Hua
466.   noteystore.com         383774362@qq.com                                       HUAZHENXUAN
                                                                                     华振轩
                                                                                     andy


                                                    49
                    Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 72 of 312




                                           Defendant Networks
No.          Website                      Email                   Social               Names
                                                                                huayimei
                                                                                Zhenxuan Hua
467.   outletsfire.com         service@hxecltd.com                              HUAZHENXUAN
                               383774362@qq.com                                 dgnettc
                                                                                华振轩
                                                                                Karen Walters
                                                                                andy
                                                                                huayimei
                                                                                Zhenxuan Hua
468.   pickonsneakers.com      383774362@qq.com                                 HUAZHENXUAN
                                                                                华振轩
                                                                                andy
                                                                                huayimei
                                                                                Zhenxuan Hua
469.   porsneakers.com         adidassalesonline@gmail.com                      hf
                               test20173@126.com                                tt
470.   prettyshoees.com        adidassalesonline@gmail.com                      HUAZHENXUAN
                               383774362@qq.com                                 华振轩
                                                                                andy
                                                                                huayimei
                                                                                Zhenxuan Hua
471.   rapidebaskets.com       service@hxecltd.com
472.   runnersomg.com          service@hxecltd.com
473.   saldisnkrs.com          service@hxecltd.com
474.   schuheplace.com         adidassalesonline@gmail.com                      HUAZHENXUAN
                               383774362@qq.com                                 华振轩
                                                                                andy
                                                                                huayimei
                                                                                Zhenxuan Hua
475.   sizehaven.com           383774362@qq.com                                 HUAZHENXUAN
                                                                                华振轩
                                                                                andy
                                                                                huayimei
                                                                                Zhenxuan Hua
476.   sneakerunow.com         adidassalesonline@gmail.com
477.   snstuff.us              test20173@126.com                                         Robert
                                                                                       RobertSlay




                                                     50
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 73 of 312




                                          Defendant Networks
 No.          Website                  Email                       Social                   Names
478.   sportsneu.com       adidassalesonline@gmail.com                                HUAZHENXUAN
                           383774362@qq.com                                           华振轩
                                                                                      andy
                                                                                      huayimei
                                                                                      Zhenxuan Hua
479.   tripleover.com      service@hxecltd.com
480.   tualgre.com         383774362@qq.com                                           HUAZHENXUAN
                                                                                      华振轩
                                                                                      andy
                                                                                      huayimei
                                                                                      Zhenxuan Hua
481.   willrunalong.com    adidassalesonline@gmail.com
482.   wsnkrs.com          service@hxecltd.com                                        hx sales
                                        Defendants - Network 24
483.   goodkicks.ru                                       sneakeraheadnet
                                                          (Instagram)
484.   rebeccakicks.com    rebeccakicksru@outlook.com     stayfashionru (Instagram)
                           stayfashionru@hotmail.com      8617746057624
                                                          (Whatsapp)
                                                          stayfashionru (Wechat)
485.   sneakerahead.org    zhilongtrade@hotmail.com       sneakeraheadpw              IzzyMall
                           aftersaleno3@gmail.com         (Instagram)                 David Jones
                           xl77889@126.com                sneakeraheadnet             逢春 黄
                                                          (Instagram)                 许龙
                                                          sneakeraheadorg (Wechat)
                                                          8618059523879               Ms. Prebe
                                                          (Whatsapp)                  龙许
                                                                                      ZHILONGTRAD
                                                                                      XL77889
                                     Defendants - Network 25
486.   adidascrazy.com     ypboots@gmail.com
487.   fallinpink.com      ypboots@gmail.com
488.   shoesboost.com      ypboots@gmail.com
489.   shopcleat.com       ypboots@gmail.com                                          永健 张
                           378055994@qq.com
                           shopcleats@gmail.com                                       张永健
                                                                                      378055994
490.   shopcleats.me       ypboots@gmail.com



                                                  51
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 74 of 312




                                           Defendant Networks
 No.        Website                      Email                     Social                  Names
491.   wpsoccer.com           ypboots@gmail.com                                     SKY AVIATION
                              shopcleats@gmail.com                                  s.r.o.
492.   xkshoes.com            ypboots@gmail.com                                     志民 林
                              3108074965@qq.com                                     SHAMENZENGY
                              1176010081@qq.com                                     Mr. Li
                              penscart@gmail.com                                    志艺 林
                                                                                    Lin Zhimin
                                                                                    Jonny Fly
                                                                                    厦门增元科技有限
                                                                                    公司
                                                                                    HK Haolingjin
                                                                                    Trade Co. Ltd.
                                         Defendants - Network 26
493.   air-max95.us.com                                    16262063811 (Whatsapp)
494.   airforce1s.us.org                                   16262063811 (Whatsapp)
495.   airmax-95.us.com                                    16262063811 (Whatsapp)
496.   airmax-98.us.com                                    16262063811 (Whatsapp)
497.   airmax2019.us.org                                   16262063811 (Whatsapp)
498.   airmaxs.us.org                                      16262063811 (Whatsapp)
499.   airmaxs97.us.com                                    16262063811 (Whatsapp)
500.   airmaxshoes2019.us     sheilavega1993@hotmail.com   16262063811 (Whatsapp)   Sheila Vega
501.   bestbasketballshoes.o                            16262063811 (Whatsapp)
       rg
502.   cheapjordanswholesal                             16262063811 (Whatsapp)
       e.us.org
503.   cheapnhljerseys.us.or                            16262063811 (Whatsapp)
       g
504.   cheapshoesoutletonli                             16262063811 (Whatsapp)
       nes.com
505.   cheapshoeswholesale henrygonzales1988@outlook.co 16262063811 (Whatsapp)      Henry Gonzales
       freeshipping.us       m
506.   factorystoreonline.or                            16262063811 (Whatsapp)      Travis Perino
       g
507.   foamposites.us.org                               16262063811 (Whatsapp)
508.   jerseyscheapwholesal                                16262063811 (Whatsapp)
       er.us.com



                                                   52
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 75 of 312




                                            Defendant Networks
 No.         Website                      Email                     Social                   Names
509.   jordan11space-jam.us    halei1985@163.com            16262063811 (Whatsapp)    chen lei
510.   jordan14.us.com                                       16262063811 (Whatsapp)
511.   jordan5.us.org                                        16262063811 (Whatsapp)
512.   jordanshoess.us.org                                   16262063811 (Whatsapp)
513.   kevin-                                                16262063811 (Whatsapp)
       durantsshoes.us.com
514.   kyrie-                                                16262063811 (Whatsapp)
       irvingshoes.us.com
515.   lebron-                                               16262063811 (Whatsapp)
       jamesshoes.us.org
516.   lebron15.com.co                                       16262063811 (Whatsapp)
517.   lebron16shoes.us.org                                  16262063811 (Whatsapp)
518.   lebronjamesshoessale                                  16262063811 (Whatsapp)
       .us.com
519.   max97.org.uk                                          16262063811 (Whatsapp)
520.   new-                                                  16262063811 (Whatsapp)
       nikeshoes.us.com
521.   newnikesshoes.us.org                                  16262063811 (Whatsapp)
522.   newshoes2019.com                                      16262063811 (Whatsapp)
523.   newshoes2019.us         royjimenez1990@outlook.com    16262063811 (Whatsapp)   Roy Jimenez
524.   nike--shoes.us.com                                    16262063811 (Whatsapp)
525.   nike-                                                 16262063811 (Whatsapp)
       airmax2018.us.com
526.   nike-airmax95.us        jocelynmckinney0211@hotmail   16262063811 (Whatsapp)   Jocelyn McKinney
                               .com
527.   nike-airmax98.us        vasquez0506@outlook.com       16262063811 (Whatsapp)   Robert Vasquez
528.   nike-                                                 16262063811 (Whatsapp)
       airvapormaxflyknit.u
       s
529.   nike-                                                 16262063811 (Whatsapp)
       clearance.us.com
530.   nike-clearance.us.org                                 16262063811 (Whatsapp)
531.   nike-                                                 16262063811 (Whatsapp)
       outletstoreonlineshop
       ping.us.com



                                                    53
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 76 of 312




                                            Defendant Networks
 No.          Website                      Email                    Social                  Names
532.   nike-roshes.us                                       16262063811 (Whatsapp)
533.   nike-stores.us.org                                    16262063811 (Whatsapp)
534.   nike-                                                 16262063811 (Whatsapp)
       vapormax.us.com
535.   nike-zoom.us.com                                      16262063811 (Whatsapp)
536.   nikeair-max270.us        gmccann574@hotmail.com       16262063811 (Whatsapp)    Geraldine McCann
537.   nikeair-                                              16262063811 (Whatsapp)
       max270.us.com
538.   nikeair-maxs.us.com                                   16262063811 (Whatsapp)
539.   nikeairforce1s.us.org                                 16262063811 (Whatsapp)
540.   nikeairforceones.us.o                                 16262063811 (Whatsapp)
       rg
541.   nikeairhuaraches.us.c                                 16262063811 (Whatsapp)
       om
542.   nikeairmaxs.us.org                                    16262063811 (Whatsapp)
543.   nikeairzoom.us.com                                    16262063811 (Whatsapp)
544.   nikebasketball-                                       16262063811 (Whatsapp)
       shoes.us.com
545.   nikeblackfridaycyber                                  16262063811 (Whatsapp)
       monday.us.org
546.   nikecortezs.us                                        16262063811 (Whatsapp)
547.   nikecortezshox.us.org                                 16262063811 (Whatsapp)
548.   nikefactory-                                          16262063811 (Whatsapp)
       outlet.us.org
549.   nikefactory-                                          16262063811 (Whatsapp)
       store.us.com
550.   nikefactoryoutlets.us.                                16262063811 (Whatsapp)
       org
551.   nikefactorys.us          eileenhollingsworth0122@outlo 16262063811 (Whatsapp)   GUOPING QI
                                ok.com                                                 Guoping Qi
                                nathanhood1998@hotmail.com                             Mr. Li (QL)
                                support@trade100inc.com                                Eileen
                                                                                       Hollingsworth
                                                                                       NA Shen Yi Zhe
                                                                                       Trade Co. Ltd.
552.   nikefactorystoreonlin                                 16262063811 (Whatsapp)
       e.us.com



                                                     54
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 77 of 312




                                            Defendant Networks
 No.          Website                      Email                    Social                 Names
553.   nikefreerun.us.org                                   16262063811 (Whatsapp)
554.   nikeoutlet--                                         16262063811 (Whatsapp)
       store.us.com
555.   nikeoutletonline-                                    16262063811 (Whatsapp)
       store.us.com
556.   nikeoutletonlineclear                                16262063811 (Whatsapp)
       ance.us.com
557.   nikeoutletsfactory.us.                               16262063811 (Whatsapp)
       com
558.   nikeoutletshoes.us.or                                16262063811 (Whatsapp)
       g
559.   nikeoutletstoreclearan                               16262063811 (Whatsapp)
       ce.us.com
560.   nikeoutletstoreonline-                               16262063811 (Whatsapp)
       shopping.us.com
561.   nikeoutletstoreonlines                               16262063811 (Whatsapp)
       .us.com
562.   nikeoutletstoreonlines                               16262063811 (Whatsapp)
       .us.org
563.   nikepresto.us.org                                    16262063811 (Whatsapp)
564.   nikerunningshoes.us.                                 16262063811 (Whatsapp)
       org
565.   nikeshoes-                                           16262063811 (Whatsapp)
       cheap.us.com
566.   nikeshoes2019.us.co                                  16262063811 (Whatsapp)
       m
567.   nikeshoescheap.us.or                                 16262063811 (Whatsapp)
       g
568.   nikeshoesclearance.u                                 16262063811 (Whatsapp)
       s.com
569.   nikeshoesfactorystore    saleservice13@hotmail.com   16262063811 (Whatsapp)   Scott Pamela
       .us                      pamelascotter@hotmail.com
570.   nikeshoesoutletstore.                                16262063811 (Whatsapp)
       us.com
571.   nikeshoess.us.org                                    16262063811 (Whatsapp)
572.   nikeshoessale.us.org                                 16262063811 (Whatsapp)
573.   nikeshoesshop.us.co                                  16262063811 (Whatsapp)
       m
574.   nikeshoeswholesale.u                                 16262063811 (Whatsapp)
       s.com



                                                      55
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 78 of 312




                                          Defendant Networks
 No.          Website                   Email                     Social                     Names
575.   nikesneakersformenw rachelalbrecht1102@163.com     16262063811 (Whatsapp)       Rachel Albrecht
       omen.us
576.   nikestorefactory.us.co                             16262063811 (Whatsapp)
       m
577.   nikewholesale.us.org                               16262063811 (Whatsapp)
578.   nikewholesalesupplie                                   16262063811 (Whatsapp)
       rs.us.com
579.   nmdshoes.org.uk                                        16262063811 (Whatsapp)
580.   offwhitenike.us.com                                    16262063811 (Whatsapp)
581.   outletstoreonlineshop                                  16262063811 (Whatsapp)
       ping.com
582.   shoeswholesalesuppli    michaelharrison1985@outlook.   16262063811 (Whatsapp)   Michael Harrison
       ers.us                  com
583.   wholesaleairjordansc    mauricehenry1022@outlook.co    16262063811 (Whatsapp)   Maurice Henry
       heap.us                 m
584.   wholesalejerseyschea                                   16262063811 (Whatsapp)
       pest.us.com
585.   wholesalejerseyschin                                   16262063811 (Whatsapp)
       a.us.org
586.   wholesalejordans.us.o                                  16262063811 (Whatsapp)
       rg
587.   wholesalejordanshoes    oliversmith0123@hotmail.com    16262063811 (Whatsapp)   Oliver Smith
       .us
588.   wholesalenikeshoescl                                   16262063811 (Whatsapp)
       othing.us.com
589.   wholesalenikeshoeso                                    16262063811 (Whatsapp)
       nline.us.com
590.   yeezys.com.co                                          16262063811 (Whatsapp)
                                           Defendants - Network 27
591.   muks-store.com          rocksneakers@foxmail.com      8617505946398             林莉
                               514643810@qq.com              (Whatsapp)                514643810
                                                                                       莉林
592.   muks-store.info         rocksneakers@foxmail.com
                                          Defendants - Network 28
593.      exclkicks.com
594.    exclusivekicks.org     exclusivekickssale@gmail.com
595.      repsneaker.org       exclusivekickssale@gmail.com




                                                     56
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 79 of 312




                                             Defendant Networks
 No.        Website                       Email                      Social                Names
596.     repsneakers.org      exclusivekickssale@gmail.com                             REPSNEAKERS
                               yiyueyingzixun@outlook.com                               Aiduk Trd Co.
                                repsneakerssale@gmail.com                             陕西伊月影商务信
                                                                                      息咨询有限公司
                                                                                        zhi gao lu
                                                                                         斐斐 汪
                                                                                       Rep Sneakers
597.      shoesrep.com        sneakerssaleservice@gmail.co                                卢 欢欢
                                            m
                                  1012002217@qq.com                                   西安经济技术开发
                                                                                       区尚履百货行
                                                                                      SNEAKERREPS
                                                                                        zhi gao lu
                                                                                         欢欢 卢
598.   shopexclusivekicks.c   exclusivekickssale@gmail.com
                om
599.     sneakersreps.com     sneakerssaleservice@gmail.co                                卢 欢欢
                                            m
                                  1012002217@qq.com                                   西安经济技术开发
                                                                                       区尚履百货行
                                                                                      SNEAKERREPS
                                                                                        zhi gao lu
                                                                                         欢欢 卢
600.     sneakersreps.org
601.    sneakersstatic.com    qingqiuhuchuanshuo@hotmail.     yzyreplica (Facebook)      焕叶 苏
                                          com
                                                                                      QINGQIUHUCH
                                                                                       Huanhuan Lu
602.    sneakerstatic.com     yeezyreplicasales@gmail.com     yzyreplica (Facebook)      焕叶 苏
                              qingqiuhuchuanshuo@hotmail.
                                                                                      QINGQIUHUCH
                                          com
                                                                                       Huanhuan Lu
                                         Defendants - Network 30
603.   authenticreps.com      info@authenticreps.com       repbeastlifestyle
                                                           (Facebook)
                                                           UCobr-
                                                           LD95upwK_CGXNThky
                                                           A (Youtube)
                                                           authenticreps (Instagram)
604.   hypebeastreps.com      info@hypereps.com            UCwXGn79k0iEgWvm6u Benjamin
                              info@hypebeastreps.com       yI53KQ (Youtube)


                                                    57
                  Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 80 of 312




                                            Defendant Networks
No.          Website                      Email                        Social                Names
                             hypebeastreps1@gmail.com       authenticreps (Facebook)
                             hypepay2021@gmail.com          3123001553 (Phones)
                             wholesale@hypebeastreps.com
605.   hypereps.com          info@hypereps.com              UCwXGn79k0iEgWvm6u         Ahmeel Fowler
                             info@timereps.com              yI53KQ (Youtube)           benjamin iroala
                             hypepayment@gmail.com          repbeastlifestyle          HYPEREPS1
                             hypereps1@gmail.com            (Facebook)                 Zhangjun
                                                            officialhypereps           HYPEPAYMENT
                                                            (Instagram)
                                                            realhypereps (Instagram)
                                                            hyperepsofficial
                                                            (Facebook)
                                                            officialhypereps
                                                            (Facebook)
                                                            hypebeastrep (Facebook)
                                          Defendants - Network 31
606.   5hats.cn              order@5hats.cn                                            邱湘屏
                             service@5hats.cn
                             qxp@usavps.cn
607.   artemisoutlet.cn      artemisoutletsneaker@gmail.co artemisoutletcn             邱湘屏
                             m                              (Instagram)
                             qxp@usavps.cn                  artemisoutletcn
                                                            (Facebook)
608.   artemisoutlet.me      artemisoutletsneaker@gmail.co artemisoutletcn             ren yuyi
                             m                              (Instagram)
                                                            artemisoutletcn
                                                            (Facebook)
609.   artemisoutlet.ru      contact@claue.com              artemisoutletcn
                             contact@company.com            (Instagram)
                                                            artemisoutletcn
                                                            (Facebook)
610.   artemisselect.cn      artemisselectcn@gmail.com      8617111948430              邱湘屏
                             qxp@usavps.cn                  (Whatsapp)
                                                            artemisselectsneaker
                                                            (Instagram)
                                                            artemis_cs (Instagram)
                                                            artemisselect (Facebook)
                                                            8617078389364
                                                            (Whatsapp)
611.   artemisselect.ru      duantaooo@outlook.com          8617111948430
                             artemisselectcn@gmail.com      (Whatsapp)
                             pay-ment@sneakslimited.com     artemisselectsneaker
                             privacy@artemisselect.cn       (Instagram)
                                                            artemis_cs (Instagram)


                                                   58
                 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 81 of 312




                                              Defendant Networks
No.          Website                        Email                       Social                  Names
                                                              artemisstreetsneaker
                                                              (Instagram)
                                                              artemisselectkick
                                                              (Instagram)
612.   artemisselect.to        artemisselectcn@gmail.com      artemisselectsneaker
                               pay-ment@sneakslimited.com     (Instagram)
                               privacy@artemisselect.cn       artemis_cs (Instagram)
                               payment@sneakslimited.com      artemisselect (Facebook)
                                                              8617078389364
                                                              (Whatsapp)
613.   artemisselectkick.co    artemisselectcn@gmail.com      8617111948430               迅石
       m                       pay-ment@sneakslimited.com     (Whatsapp)                  SHIXUNDO
                               privacy@artemisselect.cn       artemisselectsneaker        石迅
                               shixundo@sina.com              (Instagram)
                                                              artemis_cs (Instagram)
                                                              artemisselect (Facebook)
                                                              8617078389364
                                                              (Whatsapp)
614.   artemisselectkicks.co   artemisselectcn@gmail.com      8617111948430
       m                       pay-ment@sneakslimited.com     (Whatsapp)
                               privacy@artemisselect.cn       artemisselectsneaker
                                                              (Instagram)
                                                              artemis_cs (Instagram)
                                                              artemisselect (Facebook)
615.   artemisselectsneaker.   privacy@artemisselect.cn       8617111948430               邱湘屏
       cn                      pay-ment@sneakslimited.com     (Whatsapp)
                               artemisselectcn@gmail.com      artemisselectsneaker
                               qxp@usavps.cn                  (Instagram)
                                                              artemis_cs (Instagram)
                                                              artemisselect (Facebook)
                                                              8617078389364
                                                              (Whatsapp)
616.   artemisselectsneaker.   artemisselectcn@gmail.com      8617111948430
       com                     pay-ment@sneakslimited.com     (Whatsapp)
                               privacy@artemisselect.cn       artemisselectsneaker
                                                              (Instagram)
                                                              artemis_cs (Instagram)
                                                              artemisselect (Facebook)
617.   artemisyeezy.me         artemisyeezysneakers@gmail.c artemisyeezy (Instagram)      qiu xiangping
                               om
618.   artemisyeezyshoes.cn    artemisyeezysneakers@gmail.c Artemisyeezy-                 邱湘屏
                               om                             1630652633692692
                               qxp@usavps.cn                  (Facebook)
                                                              artemisyeezys (Instagram)


                                                      59
                 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 82 of 312




                                           Defendant Networks
No.           Website                   Email                        Social                  Names
                                                           artemisyeezyshoes
                                                           (Facebook)
                                                           artemisyeezy (Instagram)
619.   ashima-trade.ru      ashima-trade@hotmail.com       8613646986175               Mingshan Li
                            sales@defa-trade.com           (Whatsapp)
                            defa-trade@hotmail.com
                            defatrade1@yahoo.com.cn
620.   by-nikes.com         bynike_com@hotmail.com                                     lin shao bi
                            bynike_com@yahoo.com                                       bing xia
                            a768900890@163.com                                         BYNIKECOM
621.   cheapyeezy.ru        sun7894lin@163.com             Artemisyeezy-
                            artemisyeezysneakers@gmail.c 1630652633692692
                            om                             (Facebook)
                                                           artemisyeezys (Instagram)
622.   cheapyeezy.to        artemisyeezysneakers@gmail.c artemisyeezy (Instagram)
                            om
623.   commandshoes.com     commandshoes@hotmail.com                                   lian li
                            dmk8899@qq.com                                             li
624.   firekicks.cn         service@firekicks.cn           hotkicks.cn (Instagram)     邱湘屏
                            qxp@usavps.cn                  UC3vfyLuwKLeWnSGva
                                                           O5moAA (Youtube)
                                                           13479163939 (Phones)
625.   firekicks.ru         service@firekicks.cn           UC3vfyLuwKLeWnSGva
                                                           O5moAA (Youtube)
                                                           13479163939 (Phones)
626.   firesole.cn          firesole2013@outlook.com       firesole2013 (Wechat)       邱湘屏
                            qxp@usavps.cn                  8613959548297
                                                           (Whatsapp)
627.   flysneaker.cn        flysneaker2015@hotmail.com     flysneaker (Instagram)      邱湘屏
                            qxp@usavps.cn                  flysneaker2015 (Wechat)
628.   footwearbay.cn       service@footwearbay.cn         4youkicks-                  Yan Ke
                            4youkicks@gmail.com            1723231527970309            YIPU LIN
                            service@footwearbay.com        (Facebook)                  Lin Yipiu
                                                           UCsjB9gBQr2PPVO0toZ
                                                           sw3Ww (Youtube)
                                                           8618695600952
                                                           (Whatsapp)
629.   gogoyeezy.cn         gogoyeezy@vip.163.com          UCIJ7MTGs-
                                                           4h6I6eoT8703Vg
                                                           (Youtube)
                                                           gogoyeezyjudy
                                                           (Instagram)
                                                           UCg3xfxeQPrujMkau_Gg
                                                           -Emw (Youtube)


                                                   60
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 83 of 312




                                            Defendant Networks
No.          Website                      Email                       Social           Names
                                                            gogoyeezyjenny3
                                                            (Instagram)
                                                            UC_y-
                                                            Jff8CWZ2MRytHN2T24g
                                                            (Youtube)
                                                            8605949092666 (Phones)
                                                            gogoyeezyjenny (Kik)
630.   goyeezy.cn            gogoyeezy@vip.163.com          UCIJ7MTGs-
                             gogoyeezy@163.com              4h6I6eoT8703Vg
                                                            (Youtube)
                                                            8615080311254
                                                            (Whatsapp)
                                                            gogoyeezyjudy
                                                            (Instagram)
                                                            gogoyeezyjenny3
                                                            (Instagram)
                                                            UC_y-
                                                            Jff8CWZ2MRytHN2T24g
                                                            (Youtube)
                                                            8605949092666 (Phones)
                                                            gogoyeezyjenny (Kik)
                                                            ketai_luo (Wechat)
631.   hats-kicks.cn         hats-kicks@hotmail.com                                 邱湘屏
                             qxp@usavps.cn
632.   hotkicks.cn           service@firekicks.cn           hotkicks.cn (Instagram) 邱湘屏
                             qxp@usavps.cn                  UC3vfyLuwKLeWnSGva
                                                            O5moAA (Youtube)
                                                            13479163939 (Phones)
633.   jersey-kingdom.co     jerseys.betty@hotmail.com
634.   jerseys-kingdom.com   jerseys.betty@hotmail.com                                lin shao bi
                             a768900890@163.com
635.   jordankickz.cn        nikenflshops@126.com        repkicks001 (Instagram)      郑建胜
636.   kicksontrade.cn       kicksontrade@hotmail.com    8615759366826                陈德锋
                                                         (Whatsapp)
                                                         kicksontradecn (Kik)
                                                         kicksjessiefor (Instagram)
637.   newkicks.cn           newkicks2013@gmail.com      8618250159930                NEWKICKS201
                                                         (Whatsapp)                   陈德锋
                                                         newkicks2013 (Skype)
                                                                                      成功 关
                                                         newkicks.cn (Instagram)




                                                    61
                   Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 84 of 312




                                             Defendant Networks
 No.          Website                     Email                       Social                Names
638.   nikestreet.com         nikestreet@aliyun.com          8615860065206              张雪文
                              nikestreet@live.cn             (Whatsapp)
                                                                                        NIKESTREET
                              38571721@qq.com
                                                                                        雪文 张
639.   pickjordan23.cn        pickjordan23@vip.163.com       pickjordan23 (Instagram)
                                                             pickordan23 (Instagram)
                                                             lily2018sneakers
                                                             (Instagram)
                                                             daniel.ke.16 (Facebook)
                                                             pickupjordan (Instagram)
                                                             8605949857952 (Phones)
640.   repbeast.cn            repbeast@yahoo.com             865949400166 (Phones)
                              repbeast@hotmail.com           repbeastbetty (Kik)
                              repbeast@vip.163.com           pickjordan23 (Instagram)
                              ryy@usavps.cn
641.   rephot.cn              server@pleasantunboxing.cn     8613352966552              林琼 黄
                              nningxiaojia@gmail.com         (Whatsapp)
                                                                                        AJSOLE23
                              rephot@outlook.com             18603868312 (Phones)
                                                                                        邱湘屏
                              pleasantunboxing@gmail.com     13352966552 (Phones)
                              ajsole23@yahoo.com
                              qxp@usavps.cn
642.   repkicks.cn            service@repkicks.cn            UCpthSQWoSQgjUBC9P
                                                             QbsD4g (Youtube)
                                                             8613023994687
                                                             (Whatsapp)
                                                             8618659222092
                                                             (Whatsapp)
                                                             service.repkicks
                                                             (Facebook)
                                                             repkicks (Skype)
                                                             yeskicksru (Instagram)
                                                             repkicks (Wechat)
643.   repkicks.me            service@repkicks.cn            UCpthSQWoSQgjUBC9P
                                                             QbsD4g (Youtube)
                                                             repkicks (Skype)
                                                             repkicks (Wechat)
                                                             repkickscn (Kik)
644.   sirkicks.cn            service@sirsneaker.cn          sirsneaker (Facebook)
645.   sirsneaker.cn          service@sirsneaker.cn          sirsneaker (Facebook)      Two-Am-Inc
                              h20215566@outlook.com          sir_sneaker.cn (Instagram) Jing Ke
                                                             8613860996068 (Phones)
                                                             16465689897 (Phones)




                                                      62
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 85 of 312




                                          Defendant Networks
 No.         Website                    Email                       Social            Names
646.   solegeneral.ru         gogoyeezy@vip.163.com       UCIJ7MTGs-
                              gogoyeezy@163.com           4h6I6eoT8703Vg
                                                          (Youtube)
                                                          8615080311254
                                                          (Whatsapp)
                                                          pickjordan23 (Instagram)
                                                          UC_y-
                                                          Jff8CWZ2MRytHN2T24g
                                                          (Youtube)
                                                          ketai_luo (Wechat)
647.   sportsmall.store       305200266@qq.com            sportsmall520 (Facebook) 何建华

                                                                                      建华 何
                                                                                      HUA
648.   thejerseyhouseb2b.ru   thejerseyhouse2012@hotmail.c
                              om
                              comprehensive05@hotmail.co
                              m
                              thjerseyhouse2012@hotmail.co
                              m
649.   trade666a.cn           trade666a@vip.163.com          trade666asneaker
                                                             (Instagram)
                                                             trade666adaniel
                                                             (Instagram)
                                                             trade666danielke
                                                             (Instagram)
                                                             UCIxyMzuZHC1utv8ibM
                                                             fwG1Q (Youtube)
                                                             trade5a (Skype)
                                                             8605949092666 (Phones)
650.   trade777a.cn           trade666a@vip.163.com          trade5a (Skype)
                                                             UCIxyMzuZHC1utv8ibM
                                                             fwG1Q (Youtube)
                                                             8605949092666 (Phones)
651.   wholesneakers.org      nikestreet@aliyun.com          8615860065206            张雪文
                              nikestreet@live.cn             (Whatsapp)
                                                                                      NIKESTREET
                              38571721@qq.com
                                                                                      雪文 张
652.   yeskicks.cn            zelle55hkk@163.com             UCpthSQWoSQgjUBC9P       Huilan Zhang
                              service@repkicks.cn            QbsD4g (Youtube)         邱湘屏
                              h20215566@outlook.com          8613023994687            Xuefang Xu
                              1807058736@qq.com              (Whatsapp)               Lingling Jiang
                              qxp@usavps.cn                  8618659222092            Xiuqin Lin
                                                             (Whatsapp)


                                                      63
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 86 of 312




                                          Defendant Networks
No.          Website                    Email                       Social                Names
                                                          service.repkicks
                                                          (Facebook)
                                                          repkicks (Skype)
                                                          yeskicksru (Instagram)
                                                          yeskicks01 (Instagram)
                                                          yeskicks02 (Instagram)
                                                          repkicks (Wechat)
                                                          8615892076803 (Phones)
                                                          yeskicks.cn (Facebook)
653.   yeskicks.ru          service@repkicks.cn           UCpthSQWoSQgjUBC9P
                                                          QbsD4g (Youtube)
                                                          8613023994687
                                                          (Whatsapp)
                                                          8618659222092
                                                          (Whatsapp)
                                                          service.repkicks
                                                          (Facebook)
                                                          repkicks (Skype)
                                                          yeskicksru (Instagram)
                                                          repkicks (Wechat)
654.   yesyeezy.cn          worldsneaker1@gmail.com       yyeskicks (Instagram)      干露
                            yesyeezyonline@gmail.com
                            slowdown88@163.com
655.   yyesyeezy.cn         worldsneaker1@gmail.com       yyesytk (Instagram)        邱湘屏
                            geng62meiqian@163.com         yyeskicks (Instagram)
                            yesyeezyonline@gmail.com      yesykicks (Instagram)
                            qxp@usavps.cn
                                        Defendants - Network 32
656.   mybestsneakers.com   service@mybestsneakers.com    mybestsneaker              LUCYMANDY4
                            lucymandy4@gmail.com          (Instagram)                冬梅 徐
                                                          17242496705 (Whatsapp)     Xu Dongmei
657.   mybestsneakers.ru    service@mybestsneakers.com    17242496705 (Whatsapp)
                                        Defendants - Network 33
658.   monicasneaker.gl     shipbyagent@yeah.net          monica_10june
                            monicasneaker@gmail.com       (Instagram)
                                                          8618396001806
                                                          (Whatsapp)
                                                          r/monicasneaker (Reddit)
                                                          8613599498229 (Phones)
                                                          8618396001806 (Wechat)
                                                          18396001806 (Wechat)
659.   monicasneaker.me     monicasneaker@gmail.com       monica_10june              ZHH Logistics
                            1795960088@qq.com             (Instagram)                Services PTE LTD


                                                  64
                   Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 87 of 312




                                             Defendant Networks
No.          Website                      Email                        Social                 Names
                                                             8618396001806              Gao Lingfeng
                                                             (Whatsapp)                 huang quanshan
                                                             r/monicasneaker (Reddit)   Monica Lynn
                                                             u/monicasneaker_wen        Frankiesng
                                                             (Reddit)
                                                             u/OG_monica (Reddit)
                                                             8618396001806 (Wechat)
                                                             8613599498229 (Phones)
                                                             18396001806 (Wechat)
660.   monicasneaker.vip      monicasneaker@gmail.com        monica_10june              1795960088
                              1785960088@qq.com              (Instagram)                Gao Lingfeng
                              1795960088@qq.com              8618396001806              凌凤 高
                                                             (Whatsapp)
                                                                                        1785960088
                                                             8618396001806 (Wechat)
                                                             18396001806 (Wechat)
661.   ogtony.ru              ogtonysale@gmail.com           8615859019146
                              realtonysneaker@gmail.com      (Whatsapp)
                              ogtonysneaker@gmail.com        8615759298011
                              3126727763@qq.com              (Whatsapp)
                                                             8615105907281
                                                             (Whatsapp)
                                                             8613255019169
                                                             (Whatsapp)
                                                             8613105996538
                                                             (Whatsapp)
                                                             8618205931403
                                                             (Whatsapp)
                                                             ogtonysneakers.ru
                                                             (Instagram)
                                                             ogtony (Wechat)
                                                             8618205931403 (Wechat)
                                                             8613599498229 (Phones)
                                                             ogtonyru (Wechat)
                                           Defendants - Network 34
662.   blog.chansneakers.co   sales@chansneakers.com
663.   chansneakers.co        support@chansneakers.co        u/chanzhfsneakers_R
                              lmxboxing@163.com              (Reddit)
                              sales@chansneakers.co
664.   chansneakers.com       sales@chansneakers.com         reddit.chansneakers        Jackie Chan
                              lhy090121@163.com              (Instagram)                LHY090121
                              support@chansneakers.com       chansneakers.reviews       Aiduk Trd Co Ltd.
                                                             (Instagram)                haoyu liu
                                                             reddit.chanzhfsneakers     昊昱 刘


                                                    65
                   Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 88 of 312




                                            Defendant Networks
No.          Website                     Email                        Social                  Names
                                                            (Instagram)
                                                            chansneakers.official
                                                            (Instagram)
                                          Defendants - Network 35
665.   brandporter.ru         7.24customercare@gmail.com    85295810373 (Whatsapp)
                                                            85266473671 (Whatsapp)
666.   luxurytastic.ru        7.24customercare@gmail.com    85255759400 (Whatsapp)
667.   perfectkicks.org       7.24customercare@gmail.com   perfectkicks_org             Golden Bridge E-
                              jallohparts@gmail.com        (Instagram)                  Commerce Ltd.
                                                           85255160582 (Whatsapp)       Hiking Electronic
                                                                                        Trading LLC
                                                                                        元辉 林
                                                                                        深圳市大桔科技有
                                                                                        限公司
                                                                                        c/o DTDC DAFZA
                                                                                        Kenny Lee
                                                                                        shen zhen shi da jie
                                                                                        ke ji you xian gong
                                                                                        si
                                                                                        luxurystyle
668.   perfectkickz.co        7.24customercare@gmail.com   85295810373 (Whatsapp)
669.   repfashions.org        7.24customercare@gmail.com    85295810373 (Whatsapp)
                              7x24customercare@gmail.com 85266473671 (Whatsapp)
                              datadogsdancing@gmail.com
                              uperelerjun@gmail.coom
                                          Defendants - Network 36
670.   uabat.com              uabatfactory@gmail.com        8613607545746               Hero Media Co.,
                              finance@uabat.com             (Whatsapp)                  Limited
                              hu@heromedialtd.com           ua.bat (Instagram)          IBM
                              admin@mail.com                ua_bat (Instagram)          hu zhiqiang
                              contact@kstfactory.com                                    Hero Media CO.,
                              hu@apdage.com                                             Limited
                              paypal@yeezychat.com                                      hh
                                                                                        HEROMEDIACO
                                                                                        zhiqiang hu
671.   uabat.xyz              paypal@uabat.xyz             uabat.official (Instagram)
                                                           8613666905331
                                                           (Whatsapp)
                                                           8613607545746
                                                           (Whatsapp)
                                                           16466377762 (Whatsapp)
                                                           u/UAbat (Reddit)


                                                   66
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 89 of 312




                                          Defendant Networks
No.          Website                   Email                        Social                Names
                                                          r/UaBat (Reddit)
                                                          6466377762 (Phones)
                                                          ua-bat (Wechat)
                                       Defendants - Network 37
672.   boolopo.co          support@boolopo.co             boolopo.co (Instagram)
                           support@boolopo.com            UCspzfTkDuwiLWwX_2
                                                          sIXsZg (Youtube)
                                                          boolopo (Facebook)
                                                          46790542695 (Whatsapp)
673.   boolopo.com         support@boolopo.com            UCspzfTkDuwiLWwX_2        Mr. Li (YLD)
                                                          sIXsZg (Youtube)          Duzie Yaya Zheng
                                                          boolopo (Facebook)        Trading Co.
                                                          boolopo_com (Instagram)
                                                          46790542695 (Whatsapp)
                                                          46729411157 (Whatsapp)
                                       Defendants - Network 38
674.   soleshop.me         2998934831@qq.com              8615959413915             Qichuang John
                           online520service@gmail.com     (Whatsapp)                Zhifu Duzie Jiushi
                           soleshop.me@gmail.com          u/Ericsneakers (Reddit)   Trading Co.
                           soleshop.me@hotmail.com        8618649823490             景波 林
                           123729466@qq.com               (Whatsapp)                Mr. Li (YLD)
                                                                                    123729466
                                        Defendants - Network 39
675.   kicksdealer.ru      kicksdealerus@gmail.com        kicksdealer_us
                                                          (Instagram)
                                                          8613197756494
                                                          (Whatsapp)
676.   kicksdealer.us      hqjjsw@163.com                 8613250949140             QIJUN HUANG
                           baiyongbing414@gmail.com       (Whatsapp)
                                                          8613438944042
                                                          (Whatsapp)
677.   kickshere.ru        baiyongbing414@gmail.com
678.   wonderkicks.com     info@wonderkicks.ru           wonderkicks_ru             Carlos Abundiz
                           carlos112387@yahoo.com        (Instagram)                wen haiyue
                           wenhaiyue@gmail.com           8613250949140              CARLOS11238
                                                         (Whatsapp)                 Haiyue Wen
                                                         wonderkickscom             INFO
                                                         (Wechat)                   Nieves Cruz
                                                                                    WENHAIYUE
679.   wonderkicks.ru      info@wonderkicks.ru           wonderkicks_ru             Carlos Abundiz
                           wenhaiyue@gmail.com           (Instagram)                Nieves Cruz
                           carlos112387@yahoo.com        8613250949140              Haiyue Wen
                                                         (Whatsapp)                 Mr. Li


                                                 67
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 90 of 312




                                         Defendant Networks
No.          Website                   Email                        Social               Names
                                                          wonderkickscom           INFO
                                                          (Facebook)               CARLOS11238
                                                          wondersneakers_com       HK Hankanglin
                                                          (Instagram)              Trade Co. Ltd.
                                                          wonderkickscom
                                                          (Wechat)
680.   wondersneaker.ru    kicksdealerus@gmail.com        kicksdealer_us
                                                          (Instagram)
                                                          8613197756494
                                                          (Whatsapp)
681.   wonderwears.ru      service@wonderwears.ru         8618583241797
                           362155745@qq.com               (Whatsapp)
                                                          wonderwears.ru
                                                          (Instagram)
                                                          wondersneakers_com
                                                          (Instagram)
                                        Defendants - Network 40
682.   g5tony.net          tonysneakerg5@gmail.com        8615695947506            耀丹 张
                           tonysneaker_g5@outlook.com     (Whatsapp)
                                                                                   Zhang Xu
                           tonysneaker_er_g5@outlook.co tonysneaker_com
                                                                                   Elite c/o YHH
                           m                              (Wechat)
                                                                                   Zhang Yaodan
                           yd56789@yeah.net               tonysneakerg5
                                                                                   YD56789
                                                          (Instagram)
683.   tonysneaker.me      tonysneakerg5@gmail.com        8615695947506
                           tonysneaker_g5@outlook.com     (Whatsapp)
                           chenbiao198742@163.com         tonysneaker.g5
                           tonysneaker_er_g5@outlook.co (Instagram)
                           m                              8618850047762 (Phones)
                                                          tonysneaker_com
                                                          (Wechat)
684.   tonysneaker.net     tonysneakerg5@gmail.com        8615695947506            chen ming
                           tonysneaker_g5@outlook.com     (Whatsapp)
                           tonysneaker_er_g5@outlook.co tonysneaker_com
                           m                              (Wechat)
                                                          tonysneaker_com
                                                          (Instagram)
                                                          tonysneakerg5
                                                          (Instagram)
685.   tonysneaker.vip     tonysneakerg5@gmail.com        8615695947506
                           tonysneaker_g5@outlook.com     (Whatsapp)
                           tonysneaker_er_g5@outlook.co tonysneaker_com
                           m                              (Wechat)
                                                          tonysneakerg5
                                                          (Instagram)


                                                 68
                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 91 of 312




                                          Defendant Networks
No.          Website                    Email                     Social                Names
                                        Defendants - Network 41
686.   acebull.cn           service@minejerseys.com
                            acebull.com@hotmail.com
                            housinghouse@live.cn
                            minejerseys@hotmail.com
                            acebull@hotmail.com
687.   acebull.com          acebull.com@hotmail.com       6789102004 (Phones)
                            service@minejerseys.com
                            minejerseys@hotmail.com
                            housinghouse@live.cn
688.   bestcheapsoccer.cn   goaljerseys@outlook.com
689.   goaljerseys.cn       housinghouse@live.cn         85251251458 (Whatsapp)    李观显
                            goaljerseys@outlook.com
690.   goaljerseys.co       housinghouse@live.cn         85251251458 (Whatsapp)    gaoweijia
                            goaljerseys@outlook.com                                SOCCERGEARS
                            service@bringallpay.com                                anitkor chawla
                            goaljerseys@360shops.org                               Tony Xiong (LMT)
                            auto8@bringallpay.net                                  Jack Ma
                            auto19@bringallpay.net                                 Guangying
                            soccergears@hotmail.com                                HK Wenmo Trade
                                                                                   Co. Ltd.
691.   goaljerseys.com.cn   goaljerseys@outlook.com      85251251458 (Whatsapp)
                            housinghouse@live.cn
692.   minejerseys.cn       service@minejerseys.com      85265766445 (Whatsapp)    LIANGCHENG LI
                            housinghouse@live.cn         minejerseys (Wechat)
                            minejerseys@hotmail.com
                            ttliliangcheng@126.com
693.   minejerseys.co       minejerseys@hotmail.com
694.   minejerseys.com.cn   minejerseys@hotmail.com       85265766445 (Whatsapp)
                            service@minejerseys.com       minejerseys (Wechat)
                            housinghouse@live.cn
                                        Defendants - Network 42
695.   macseven.net         macseven@qq.com               8613914061514            chaoqun wu
                            463065914@qq.com              (Whatsapp)               Caoqun Wu
                                                          macseven01 (Wechat)      Tony Xiong (QL)
                                                                                   Gun Meng Na Dan
                                                                                   Trade Co. Ltd.
                                                                                   莆田市嘻芙食品有
                                                                                   限公司
                                                                                   超群 吴
                                                                                   SEVEN



                                                  69
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 92 of 312




ATTACHMENT 2
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 93 of 312




                    Defendants’ Known Names

   No.           Known Defendant Names and Merchant Names

                           Network 1

     1                          1054434429

     2                          362921889

     3                          542578324

     4                          611599866

     5                          735450864

     6                          809087261

     7                         AGENT2018

     8                             AJ

     9                       ANDRIYANSYA

     10                          Alex liu

     11                    Andriyansyah H. Mamu

     12                       BOXINGDIANZ

     13                      BRM Test account

     14                      BRMTESTACCT

     15                       CAIBINGBING

     16                          CG9685

     17                        Ding Shaoxin

     18                         EBUY0928

     19                           GOOD

     20                         Gang Chen

     21                          Gangchen
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 94 of 312




                    Defendants’ Known Names

   No.           Known Defendant Names and Merchant Names

     22                         Guobao Cai

     23                 HK Haoyuntong Trade Co. Ltd.

     24                       Hongying Zheng

     25                       Huang WenHong

     26                       INSPK 2008 INC

     27                            KEEP2008

     28                            Kim Kim

     29                       LIJUANWANG6

     30                        LIU ZHEQIAN

     31                       LOVEMOTION1

     32                        LUOBING87

     33                             Li jian

     34                            Lina Chen

     35                       NICEKICKZ18

     36                        NICEYESNET

     37                       PERFECTKICK

     38                       REALYEEZYBA

     39                       SHIZHANFAN

     40                         SHOPKING

     41                       SOLEPERFECT

     42                         SOLESLIKE

     43                      Tony Xiong (LMT)



                               2
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 95 of 312




                    Defendants’ Known Names

   No.           Known Defendant Names and Merchant Names

     44                       XIESHAOXION

     45                        XUJIANLIAN

     46                        XiaoDong Wu

     47                        Xie Shaoxiong

     48                        XiuLian Weng

     49                       YUFANG19907

     50                            Yurong Hu

     51                      ZHENGTENGLO

     52                       ZHENMEILIN6

     53                       ZHEQIAN LIU

     54                                aj

     55                            chen lina

     56                         chen shuilan

     57                            dehua liu

     58                              dsfaf

     59                        huangjinhuang

     60                              jian Li

     61                            jianlian xu

     62                            jiaodousi

     63                        jinhuang huang

     64                               kiki

     65                      ourpayment online



                               3
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 96 of 312




                    Defendants’ Known Names

   No.           Known Defendant Names and Merchant Names

     66                        pinking diy inc

     67                        pk golden inc

     68                         shuilan chen

     69                        tenglong zheng

     70                            wang ziyue

     71                            wangziyue

     72                             wu lihan

     73                        zhengtenglong

     74                             丁绍欣

     75                             丽娜 陈

     76                             丽娟 王

     77                             丽涵 吴

     78                              于芳

     79                              于芳

     80                             俊雄 喻

     81                    博星电子商务有限公司

     82                             吴 丽涵

     83                             吴丽涵

     84                             吴丽涵




                               4
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 97 of 312




                    Defendants’ Known Names

   No.           Known Defendant Names and Merchant Names

     85                            喻 来福

     86                            嘉邢

     87                            孙甜

     88                            寅沈

     89                            少贵 黄

     90                            少雄 解

     91                            建联 许

     92                            张继柳

     93                            方莉 熊

     94                            来福 喻

     95                            林 珍妹

     96                            水兰 陈

     97                            沈寅

     98                            泽鑫 陈

     99                            港陈

     100                           王 丽娟

     101                           王丽娟

     102                           王梓越

     103                           珊珊 吴



                               5
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 98 of 312




                    Defendants’ Known Names

   No.           Known Defendant Names and Merchant Names

     104                            珍妹 林

     105                             甜孙

     106                            绍欣 丁

     107                             芳于

     108                            萍萍 邢

     109                            蔡冰冰

     110                            解少雄

     111                            许建联

     112                            邢 萍萍

     113                            陈丽娜

     114                             陈港

     115                            雨婷 谢

     116                             鹏林

                           Network 2

     117                           610417833

     118                           654984966

     119                     CHEN HONGYUN

     120                      CHENLIKEJIY

     121                       Chen Hongyun

     122                       JUSAN QIAO



                               6
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 99 of 312




                    Defendants’ Known Names

   No.           Known Defendant Names and Merchant Names

     123                           Jusan Qiao

     124                      LIU HAI FENG

     125                      YAN DAYONG

     126                           Zhiwen LI

     127                           chen nvshi

     128                       chen xiaochai

     129                       xiaochai chen

     130                            宸碩 張

     131                     宸立科技有限公司

     132                            張宸碩

     133                            志勇 魏

     134                            雪刚 黄

     135                            魏 志勇

     136                            黄 雪刚

                           Network 3

     137                     ACO Marine s.r.o.

     138                      Alfid van Arista

     139                        Amin Pochi

     140                      Aryata Solutions

     141                           Bensonsds

     142                           Bin Peng




                               7
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 100 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     143                        Bjork Melikssa

     144                         Bob Wallace

     145                            CCS8845

     146                         CHEN WEI

     147                        Calvin Villani

     148                            Cameron

     149                       Carlotta Murrah

     150                       Charles D. Davis

     151                            Chen Lei

     152                         Cheng Kevin

     153                         Cheng Zhang

     154                         Chris Korona

     155                        Daniel Brown

     156                        Darryl Johnson

     157                       FUTIANSHIMI

     158                            Fan Yu

     159                       Franklyn Ugolini

     160                 HK Weigehuang Trade Co. Ltd.

     161                       HOLLYMORIN

     162                        HONGBIN LI

     163                             HPG

     164                      HUANGYUANMA



                                8
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 101 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     165                        Hanin Larsson

     166                      Hellstrom Hellstrom

     167                         Holly MOrin

     168                         Holly Morin

     169                             Hongbin Li

     170              Huizhou Huangyuan Trading Co., Ltd.

     171                               INFO

     172                       JAMES CLEARY

     173                      JOseph Richardson

     174                       JULIANVAZQU

     175                        Jian Chao Mao

     176                         John Andrews

     177                         John Dunphy

     178                         JohnAndrews

     179                               Joseph

     180                         Joshua Morin

     181                             Judy Kelly

     182                        Julian Vazquez

     183                     Julian Vazquez Arcos

     184                     Julián Vázquez Arcos

     185                         Karel Stehno

     186                             LWX608



                                 9
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 102 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     187                 Laura Ashley Mother & Child

     188                       Lindgren Obeirg

     189                       Lofgrent Lofgrent

     190                  Luxury Brand Holdings, Inc.

     191                       MADEINPUTIA

     192                      MERLYNSTORE

     193                        MadeInPutian

     194                        Mateo Amaral

     195                          Mr Saleem

     196                        NOISETUNER

     197                       Najma Bergqvist

     198                             Ninguna

     199                         OSOPANDA

     200                        Olga Lofgrent

     201                   PROMOHOMES RUSSIA

     202                             Prevost

     203                     Quartilla Castiglione

     204                        ROSESEA521

     205                     Riccardo Romagnoli

     206                          STEHNOK

     207                        Shi Hua Zhang

     208                         Shi Ma Guan



                                10
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 103 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     209                          Sofka Jessica

     210                           Suyu Julio

     211                       Svensson Hellstrom

     212                           Tao Cheng

     213                               WD L

     214                           Xu Jin Jian

     215                              Xue Lin

     216                          Yong An Pan

     217                         Yuan Jing Cai

     218                          ZHANG YB

     219                 agustina pinto de almeida castro

     220                              chen ting

     221                         chunsheng chen

     222                              essie hunt

     223                           gordon emy

     224                          guo zhi peng

     225                           holly morin

     226                        hotelgrandeurhyd

     227           hui zhou huang yuan mao yi you xian gong si

     228                              mabellee

     229                          mateo amaral

     230                              otisagrant



                                 11
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 104 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     231                              pomosds

     232                          pramod jayle

     233                           weibin xue

     234             xiang dao xin xi ji shu you xiang gong si

     235                          xioaoliu yang

     236                         zhang xiao ming

     237                               伟陈

     238                              志鹏 郭

     239                    惠州皇源贸易有限公司

     240                              文学 龙

     241                              春胜 陈

     242                               熠陈

     243                   莆田市米格贸易有限公司

     244                               陈伟

     245                              陈 春胜

     246                               陈伟

     247                               雪林

     248                              黄雪英

     249                              龙文学




                                 12
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 105 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

                            Network 4

     250                         249050245

     251                        Haijun Liang

     252                       LIANGHAIJUN

     253                         Meilan Lian

     254                            SERVICE

     255                        Zongjian Lian

     256                         gueijuan xu

     257                         haijun liang

     258                            lin weihui

     259                            weihui lin

     260               成都屋檐心语网络科技有限公司

     261                            春妹 陈

     262                            梁 海军

     263                            海军 梁

                            Network 5

     264                        Rmb Rain Inc

     265                        Rmb Rain Inc.

                            Network 7

     266                         343187552

     267                   HK Bairun Trade Co. Ltd.



                               13
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 106 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     268                         Ruby Wang

     269                            Zhang Jie

     270                              张杰

     271                              张杰

     272                              杨乐

     273                             杰张

                            Network 8

     274                       BESTSHOES98

     275                        DMJYFSNH

     276                       FEILONG QIU

     277                      FORUSHOES12

     278                        Fei long Qiu

     279                         Feilong Qiu

     280                      HELLOALLTOP

     281                            Jacky Ji

     282                            Jessi966

     283                      KINDSNEAKER

     284                    LBEX Global Logistics

     285                         LONG1765

     286                         Lorrin Luo

     287                            Qiqi Qiao



                               14
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 107 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     288                        Qiu Feilong

     289                         Ruimei Qiu

     290                             Shutao

     291                       TIKISHOPPIN

     292                      WOWSNEAKER8

     293                      Wang Shuangjiao

     294                             Yi Han

     295                            Yunxiang

     296                       Zhaocheng Zhu

     297                             Ziyi He

     298                         feilong qiu

     299                         jinyan zhou

     300                            lu erliang

     301                            luo yanni

     302                       yacheng zhang

     303                            zheng min

     304                             二亮 路

     305                             冬平 桑

     306                             双娇 王

     307                              吴静

     308                              吴静




                               15
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 108 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     309                               敏郑

     310                             燕妮 罗

     311                             立杰 郜

     312                             罗 燕妮

     313                             邱 瑞梅

     314                              邱飞龙

     315                              郜立杰

     316                               静吴

     317                             飞龙 邱

                            Network 9

     318                         Arran Chhay

     319                             Chin Rath

     320                   Chin Rath; Sophorn Chhay

     321                        DFY Sneakers

     322                       DFYSNEAKERS

     323                    Evergreen Digital LLC

     324                 HK Maiyuntong Trade Co. Ltd.

     325                         INBOUNDO

     326                             Inboundo

     327                        Inboundo LLC

     328                         John Chhay


                                16
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 109 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     329                     SOPHORN CHHAY

     330                       Sophorn Chhay

     331             Sophorn Chhay, DBA DFY SNEAKERS

     332                       SophornChhay

                           Network 10

     333                         149440714

     334                        Gao Qin long

     335                        Gao qin long

     336                        Guanguiwang

     337                        Qin long Gao

     338                     SHAMENHONGD

     339                     SS*newbeecomshop

     340                       XU JIAN XIN

     341                            Zhu yan

     342                             Zhuyan

     343                            jianxin xu

     344                         liu yue min

     345                            yang yang

     346                         yue min liu

     347                  厦门弘东盛贸易有限公司

     348                            建新 许

                           Network 11


                               17
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 110 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     349                         GLGHVCA

     350                          Hoop Little

     351                         Ludwig Rhys

     352                         Succe Olive

     353                         jiongxiong lu

     354                         lu jiongxiong

     355                             炯雄 卢

                           Network 13

     356                          464070413

     357                         Biyun Huang

     358                        DEYANG LIN

     359                          Deyang Lin

     360                         FOOTSKICK

     361                         Fengqing Wu

     362                Golden Bridge E-Commerce Ltd.

     363                 HK Gemaikang Trade Co. Ltd.

     364                         Hanwen Cai

     365                 Hiking Electronic Trading LLC

     366                       KARIUSS5MEJ

     367                       KICKSPERFEC

     368                          Kenny Lee

     369                        LIN DEYANG



                                18
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 111 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     370                         Lirong Chen

     371                          Liying Zhu

     372                        MRFASHION

     373                       MRFASHION666

     374                         Meizhu Fang

     375                              Mr. Li

     376                             Na Zhang

     377                         OMG KICKZ

     378                          Qing Zhang

     379                          Qiong Chen

     380                        Qunying Chen

     381                             Sen Lin

     382                          Shuang Xu

     383                             Sini Chen

     384               Sunlife Electrical Contracting LLG

     385                       TASCHNERPX2

     386                     Technologyh Activityr

     387                      WADDEL9HPAY

     388                       WANG QIUFEN

     389                         Xiong Meng

     390                          Xuwei Lin

     391                        YuanQing Guo



                                19
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 112 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     392                            Yuyan Xu

     393                        Zhong Chen

     394                      c/o DTDC DAFZA

     395                         chen qiqing

     396                            hong lin

     397                            lin hong

     398                            lin xu wei

     399                         liqiong xie

     400                            qin xuelu

     401                        qiufen wang

     402                      wang qiu fen wang

     403                        wang qiufen

     404                         xie liqiong

     405                         xiong meng

     406                              周怡

     407                              彭可

     408                            旭威 林

     409                            林 旭威

     410                              林红

     411                              林红

     412                            梁 思宇




                               20
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 113 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     413                              熊猛

     414                              猛熊

     415                             琪清 陈

     416                              红林

     417                             胡 梦雯

     418                    莆田市城厢区, Fujian

                           Network 14

     419                  HK Xutaimai Trade Co. Ltd.

     420                     Scott Cutler (StockX)

     421                      XENDIT*UAPLG

                           Network 15

     422                          376353147

     423                          714984886

     424                             ADMIN

     425                             Dai Bing

     426                       JIANPENG LIU

     427                        Jingying Yuan

     428                             Jun Liu

     429                         LIHUA FAN

     430                      MEIFANG DING

     431                             TEEBEE



                                21
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 114 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     432                        Yunxiang Fan

     433                        yunxiang fan

     434                            丽华 范

     435                            云翔 范

     436                            健鹏 刘

     437                            范 云翔

     438                            范云翔

                           Network 16

     439                         499041988

     440                        Jianfeng Wu

     441                      LIANGUMEITP

     442                 Paoluo E Commerce Company

     443                            Qiang Li

     444                        SISHIDENG

     445                         Weiqin Yu

     446                         Xiufang Su

     447                        YANZIFEI12

     448                       YCS Bonnie Li

     449                        qiu xiangrong

     450                            向荣 邱

     451                            开良 陈




                               22
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 115 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     452                            燕珠 陈

     453                            长标 苏

     454                            陈 燕珠

     455                             陈开良

     456                             陈燕珠

                           Network 17

     457                         260005946

     458                         GMKSRV

     459                  HK Baozhou Trade Co Ltd.

     460                         lizhangjian

     461                            zhangjian

     462                            冬青 陆

     463                            章建 李

     464                            陆 冬青

     465                             陆冬青

                           Network 18

     466                            2008XYT

     467                     HUANGCHUNYA

     468                      Tony Xiong (QL)

     469                        Yang Jianxin



                               23
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 116 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     470                Yun Kuang Se Niu Trade Co Ltd

     471                         yang jianxin

     472                             建新 杨

     473                             春燕 黄

     474                             黄春燕

                           Network 19

     475                    EPL*CNHLONFI LTD

     476                        MingLiang Luo

     477                       STEVENROWE8

     478                             明亮 罗

     479                             罗 明亮

     480                             罗明亮

                           Network 20

     481                      CHENDONGSONG

     482              Huahuai Yihetang Guihai Trading Co.

     483                             LINTING

     484                         Mr. Li (YLD)

     485                       SHOESONLINE

     486                         Shoes Online

     487                         chenhoushan

     488                         houshan chen



                                24
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 117 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     489                             linting

     490                             挺林

     491                             林挺

     492                            栋松 陈

     493                            陈栋松

     494                            陈栋松

                           Network 21

     495                            Anne Sen

     496                         Austin Lan

     497                        ENJOYBUY

     498                     WUSHENGDONG

     499                       shengdong wu

     500                       wu sheng dong

     501                            吴 胜东

     502                            吴胜东

     503                            胜东 吴

                           Network 22

     504                     DONGHAOWENH

     505                    NES Ebony Carnelian

     506                       Xinfeng Trading




                               25
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 118 of 312




                      Defendants’ Known Names

    No.           Known Defendant Names and Merchant Names

     507                          YZYSNEAKER

     508                                chen li

     509        shang hai dong hao wen hua chuan bo you xian gong si

     510                   上海东灏文化传播有限公司

     511                  东莞市展业塑胶材料有限公司

     512                               少波 林

     513                               林少波

     514                                磊杨

                              Network 23

     515                                Robert

     516                            RobertSlay

     517                        HUAZHENXUAN

     518                           Karen Walters

     519                           Zhenxuan Hua

     520                                andy

     521                               dgnettc

     522                                  hf

     523                               huayimei

     524                               hx sales

     525                                  tt

     526                               华振轩



                                  26
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 119 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

                           Network 24

     527                       BEGINNINGS2

     528                         David Jones

     529                            IzzyMall

     530                            Ms. Prebe

     531                       Oksana Kaneva

     532                        OksanaKaneva

     533                            XL77889

     534                      ZHILONGTRAD

     535                             xu long

     536                              许龙

     537                            逢春 黄

     538                            黄 逢春

     539                             龙许

                           Network 25

     540                         1176010081

     541                         378055994

     542                 HK Haolingjin Trade Co. Ltd.

     543                            Jonny Fly

     544                         Lin Zhimin

     545                      SHAMENZENGY




                               27
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 120 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     546                     SKY AVIATION s.r.o.

     547                              lin zhimin

     548             sha men zeng yuan ke ji you xian gong si

     549                              zhimin lin

     550                    厦门增元科技有限公司

     551                               张 永健

     552                               张永健

     553                               志民 林

     554                               志艺 林

     555                               永健 张

                            Network 26

     556                      Eileen Hollingsworth

     557                         GUOPING QI

     558                       Geraldine McCann

     559                           Guoping Qi

     560                         Henry Gonzales

     561                       Jocelyn McKinney

     562                         Maurice Henry

     563                        Michael Harrison

     564                           Mr. Li (QL)

     565                 NA Shen Yi Zhe Trade Co. Ltd.



                                 28
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 121 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     566                        Oliver Smith

     567                       Rachel Albrecht

     568                       Robert Vasquez

     569                        Roy Jimenez

     570                        Scott Pamela

     571                        Sheila Vega

     572                        Travis Perino

     573                            chen lei

                           Network 27

     574                         514643810

     575                             Li Lin

     576                             林莉

     577                              林莉

     578                             莉林

                           Network 28

     579                            63348433

     580                       Aiduk Trd Co.

     581                        Huanhuan Lu

     582                      QINGQIUHUCH

     583                      REPSNEAKERS

     584                        Rep Sneakers

     585                      SNEAKERREPS



                               29
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 122 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     586                            zhi gao lu

     587                            卢 欢欢

     588                             卢欢欢

     589                             原晓东

     590                            斐斐 汪

     591                            晓东 原

     592                            欢欢 卢

     593                            焕叶 苏

     594               西安经济技术开发区尚履百货行

     595               陕西伊月影商务信息咨询有限公司

                           Network 30

     596                       AESTHETICPR

     597                       AestheticPrints

     598                       Ahmeel Fowler

     599                      BENZINOOSAL

     600                            Benjamin

     601                       Briana Epperson

     602                      HYPEPAYMENT

     603                        HYPEREPS1

     604                        Judith Iroala



                               30
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 123 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     605                            Zhangjun

     606                       benjamin iroala

     607                        benzinoosales

                           Network 31

     608                         AJSOLE23

     609                       BYNIKECOM

     610                         CHENXIA

     611                       DOPEKICKS20

     612                              HUA

     613                        Huilan Zhang

     614                            Jing Ke

     615                       Klemson Flare

     616                            Lin Yipiu

     617                       Lingling Jiang

     618                        Mingshan Li

     619                      NEWKICKS201

     620                       NIKESTREET

     621                        SHIXUNDO

     622                        Two-Am-Inc

     623                         Xiuqin Lin

     624                        Xuefang Xu

     625                         YIPU LIN



                               31
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 124 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     626                             Yan Ke

     627                             bing xia

     628                       guan chenggong

     629                         he jian hua

     630                       huang linqiong

     631                                li

     632                              lian li

     633                            lin shao bi

     634                        qiu xiangping

     635                             ren yuyi

     636                             何建华

     637                              侠陈

     638                             关 成功

     639                              干露

     640                             建华 何

     641                             张雪文

     642                             成功 关

     643                             林琼 黄

     644                              石迅

     645                              迅石




                               32
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 125 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     646                             邱湘屏

     647                             郑建胜

     648                             陈侠

     649                             陈德锋

     650                             雪文 张

                           Network 32

     651                       LUCYMANDY4

     652                         Xu Dongmei

     653                         xu dongmei

     654                             冬梅 徐

                           Network 33

     655                         1785960088

     656                         1795960088

     657                          Frankiesng

     658                        Gao Lingfeng

     659                         Monica Lynn

     660                ZHH Logistics Services PTE LTD

     661                         gao lingfeng

     662                       huang quanshan

     663                             凌凤 高

                           Network 34


                                33
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 126 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     664                        Aiduk Trd Co Ltd.

     665                            Jackie Chan

     666                            LHY090121

     667                               haoyu liu

     668                               liu haoyu

     669                               昊昱 刘

                             Network 35

     670                         LUXURYSTYLE

     671                            luxurystyle

     672             shen zhen shi da jie ke ji you xian gong si

     673                               元辉 林

     674                    深圳市大桔科技有限公司

                             Network 36

     675                        HEROMEDIACO

     676                     Hero Media CO., Limited

     677                     Hero Media Co., Limited

     678                                 IBM

     679                                  hh

     680                            hu zhiqiang

     681                            zhiqiang hu

                             Network 37

     682                  Duzie Yaya Zheng Trading Co.



                                  34
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 127 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

                           Network 38

     683                          123729466

     684                          Jingbo Lin

     685                        Qichuang John

     686                 Zhifu Duzie Jiushi Trading Co.

     687                             景波 林

     688                             林景波

                           Network 39

     689                Andrea Lopez; Carlos F. Abundiz

     690                       BAIYONGBING

     691                 CARLOS ABUNDIZ CASTRO

     692                        CARLOS11238

     693                        Carlos Abundiz

     694                   Carlos F. Abundiz Castro

     695                 HK Hankanglin Trade Co. Ltd.

     696                         Haiyue Wen

     697                          Nieves Cruz

     698                       QIJUN HUANG

     699                        WENHAIYUE

     700                         Yongbing Bai

     701                          haiyue wen

     702                          wen haiyue



                                35
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 128 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     703                             永冰 白

     704                             白 永冰

     705                             白永冰

                           Network 40

     706                       Elite c/o YHH

     707                            YD56789

     708                            Zhang Xu

     709                       Zhang Yaodan

     710                            chen ming

     711                        zhang yaodan

     712                             耀丹 张

                           Network 41

     713                         Guangying

     714                  HK Wenmo Trade Co. Ltd.

     715                            Jack Ma

     716                      LIANGCHENG LI

     717                      SOCCERGEARS

     718                       anitkor chawla

     719                            gaoweijia

     720                             李观显

                           Network 42




                               36
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 129 of 312




                     Defendants’ Known Names

    No.          Known Defendant Names and Merchant Names

     721                         Caoqun Wu

     722                Gun Meng Na Dan Trade Co. Ltd.

     723                 Panpay USA Inc, Chaoqun Wu

     724                             SEVEN

     725                         chaoqun wu

     726                         wu chaoqun

     727                             吴超群

     728                   莆田市嘻芙食品有限公司

     729                             超群 吴

                        Network Unknown

     730                       Brandon Matticks

     731                        Chunxiang Xie

     732                         John Hauber




                                37
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 130 of 312




ATTACHMENT 3
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 131 of 312




                   Infringing Websites by Network

           No.    Infringing Website

                                 Network 1

            1     51shoeshouse.ru

            2     airjordan.hk

            3     beyourjordans.ca

            4     beyourjordans.club

            5     beyourjordans.com

            6     beyourjordans.ru

            7     beyourjordans.shop

            8     beyourjordans.vip

            9     beyourjordanshop.ru

            10    beyourshop.ru

            11    beyourshops.ru

            12    brandairjordan.ru

            13    brandairjordanshop.ru

            14    brandairkicks.ru

            15    brandairkickshop.ru

            16    brandairmake.ru

            17    brandairmakeshop.ru

            18    c4official.com

            19    citysole.net

            20    citysole.ru

            21    citysoleshop.ru


                                      1
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 132 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            22    citysoleshopru.ru

            23    cssfactory.ru

            24    fireyzy.ru

            25    fireyzys.ru

            26    gogoyeezy.ca

            27    hiphoplinda.me

            28    jordansclub.ru

            29    jordanswholesale.ru

            30    kickcc.com

            31    kicksordie.me

            32    kicksordie.net

            33    kicksordie.ru

            34    kickssale.net

            35    kickssofire.ru

            36    kickz.club

            37    kickzmall.com

            38    new-jordans-for-sale.appspot.com

            39    nicejordans.net

            40    nicekicks.vip

            41    nicekickss.net

            42    nicekickss.ru

            43    niceyes.net


                                      2
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 133 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            44    ogkicks.net

            45    ogkicks.ru

            46    perfectkick.ru

            47    perfectkicks.ca

            48    perfectkicks.co

            49    perfectkicks.hk

            50    perfectkicks.me

            51    perfectkicks.vip

            52    perfectkicksgroup.ltd

            53    perfectkicksgroup.net

            54    pkfactory.ru

            55    pkfactory.vip

            56    pkgod.vip

            57    pkpeaks.com

            58    pksneaker.com

            59    pksneaker.group

            60    pksneakers.net

            61    pktiau.com

            62    realyeezybay.me

            63    rockkicks.net

            64    shoesonfire.net

            65    sneakergs.com


                                     3
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 134 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            66    sneakernewz.net

            67    sneakershoebox.net

            68    sneakershoebox.ru

            69    sneakershoebox.vip

            70    sneakershoeboxru.ru

            71    soleperfect.ru

            72    tonyshoe.com

            73    topfactorys.ru

            74    topkickss.ru

            75    topkickz.vip

            76    topshoesfactory.ru

            77    yeezybusta.ru

            78    yeezymafia.me

            79    yeezyplugs.com

            80    yeezyqueen.ru

            81    yeezyqueens.ru

            82    yeezystrade.net

            83    yeezywholesale.com

            84    yzyfactory.ru

                                 Network 2

            85    egame-china.org

            86    fyycustom.com


                                     4
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 135 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            87    fyygame.pw

            88    fyygames.net

            89    fyygames.org

            90    fyylady.co

            91    fyylady.ga

            92    fyysports.biz

            93    fyysports.ch

            94    fyysports.co

            95    fyysports.net

            96    fyysports.pw

            97    fyysports.shop

            98    fyysports.store

            99    fyystyle.store

            100   fyytube.com

            101   imeskinr.com

            102   mumus.cc

            103   quemini.net

                                 Network 3

            104   512tigers.de

            105   acoclara.com

            106   adasshoes.sg

            107   adids-shop.com


                                     5
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 136 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            108   adigemarket.com

            109   advantagetrainingstable.ca

            110   af1sale.xyz

            111   air-jordan-shoe.com

            112   air-max.us

            113   airjordan1og.com

            114   airmax-2018.com

            115   airmax270outlet.com

            116   airmax90.us.com

            117   airmax95.us.com

            118   airmaxofficial.org

            119   airmaxoutletsaleus.com

            120   airmaxsaleoutlet.uk.com

            121   airmaxwebs.com

            122   airmicrophones.com

            123   airuptempo.club

            124   aj13sale.info

            125   allstarconverse.uk.com

            126   anfushoes.com

            127   annebulmerbrewer.com

            128   attractcybermonday.us.com

            129   bailoutbush.com


                                    6
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 137 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            130   bestkopi.com

            131   bienemaja.pl

            132   biggirlbigstuff.com

            133   bikeinturkey.com

            134   blackgiftfriday.us.com

            135   blazermidqs.com

            136   bookhamvanguard.co.uk

            137   btriples.info

            138   canalpuebla.com

            139   ccshoesvip.com

            140   cheap-shoe-us.com

            141   cheapmax2019.com

            142   cheapnkbestshoes.com

            143   cheapsupremeclearance.com

            144   city-break-holidays.com

            145   classical-shop.com

            146   concise-store.com

            147   converseallstarsneaker.uk.com

            148   converseshoes.uk.com

            149   converseshoesireland.com

            150   coolshoeszmz.com

            151   cuthemustard.com


                                     7
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 138 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            152   dailyashoes.com

            153   dorothydressck.com

            154   eexport.co

            155   embunyola.com

            156   familytreetalk.co.uk

            157   fashionsneakersclub.com

            158   firekickshoes.com

            159   flyknitsale.com

            160   footwearinstock.uk.com

            161   freeinreal.com

            162   freerun.uk.com

            163   frenchconncetionoutlet.com

            164   good-seller-online.com

            165   greenworks4nq.com

            166   h2o-cleaner.de

            167   heartofcampus.com

            168   highquality23outlet.com

            169   highquality5outlet.com

            170   hot-sneaker.us

            171   hotelgrandeurhyd.com

            172   hotsale-style.com

            173   hpliego.com


                                      8
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 139 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            174   huaracheid.xyz

            175   hydroflaskoutletstore.com

            176   ibasketshoe.com

            177   imusicisti.com

            178   interstatemafiadvd.com

            179   ishikawa-farm.com

            180   jamesmooresculpture.com

            181   jordan11shoesforsale.com

            182   jordan31.org

            183   jordans2019cheap.com

            184   jordantobuy.com

            185   jordanwebs.com

            186   kevindurantshoes.us

            187   kikishoesvip.com

            188   kobe-11.com

            189   kobe12.org

            190   konsultantokoonline.com

            191   kyrie5shoes.com

            192   kyrie6pre.com

            193   kyrieshoes3.com

            194   lebron17.xyz

            195   lebronshoes-14.com


                                    9
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 140 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            196   lizeleganttravel.com

            197   longstaytokyo.com

            198   marcobruni.it

            199   max.shoppedonline.com

            200   maxtn.xyz

            201   mcdonoughassociates.co.uk

            202   menkonsaleuk.com

            203   mfdistilled.com

            204   motgs.com

            205   myfashoes.com

            206   nbajerseysales.pro

            207   newamjshop.com

            208   nicksuperfly.com

            209   nike-90.com

            210   nike-athletic-shoes.com

            211   nike-factory.us.com

            212   nike-shoes.us.org

            213   nikeadaptbb.xyz

            214   nikecoupon.com

            215   nikeflipflops.org

            216   nikehyperdunks.com

            217   nikekobeadshoes.com


                                      10
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 141 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            218   nikeoff.com

            219   nikeoutletnike.us.com

            220   nikeoutletonline.org

            221   nikeoutlets.uk.com

            222   nikepopular.com

            223   nikerevolution3.us

            224   nikesale.uk.com

            225   nikeshoecheapau.com

            226   nikeshoesstep.com

            227   nikeshoesstore.com

            228   nikeshoesukonline.uk.com

            229   nikewearuk.com

            230   nikewomenscloth.com

            231   nikezoomfreak1.xyz

            232   nkairmaxbuy.com

            233   nkfootballcleats.com

            234   nkfootballshopings99.top

            235   nkfreeoutlet.com

            236   nkfreeshop.com

            237   nksaleshop.org

            238   nkshoesccoutlet.com

            239   obasketball.com


                                    11
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 142 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            240   osopandadesign.com

            241   panelseck.com

            242   parrillael22.com

            243   perfect-sportshoes.com

            244   pexcousa.com

            245   precinews.com

            246   progenteam.com

            247   psychofigurisme.ca

            248   pumasneakerstore.org

            249   r-bna.com

            250   reveryshop.com

            251   run-trails.com

            252   runfreenike.uk.com

            253   rungiver.com

            254   runningwave.uk.com

            255   runrunshoe.com

            256   runs2017.com

            257   runsbuya.com

            258   salenike365.com

            259   salomonboots.us

            260   santridayah.com

            261   scarpenikesitalia.com


                                     12
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 143 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            262   shoejordanstore.com

            263   shoes-running-store.com

            264   shoes-shop-online.com

            265   shoes-store-discount.com

            266   shoesemall.uk.com

            267   shoesmillions.com

            268   shoessalein.com

            269   shop-costly.com

            270   shop-faddish.com

            271   shopjordans2021.com

            272   shopnikes99.com

            273   silverfitnessclub.com

            274   snapbackhats.us.com

            275   sneaker-online.com

            276   sneakers-airjordans.com

            277   sneakers-store.net

            278   snkrsido.com

            279   solar-energy-today.com

            280   sportsmenscloth.com

            281   sportswomenscloth.com

            282   store-99.com

            283   storerenowned.com


                                    13
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 144 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            284   style-stylish.com

            285   styleslife.us.com

            286   superflyvii.com

            287   theemshoes5.com

            288   thefuzzydognh.com

            289   thesneakerssupplier.com

            290   topshoesbpo.com

            291   topsports.us.com

            292   trainerfan.uk.com

            293   travelperpignan.com

            294   tubularegular.com

            295   ultratrainers.uk.com

            296   unapiedranegra.com

            297   unusual-style.com

            298   uohsboss.com

            299   vapormaxplus.us

            300   vapormaxplus.us.com

            301   veridenetim.com

            302   welshoes2019.com

            303   wholesale-flat-cap-outlet-online-canada.xyz

            304   wholesalefield.com

            305   withsneaker.com


                                      14
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 145 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            306   wmnsairmax720.com

            307   yeezy700cheap.com

            308   yeezyshoes700sale.com

            309   zumi-outlet.com

            310   zumioutlet.com

                                Network 4

            311   2015jordans.org

            312   fitmysole.com

            313   fitnewsole.com

            314   goodsale.org

            315   hoopjordans.com

            316   jordansunveil.com

            317   jordanupdate.com

            318   max270.com

            319   sepout.com

            320   solelook.com

                                Network 5

            321   anpkick.cc

            322   anpkick.co

            323   anpkick.net

            324   anpkick.vip

            325   anpkick.xyz


                                    15
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 146 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            326   anpkicks.com

            327   anpkickz.com

                                 Network 7

            328   brandsneakertwins.com

            329   brandsneakertwins.org

            330   top1sneakers.com

                                 Network 8

            331   bestshoes.su

            332   forushoes.ru

            333   jdfoot.com

            334   jdfoot.ru

            335   kikisneaker.ru

            336   kindsneaker.com

            337   kindsneaker.ru

            338   offkick.ru

            339   peaksneaker.ru

            340   tikishopping.ru

            341   wowsneaker.ru

                                 Network 9

            342   kicksfrat.com

            343   nikecraze.com

                               Network 10


                                    16
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 147 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            344   cheapinus.com

            345   cheapmass.net

            346   fr.goodsneakersonlinestore.com

            347   nikebuyerzone.com

            348   nikeclubweb.com

            349   nikedropship.com

            350   nikeline.com

            351   nikemain.com

            352   nikemaxzone.com

            353   nikeruningshoes.com

            354   nikesaleshoes.com

            355   nikesalezone.com

            356   nikeshoeszone.com

            357   shoesclan.com

            358   shoesextra.com

            359   shoesimart.com

            360   shoesmass.com

                             Network 11

            361   headjordan.com

            362   hoop-jordan.com

            363   hoopjordan.com

            364   jordandebut.com


                                    17
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 148 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            365   jordanofheart.com

            366   jordansforall.com

            367   kd11sale.com

            368   maskscustomize.com

            369   newjordans2018.com

            370   retrojordanpro.com

            371   sneakerdebut.com

            372   solehello.com

            373   soleofhouse.com

            374   stadiumfits.com

                               Network 13

            375   footskick.ru

            376   footskicks.co

            377   hypeskick.com

            378   kicksperfect.ru

            379   kickze.com

            380   kickze.ru

            381   omgkickz.com

            382   omgkickz.ru

            383   uashoe.com

                               Network 14

            384   uaplg.co


                                    18
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 149 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            385   uaplg.com

            386   uawmns.com

                                Network 15

            387   de.unhs.net

            388   es.unhs.net

            389   fr.unhs.net

            390   jp.unhs.net

            391   tb2019.com

            392   tee-bee.net

            393   teebee.co

            394   teebee.net

            395   teebeelux.com

            396   unhs.co

            397   unhs.net

            398   unhshoe.com

            399   unhshoes.com

                                Network 16

            400   86hypeshop.com

            401   jerseybuy.ru

            402   jerseystop.ru

            403   nicokicks.ru

            404   offwhitefactory.com


                                    19
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 150 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            405   ow-factory.ru

            406   owfactory.net

            407   owfshop.com

            408   pollyjersey.ru

            409   pollystore.ru

            410   topjerseysus.ru

            411   topshoemall.com

            412   wendyjerseys.ru

            413   wendysneakers.com

                              Network 17

            414   boostmasterlin.com

            415   boostmasterofficial.com

            416   gmk.ck.ua

            417   gmkim.co.ua

            418   gmkim.vn.ua

            419   goosemasterkim.com

            420   goosemasterkim.ru

                              Network 18

            421   sneakerwill.com

            422   sneakerwill.net

            423   willsneakers.ru

                              Network 19


                                    20
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 151 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            424   2019sneakersrelease.com

            425   cadysneakers.com

            426   cadysport.com

            427   cheapjordans2020.com

            428   jordans2019shoes.com

            429   nikysport.com

                             Network 20

            430   get-kick.com

            431   kickflight.com

            432   kickgame.net

            433   kickgood.com

            434   kicknove.me

            435   kickshotsale.com

            436   kickslook.com

            437   kicksun.com

            438   kicksvogue.me

            439   kicksvogue.net

            440   kickwhoo.com

            441   voguewho.com

                             Network 21

            442   hotkicksonline.com

            443   onkicks.com


                                   21
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 152 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            444   onkicks.shop

                              Network 22

            445   2016kevindurantshoes.com

            446   2016lbjshoes.com

            447   airmax90pro.com

            448   airvapormaxflyknit.com

            449   aj12ovo.com

            450   bestplacesneakers.org

            451   bestyeezy.com

            452   dongoyovulkaan.com

            453   khanesang.com

            454   mahanseir.com

            455   popkicksneakers.com

            456   popsneaker.org

            457   sneakerpop.org

            458   sneakerspop.com

            459   sneakerspop.org

            460   snkes.org

            461   topsneaker.org

                              Network 23

            462   athleticskrs.com

            463   caretosole.com


                                     22
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 153 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            464   colourmvp.com

            465   footattract.com

            466   noteystore.com

            467   outletsfire.com

            468   pickonsneakers.com

            469   porsneakers.com

            470   prettyshoees.com

            471   rapidebaskets.com

            472   runnersomg.com

            473   saldisnkrs.com

            474   schuheplace.com

            475   sizehaven.com

            476   sneakerunow.com

            477   snstuff.us

            478   sportsneu.com

            479   tripleover.com

            480   tualgre.com

            481   willrunalong.com

            482   wsnkrs.com

                                 Network 24

            483   goodkicks.ru

            484   rebeccakicks.com



                                     23
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 154 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            485   sneakerahead.org

                              Network 25

            486   adidascrazy.com

            487   fallinpink.com

            488   shoesboost.com

            489   shopcleat.com

            490   shopcleats.me

            491   wpsoccer.com

            492   xkshoes.com

                              Network 26

            493   air-max95.us.com

            494   airforce1s.us.org

            495   airmax-95.us.com

            496   airmax-98.us.com

            497   airmax2019.us.org

            498   airmaxs.us.org

            499   airmaxs97.us.com

            500   airmaxshoes2019.us

            501   bestbasketballshoes.org

            502   cheapjordanswholesale.us.org

            503   cheapnhljerseys.us.org

            504   cheapshoesoutletonlines.com


                                      24
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 155 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            505   cheapshoeswholesalefreeshipping.us

            506   factorystoreonline.org

            507   foamposites.us.org

            508   jerseyscheapwholesaler.us.com

            509   jordan11space-jam.us

            510   jordan14.us.com

            511   jordan5.us.org

            512   jordanshoess.us.org

            513   kevin-durantsshoes.us.com

            514   kyrie-irvingshoes.us.com

            515   lebron-jamesshoes.us.org

            516   lebron15.com.co

            517   lebron16shoes.us.org

            518   lebronjamesshoessale.us.com

            519   max97.org.uk

            520   new-nikeshoes.us.com

            521   newnikesshoes.us.org

            522   newshoes2019.com

            523   newshoes2019.us

            524   nike--shoes.us.com

            525   nike-airmax2018.us.com

            526   nike-airmax95.us


                                    25
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 156 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            527   nike-airmax98.us

            528   nike-airvapormaxflyknit.us

            529   nike-clearance.us.com

            530   nike-clearance.us.org

            531   nike-outletstoreonlineshopping.us.com

            532   nike-roshes.us

            533   nike-stores.us.org

            534   nike-vapormax.us.com

            535   nike-zoom.us.com

            536   nikeair-max270.us

            537   nikeair-max270.us.com

            538   nikeair-maxs.us.com

            539   nikeairforce1s.us.org

            540   nikeairforceones.us.org

            541   nikeairhuaraches.us.com

            542   nikeairmaxs.us.org

            543   nikeairzoom.us.com

            544   nikebasketball-shoes.us.com

            545   nikeblackfridaycybermonday.us.org

            546   nikecortezs.us

            547   nikecortezshox.us.org

            548   nikefactory-outlet.us.org


                                   26
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 157 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            549   nikefactory-store.us.com

            550   nikefactoryoutlets.us.org

            551   nikefactorys.us

            552   nikefactorystoreonline.us.com

            553   nikefreerun.us.org

            554   nikeoutlet--store.us.com

            555   nikeoutletonline-store.us.com

            556   nikeoutletonlineclearance.us.com

            557   nikeoutletsfactory.us.com

            558   nikeoutletshoes.us.org

            559   nikeoutletstoreclearance.us.com

            560   nikeoutletstoreonline-shopping.us.com

            561   nikeoutletstoreonlines.us.com

            562   nikeoutletstoreonlines.us.org

            563   nikepresto.us.org

            564   nikerunningshoes.us.org

            565   nikeshoes-cheap.us.com

            566   nikeshoes2019.us.com

            567   nikeshoescheap.us.org

            568   nikeshoesclearance.us.com

            569   nikeshoesfactorystore.us

            570   nikeshoesoutletstore.us.com


                                    27
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 158 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            571   nikeshoess.us.org

            572   nikeshoessale.us.org

            573   nikeshoesshop.us.com

            574   nikeshoeswholesale.us.com

            575   nikesneakersformenwomen.us

            576   nikestorefactory.us.com

            577   nikewholesale.us.org

            578   nikewholesalesuppliers.us.com

            579   nmdshoes.org.uk

            580   offwhitenike.us.com

            581   outletstoreonlineshopping.com

            582   shoeswholesalesuppliers.us

            583   wholesaleairjordanscheap.us

            584   wholesalejerseyscheapest.us.com

            585   wholesalejerseyschina.us.org

            586   wholesalejordans.us.org

            587   wholesalejordanshoes.us

            588   wholesalenikeshoesclothing.us.com

            589   wholesalenikeshoesonline.us.com

            590   yeezys.com.co

                             Network 27

            591   muks-store.com


                                   28
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 159 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            592   muks-store.info

                              Network 28

            593   exclkicks.com

            594   exclusivekicks.org

            595   repsneaker.org

            596   repsneakers.org

            597   shoesrep.com

            598   shopexclusivekicks.com

            599   sneakersreps.com

            600   sneakersreps.org

            601   sneakersstatic.com

            602   sneakerstatic.com

                              Network 30

            603   authenticreps.com

            604   hypebeastreps.com

            605   hypereps.com

                              Network 31

            606   5hats.cn

            607   artemisoutlet.cn

            608   artemisoutlet.me

            609   artemisoutlet.ru

            610   artemisselect.cn


                                     29
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 160 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            611   artemisselect.ru

            612   artemisselect.to

            613   artemisselectkick.com

            614   artemisselectkicks.com

            615   artemisselectsneaker.cn

            616   artemisselectsneaker.com

            617   artemisyeezy.me

            618   artemisyeezyshoes.cn

            619   ashima-trade.ru

            620   by-nikes.com

            621   cheapyeezy.ru

            622   cheapyeezy.to

            623   commandshoes.com

            624   firekicks.cn

            625   firekicks.ru

            626   firesole.cn

            627   flysneaker.cn

            628   footwearbay.cn

            629   gogoyeezy.cn

            630   goyeezy.cn

            631   hats-kicks.cn

            632   hotkicks.cn


                                     30
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 161 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            633   jersey-kingdom.co

            634   jerseys-kingdom.com

            635   jordankickz.cn

            636   kicksontrade.cn

            637   newkicks.cn

            638   nikestreet.com

            639   pickjordan23.cn

            640   repbeast.cn

            641   rephot.cn

            642   repkicks.cn

            643   repkicks.me

            644   sirkicks.cn

            645   sirsneaker.cn

            646   solegeneral.ru

            647   sportsmall.store

            648   thejerseyhouseb2b.ru

            649   trade666a.cn

            650   trade777a.cn

            651   wholesneakers.org

            652   yeskicks.cn

            653   yeskicks.ru

            654   yesyeezy.cn


                                     31
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 162 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            655   yyesyeezy.cn

                              Network 32

            656   mybestsneakers.com

            657   mybestsneakers.ru

                              Network 33

            658   monicasneaker.gl

            659   monicasneaker.me

            660   monicasneaker.vip

            661   ogtony.ru

                              Network 34

            662   blog.chansneakers.co

            663   chansneakers.co

            664   chansneakers.com

                              Network 35

            665   brandporter.ru

            666   luxurytastic.ru

            667   perfectkicks.org

            668   perfectkickz.co

            669   repfashions.org

                              Network 36

            670   uabat.com

            671   uabat.xyz


                                     32
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 163 of 312




                   Infringing Websites by Network

           No.    Infringing Website

                               Network 37

            672   boolopo.co

            673   boolopo.com

                               Network 38

            674   soleshop.me

                               Network 39

            675   kicksdealer.ru

            676   kicksdealer.us

            677   kickshere.ru

            678   wonderkicks.com

            679   wonderkicks.ru

            680   wondersneaker.ru

            681   wonderwears.ru

                               Network 40

            682   g5tony.net

            683   tonysneaker.me

            684   tonysneaker.net

            685   tonysneaker.vip

                               Network 41

            686   acebull.cn

            687   acebull.com

            688   bestcheapsoccer.cn


                                    33
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 164 of 312




                   Infringing Websites by Network

           No.    Infringing Website

            689   goaljerseys.cn

            690   goaljerseys.co

            691   goaljerseys.com.cn

            692   minejerseys.cn

            693   minejerseys.co

            694   minejerseys.com.cn

                             Network 42

            695   macseven.net




                                   34
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 165 of 312




ATTACHMENT 4
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 166 of 312




                         Infringing Social Media

No.               Type                                   Handle

                               Network 1

 1    facebook                       100025348665146

 2    facebook                       97-Sneakersbar-610353842770539

 3    facebook                       aimee.sun.733

 4    facebook                       an.vivi.16752

 5    facebook                       annie.sun.92560

 6    facebook                       chen.lydia.963

 7    facebook                       chris.he.54943

 8    facebook                       dawn.dawn.5283

 9    facebook                       elijah.tuener.31542

 10   facebook                       greatbrandkicks-106113917660701

 11   facebook                       linda.yeezy

 12   facebook                       luna.wu.1004

 13   facebook                       plug.lin.338

 14   facebook                       sie.su.1

 15   facebook                       topkickz.ru

 16   facebook                       yeezymafiasneaker

 17   facebook                       yuan.liu.90226628

 18   instagram                      2008pk

 19   instagram                      23kicksole

 20   instagram                      airforce1761

 21   instagram                      an_yzyshow
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 167 of 312




                         Infringing Social Media

No.               Type                                     Handle

 22   instagram                        babykim2008

 23   instagram                        bestjordanfactory

 24   instagram                        beyourjordansclub

 25   instagram                        beyourjordansnetkicks

 26   instagram                        beyourjordanswholesale

 27   instagram                        brandairjordanwholesales

 28   instagram                        brandairmake

 29   instagram                        brandairsuprememe2019

 30   instagram                        brandgogo666

 31   instagram                        brandkickswholesale

 32   instagram                        ccsneakers

 33   instagram                        citysole.net19

 34   instagram                        citysole.net_yeezys

 35   instagram                        citysole_net

 36   instagram                        daisy.review

 37   instagram                        fashionsneaker_jessica

 38   instagram                        fighttsole

 39   instagram                        fireyzy.ru

 40   instagram                        gogoyeezy500

 41   instagram                        gogoyeezy700

 42   instagram                        gokicksnow

 43   instagram                        greatkicks68



                                   2
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 168 of 312




                         Infringing Social Media

No.               Type                                     Handle

 44   instagram                        gs_yeezybusta.sneaker

 45   instagram                        hiphopsolez

 46   instagram                        hotkickcc

 47   instagram                        hypebeastklcks

 48   instagram                        hypebeastsolezz

 49   instagram                        hypefootsole

 50   instagram                        hypesolesale

 51   instagram                        hypesport2018

 52   instagram                        jordans_wholesale

 53   instagram                        jordanswholesale666

 54   instagram                        jordonqueen

 55   instagram                        jordonqueen_

 56   instagram                        kickcc_al1

 57   instagram                        kicksfight

 58   instagram                        kickslogix.1

 59   instagram                        kicksordie.ru

 60   instagram                        kickssalenet

 61   instagram                        kicksyeezyplug

 62   instagram                        kksale98

 63   instagram                        kksnet18

 64   instagram                        lindahiphop36

 65   instagram                        lovepkgod



                                   3
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 169 of 312




                         Infringing Social Media

No.               Type                                     Handle

 66   instagram                        luxuryforsales

 67   instagram                        nicekickkss

 68   instagram                        offwhitebrandsneakers

 69   instagram                        ogkicks.official

 70   instagram                        ogkickspro

 71   instagram                        ogkicksru

 72   instagram                        ogkickssell

 73   instagram                        perfectkicks.ca

 74   instagram                        perfectkickslinda

 75   instagram                        piinoe77

 76   instagram                        pkfactoryru

 77   instagram                        pkfrom2008

 78   instagram                        pkgodhoney

 79   instagram                        pkgodmyhoney

 80   instagram                        pkkim2008

 81   instagram                        pklilireviews

 82   instagram                        pkloveyou2008

 83   instagram                        pkpk2008

 84   instagram                        pkpro_hypebeast

 85   instagram                        pksplug

 86   instagram                        pkwithyou

 87   instagram                        ppkk2008



                                   4
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 170 of 312




                          Infringing Social Media

No.                Type                                       Handle

 88    instagram                        real_pictures68

 89    instagram                        realyeezybaysneaker

 90    instagram                        sacaixnike_ssb

 91    instagram                        sneaker_qiang

 92    instagram                        sneakerahead__david

 93    instagram                        sneakergs_official

 94    instagram                        sneakericonn

 95    instagram                        sneakerkick

 96    instagram                        sneakershoebox.ru

 97    instagram                        sneakershoebox_hype

 98    instagram                        sneakershoeboxfactory

 99    instagram                        sneakershopdaily

 100   instagram                        sneakerspksale

 101   instagram                        solefactoryz

 102   instagram                        solehotsupplier.cts

 103   instagram                        soleslike.edufeedback

 104   instagram                        soleslikecom

 105   instagram                        ssbclub

 106   instagram                        ssblinda_net

 107   instagram                        thearlyourunnerlab2

 108   instagram                        theyzyplugs

 109   instagram                        top_factorys



                                    5
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 171 of 312




                          Infringing Social Media

No.                Type                                     Handle

 110   instagram                        topkickss.ru

 111   instagram                        topkickz.vip

 112   instagram                        wholesalecitysole

 113   instagram                        wholesaleyeezyfactory

 114   instagram                        williamplugs

 115   instagram                        yeezyboost_jordan

 116   instagram                        yeezydaisy

 117   instagram                        yeezyhotyear

 118   instagram                        yeezymaker350ss

 119   instagram                        yeezyqueen.ru

 120   instagram                        yeezyrunner700s

 121   instagram                        yeezysclosetz

 122   instagram                        yzyshow_g

 123   instagram                        yzywholesale19

 124   instagram                        yzywholeslae

 125   kik                              alice10231215

 126   kik                              caibingbing

 127   kik                              fireyzy

 128   kik                              hiphoplinda.me

 129   kik                              jessica1314520

 130   kik                              kickcc88

 131   kik                              kickccgo



                                    6
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 172 of 312




                        Infringing Social Media

No.              Type                                     Handle

 132   kik                            kicksordienet

 133   kik                            linda_club

 134   kik                            newyeezy350v2

 135   kik                            nicekicksyeezy

 136   kik                            nicekickz18

 137   kik                            perfectkcikshk

 138   kik                            perfectkicks88

 139   kik                            perfectkickshk

 140   kik                            perfectkicksru

 141   kik                            pksneaker

 142   kik                            realyeezybay

 143   kik                            sneakericons

 144   kik                            sneakershoebox

 145   kik                            sneakershoeboxnet

 146   kik                            soleperfect

 147   kik                            ssblinda_net

 148   kik                            topkickz18

 149   kik                            yeezymafiasneaker

 150   kik                            yeezyqueenlucy

 151   kik                            yeezysuppliernet

 152   kik                            yuki.919

 153   kik                            yzyshow



                                  7
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 173 of 312




                        Infringing Social Media

No.              Type                                     Handle

 154   phones                         3099465822

 155   phones                         6549876532

 156   phones                         8613030833299

 157   phones                         8613045947792

 158   phones                         8613506963938

 159   phones                         8613560957657

 160   phones                         8613626930687

 161   phones                         8613860957657

 162   phones                         8613871574036

 163   phones                         8615759571402

 164   phones                         8615860044832

 165   phones                         8618050511049

 166   phones                         8618505051558

 167   phones                         8618760509353

 168   phones                         8618850459685

 169   phones                         8618892342818

 170   phones                         8618950732360

 171   reddit                         nicekicksyeezy

 172   reddit                         r/GSFactory

 173   reddit                         r/repsneakersonsell

 174   reddit                         r/yeezyqueen

 175   reddit                         u/CitysolenetYuki



                                  8
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 174 of 312




                        Infringing Social Media

No.              Type                                     Handle

 176   reddit                         u/Xeezy26

 177   reddit                         u/sneakergs_official

 178   reddit                         u/yeezy_shoes

 179   reddit                         u/yeezymafiasneaker

 180   skype                          1065293103

 181   skype                          42773bd583067690

 182   skype                          542578324

 183   skype                          beyourjordans

 184   skype                          beyourjordans.com

 185   skype                          beyourjordans_1

 186   skype                          brandairjordan18

 187   skype                          c25ab2dce8aa7267

 188   skype                          c71dac1495559617

 189   skype                          cg9685_1

 190   skype                          cid.c619501ee7aefa64

 191   skype                          citysole.net19

 192   skype                          d0d61d6cb2e67360

 193   skype                          nancy.kickz

 194   skype                          nicekickz18

 195   skype                          perfectkickshk

 196   skype                          picknicekicks

 197   skype                          sneakeraheadru18



                                  9
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 175 of 312




                         Infringing Social Media

No.               Type                                    Handle

 198   skype                            sneakershoeboxclub

 199   skype                            soleslike

 200   skype                            su.san86

 201   skype                            topkickz23

 202   skype                            yuki

 203   snapchat                         daisy.sneaker

 204   snapchat                         daisy.sneakers

 205   snapchat                         gogoyeezy.me

 206   snapchat                         joanna.sneakers

 207   snapchat                         kickccshop

 208   snapchat                         kicks.helen

 209   snapchat                         kicksordienet

 210   snapchat                         liliplug

 211   snapchat                         lindayeezyua

 212   snapchat                         nicekickss.ru

 213   snapchat                         nicekicksyeezy

 214   snapchat                         pk-jeff

 215   snapchat                         sneakericon

 216   snapchat                         yeezybusta.ru

 217   wechat                           13099465822

 218   wechat                           13123182539

 219   wechat                           15260135037



                                   10
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 176 of 312




                        Infringing Social Media

No.              Type                                   Handle

 220   wechat                          15860044832

 221   wechat                          17137957739

 222   wechat                          1794062090

 223   wechat                          18059931068

 224   wechat                          729582566

 225   wechat                          86013194433510

 226   wechat                          8613099465822

 227   wechat                          8613099467622

 228   wechat                          8613123182539

 229   wechat                          8613349861033

 230   wechat                          8613349953433

 231   wechat                          8613559397995

 232   wechat                          8615030398349

 233   wechat                          8615060397349

 234   wechat                          8615060398349

 235   wechat                          8615260135037

 236   wechat                          8615280621120

 237   wechat                          8615549439730

 238   wechat                          8615806085068

 239   wechat                          8615960503116

 240   wechat                          8617078882690

 241   wechat                          8617087167601



                                  11
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 177 of 312




                        Infringing Social Media

No.              Type                                  Handle

 242   wechat                          8617087167751

 243   wechat                          8617137957739

 244   wechat                          8617191105969

 245   wechat                          8618059931068

 246   wechat                          8618086529582

 247   wechat                          8618086529730

 248   wechat                          8618163540042

 249   wechat                          8618171099421

 250   wechat                          8618171222707

 251   wechat                          8618171225397

 252   wechat                          8618606911039

 253   wechat                          8618650230151

 254   wechat                          8618760557879

 255   wechat                          8619979281227

 256   wechat                          ajkingru

 257   wechat                          cxx471534260

 258   wechat                          hiphoplinda

 259   wechat                          hiphoplindame

 260   wechat                          kickcc88

 261   wechat                          kickccgo

 262   wechat                          kickzmall1215

 263   wechat                          neverysg



                                  12
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 178 of 312




                        Infringing Social Media

No.              Type                                   Handle

 264   wechat                          newyeezy350v2

 265   wechat                          nicekickss888

 266   wechat                          nicekickz18

 267   wechat                          nike20180605

 268   wechat                          okyeezyme

 269   wechat                          perfectkcikshk

 270   wechat                          perfectkickhk

 271   wechat                          perfectkicksca

 272   wechat                          perfectkickshk

 273   wechat                          perfectkicksru

 274   wechat                          perfectsneaker

 275   wechat                          pkbest_ltd

 276   wechat                          pkfactory

 277   wechat                          pksneaker

 278   wechat                          pksneakerpro

 279   wechat                          pkthebest

 280   wechat                          pkvip12

 281   wechat                          pkvipkim

 282   wechat                          postkicks_net

 283   wechat                          realyeezybay

 284   wechat                          rockkicks

 285   wechat                          sneakericon



                                  13
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 179 of 312




                         Infringing Social Media

No.               Type                                      Handle

 286   wechat                           sneakernewz

 287   wechat                           soleperfect

 288   wechat                           sudianjiu921

 289   wechat                           topkickss

 290   wechat                           topkickz

 291   wechat                           topkickz23

 292   wechat                           wnyeezy

 293   wechat                           xjl-110221

 294   wechat                           yeezybusta

 295   wechat                           yeezybustal

 296   wechat                           yeezymafia.me

 297   wechat                           yeezymafiasneaker

 298   wechat                           yuki-cts19

 299   whatsapp                         15260135037

 300   whatsapp                         17137957739

 301   whatsapp                         8613003869909

 302   whatsapp                         8613030825180

 303   whatsapp                         8613030825380

 304   whatsapp                         8613030829315

 305   whatsapp                         8613099465822

 306   whatsapp                         8613099467622

 307   whatsapp                         861309947622



                                   14
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 180 of 312




                         Infringing Social Media

No.               Type                                  Handle

 308   whatsapp                         8613123182539

 309   whatsapp                         8613194433510

 310   whatsapp                         8613328375252

 311   whatsapp                         8613338508537

 312   whatsapp                         8613349861033

 313   whatsapp                         8613349953433

 314   whatsapp                         8613459180692

 315   whatsapp                         8613529413967

 316   whatsapp                         8613559397995

 317   whatsapp                         8613706085190

 318   whatsapp                         8615030398349

 319   whatsapp                         8615060397349

 320   whatsapp                         8615060398349

 321   whatsapp                         8615060607754

 322   whatsapp                         8615080137832

 323   whatsapp                         8615260135037

 324   whatsapp                         8615280621120

 325   whatsapp                         8615391554331

 326   whatsapp                         8615506995092

 327   whatsapp                         8615549439593

 328   whatsapp                         8615549439730

 329   whatsapp                         8615806085068



                                   15
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 181 of 312




                         Infringing Social Media

No.               Type                                  Handle

 330   whatsapp                         8615860044798

 331   whatsapp                         8615959412732

 332   whatsapp                         8615960503116

 333   whatsapp                         8615960533658

 334   whatsapp                         8615960533943

 335   whatsapp                         8617075991036

 336   whatsapp                         8617075991064

 337   whatsapp                         8617078882690

 338   whatsapp                         8617081421916

 339   whatsapp                         8617087167601

 340   whatsapp                         8617087167751

 341   whatsapp                         8617137957739

 342   whatsapp                         8617191105969

 343   whatsapp                         8617350100365

 344   whatsapp                         8617805963770

 345   whatsapp                         8617895863770

 346   whatsapp                         8618059931068

 347   whatsapp                         8618120988355

 348   whatsapp                         8618163540042

 349   whatsapp                         8618171099421

 350   whatsapp                         8618171222707

 351   whatsapp                         8618171225397



                                   16
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 182 of 312




                         Infringing Social Media

No.               Type                                  Handle

 352   whatsapp                         8618250542612

 353   whatsapp                         8618259615515

 354   whatsapp                         8618271259502

 355   whatsapp                         8618359003817

 356   whatsapp                         8618596951638

 357   whatsapp                         8618606901389

 358   whatsapp                         8618606911039

 359   whatsapp                         8618650230151

 360   whatsapp                         8618760557879

 361   whatsapp                         8618850906657

 362   whatsapp                         8619979281227

 363   youtube                          UC-TGbUvTpTgfFBjSvC7XdfQ

 364   youtube                          UC2TcA0GvHX62GVurPgI8jFQ

 365   youtube                          UC2pChf2Knkl13QaHqPQEGJw

 366   youtube                          UC2tIeSuyAX6KIP-qQKH3fYQ

 367   youtube                          UC5oHcEuJB16B3Ud-j_TKagg

 368   youtube                          UC7IsdyZn7s7V7iF7Y2Jp4PQ

 369   youtube                          UCErinvF4VyZ4UARMUrkXX5Q

 370   youtube                          UCFFMdF5BNKBWMb4rHEILwLQ

 371   youtube                          UCG2fWYo7HaDwCgribe-qpDw

 372   youtube                          UCGhrQ93BC-pKEcdKuQrZAwg

 373   youtube                          UCIWDKbexVOxNMC-GuOd7MGA



                                   17
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 183 of 312




                        Infringing Social Media

No.              Type                                Handle

 374   youtube                         UCJr9qd-04HBhzKTS8lJCL_A

 375   youtube                         UCOjQMeEMJ09UeQiVfAucsZw

 376   youtube                         UCSccmmRxiZl_jo6KuvlI5UQ

 377   youtube                         UCUmooJpnE5ad_Ayy_FRmfzQ

 378   youtube                         UCVEStob9uZoUNrxgdhhHrHA

 379   youtube                         UCa_kqCx1LxgESmCnCjtRn_g

 380   youtube                         UCf3_F99XVDy_p7TYcA_iCwQ

 381   youtube                         UCgbyilzW_aVHHx0gQxZXU2g

 382   youtube                         UCihLIrdCuGZhZ_onZbqA3_g

 383   youtube                         UCkzqOtDN2PsaRhEBQbx12kw

 384   youtube                         UCoQLmqgBbGSscI1ngWxgusA

 385   youtube                         UCpsuWg-KB7WOrL2HTWoJOxg

 386   youtube                         UCqiDgcxoLserGgi4CcQoXQQ

 387   youtube                         UCt1jmpEQirqjVzPs0J3CNZg

 388   youtube                         UCtmaYT4qOQndTdjuOOsWIiQ

 389   youtube                         UCuBFxJBwVcOZwzy50fHWKqA

 390   youtube                         UCuHGFuOwipLWwIc0lUi3A2g

 391   youtube                         UCuYqoV_Un3nDYhOt52QjdxA

 392   youtube                         UCvDVvacrVDU1misFcHSeVHA

 393   youtube                         UCvgghFpM1w4xLyfAhw92sUg

 394   youtube                         UCwynkU2LVB_VTokQB7yNUZw

                              Network 2



                                  18
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 184 of 312




                          Infringing Social Media

No.                Type                                      Handle

 395   facebook                          fyysports

 396   instagram                         catchup_maillot

 397   instagram                         fyygame

 398   wechat                            8613538227221

 399   whatsapp                          85259722673

 400   whatsapp                          8613538227221

                                Network 3

 401   facebook                          jordanrelease2019

 402   facebook                          nhlshop

 403   phones                            8006183211

 404   whatsapp                          8616571143103

                                Network 4

 405   facebook                          guoguo1314

 406   instagram                         jordansunveil

                                Network 5

 407   facebook                          anpkick.seller

 408   instagram                         anpkick.cc

 409   instagram                         anpkick_co

 410   instagram                         anpkick_review

 411   instagram                         anpkick_service

 412   instagram                         anpkick_vip

 413   whatsapp                          85255377366



                                    19
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 185 of 312




                          Infringing Social Media

No.                Type                                      Handle

                                Network 7

 414   facebook                          Brandsneakertwins-100676811794912

 415   facebook                          Brandsneakertwins-110732720718881

 416   instagram                         best.jordan.shoes

 417   instagram                         brandsneakertwins

 418   instagram                         brandsneakertwins2020

 419   instagram                         brandsneakertwins_

 420   instagram                         bst_fleet

 421   instagram                         bst_imitation

 422   instagram                         bst_plug

 423   instagram                         bst_service

 424   instagram                         bstsneakerlm

 425   instagram                         jordan_.addict

 426   instagram                         shoe.zon

 427   instagram                         supreme.grade

 428   instagram                         top1sneakers.no.1

 429   instagram                         top1sneakers_boom

 430   instagram                         top1sneakerscs

 431   instagram                         top1sneakerskick

 432   instagram                         top1sneakersofficial

 433   instagram                         trend.element_molecule

 434   phones                            8615880749963



                                    20
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 186 of 312




                          Infringing Social Media

No.                Type                                    Handle

 435   reddit                            r/BSTReps

 436   reddit                            r/TOS_REPS_SNEAKERS

 437   reddit                            r/top1sneakers

 438   reddit                            u/BST_Imitation

 439   reddit                            u/BrandySandy88

 440   reddit                            u/Miluo_Jason

 441   reddit                            u/brandsneakertwins

 442   reddit                            u/bst_rep

 443   reddit                            u/top1sneakers

 444   wechat                            15359220954

 445   wechat                            18950744921

 446   wechat                            8615359220954

 447   wechat                            8618950744921

 448   wechat                            toponesneakers

 449   whatsapp                          85265705596

 450   whatsapp                          8615359220954

 451   whatsapp                          8618950744921

 452   youtube                           UCVfmyXE9xT1UkldJ5MqMiig

 453   youtube                           UCbB0XlbK2CsdqD0LiquNEvw

                                Network 8

 454   facebook                          jdfootofficial

 455   instagram                         alltopshoes



                                    21
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 187 of 312




                          Infringing Social Media

No.                Type                                        Handle

 456   instagram                         bestshoes.su1

 457   instagram                         fashionstylefeng

 458   instagram                         jdfootofficial

 459   instagram                         kikisneakerofficial

 460   instagram                         kindsneaker2

 461   instagram                         offkickservice

 462   instagram                         offkickservice2

 463   instagram                         offkickservice5

 464   instagram                         peaksneaker5

 465   instagram                         rainie_muky

 466   instagram                         the_simplicity_of_fashion

 467   instagram                         tikishopping.ru

 468   instagram                         tikishopping.ru123

 469   instagram                         uubags_rainie

 470   instagram                         wowsneaker1

 471   phones                            3048062999

 472   phones                            9492290287

 473   wechat                            8618037049364

 474   whatsapp                          13048062999

 475   whatsapp                          13872456460

 476   whatsapp                          16575221118

 477   whatsapp                          84794572041



                                    22
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 188 of 312




                         Infringing Social Media

No.               Type                                  Handle

 478   whatsapp                         85246150829

 479   whatsapp                         85246150839

 480   whatsapp                         85251008826

 481   whatsapp                         85251615988

 482   whatsapp                         85259315133

 483   whatsapp                         85259335869

 484   whatsapp                         85259380879

 485   whatsapp                         85265230082

 486   whatsapp                         8613103911832

 487   whatsapp                         8618037049364

 488   whatsapp                         8618162694232

 489   youtube                          UC-6Bo5dLOX5RTlTTrlITuuw

 490   youtube                          UC9I195frbqL5YXQ424IDAgw

 491   youtube                          UCCgfXD6GXHg-Q7iRgsGZHog

 492   youtube                          UCJJF99UNbhTue0555cZYEtw

 493   youtube                          UCR58bGhkQehmP3lZOzVNvNA

 494   youtube                          UCREEyFqU4Fd_VO0WLTDJoWw

 495   youtube                          UCUuf1VEXT9pRDAt7pbZuuKA

 496   youtube                          UCh9Gc8MefW9G7NfmHCfevJg

 497   youtube                          UCpaUtpbsepIhGaj_kQ1FfKA

 498   youtube                          UCsM7HBP2O-Gd3DDtXTeNlTg

 499   youtube                          UCtOc5HTA4TDuTG5Vka7WO9g



                                   23
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 189 of 312




                          Infringing Social Media

No.                Type                                  Handle

                                Network 9

 500   facebook                          Kicks-Craze-204758129718897

 501   facebook                          dfysneakers

 502   phones                            5623541957

                               Network 10

 503   whatsapp                          19095477127

 504   whatsapp                          19198099156

                               Network 11

 505   facebook                          jordansforall

 506   facebook                          kd10sale

 507   youtube                           UCsIsNKEVP37MAv3uHXgkCbg

                               Network 13

 508   facebook                          key.kate.54

 509   instagram                         aoee.erica

 510   instagram                         chri3_plug

 511   instagram                         fffootskicks

 512   instagram                         footskick8

 513   instagram                         footskicks8

 514   instagram                         hiphopkicks8

 515   instagram                         hypeskick

 516   instagram                         hypeskick7

 517   instagram                         hypeskick_888



                                    24
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 190 of 312




                          Infringing Social Media

No.                Type                                     Handle

 518   instagram                         kate2233333

 519   instagram                         kicksperfect2019

 520   instagram                         kicksperfectru

 521   instagram                         kickzedeshoes

 522   instagram                         omgkickz_7

 523   instagram                         omgkickz_888

 524   instagram                         uashoeservice688

 525   kik                               vitachen

 526   wechat                            18186643705

 527   wechat                            8613215082028

 528   wechat                            8618759280532

 529   wechat                            kicksperfect

 530   wechat                            wang18086465089

 531   whatsapp                          15187048400

 532   whatsapp                          85291432233

 533   whatsapp                          8615377547275

 534   whatsapp                          8618086465089

 535   whatsapp                          8618186643705

 536   whatsapp                          8618759280532

 537   whatsapp                          861886465089

 538   youtube                           UC1IxavET8vQ35SQKu8xe7EQ

 539   youtube                           UCL-3OAN5two8tn7pv-HySUQ



                                    25
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 191 of 312




                          Infringing Social Media

No.                Type                                    Handle

 540   youtube                           UCNu1Wz-KGPJiQmb9CpV6ARg

 541   youtube                           UCc22AhTkgZ6OwzPakJUsB_Q

 542   youtube                           UCewPooeHtU8dd9UBJK7X8Vg

 543   youtube                           UCw2_E_mFIRHrANPiP2BhHjQ

                               Network 14

 544   instagram                         realuaplug

 545   instagram                         realuawmns

 546   instagram                         v2uaplg

 547   instagram                         zedicedofficial

 548   whatsapp                          13474930796

 549   whatsapp                          16469804412

 550   whatsapp                          16469804699

 551   youtube                           UCnTO4GZvAmP0j2_Llij8byA

                               Network 15

 552   facebook                          UNHS2021

 553   facebook                          unhs18

 554   instagram                         tee_beenet

 555   instagram                         teebee

 556   instagram                         teebee.lux

 557   instagram                         teebee.net1

 558   instagram                         teebeelive

 559   instagram                         teebeelive2



                                    26
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 192 of 312




                          Infringing Social Media

No.                Type                                   Handle

 560   instagram                         teebeelive3

 561   instagram                         unhs.replica

 562   instagram                         unhs2018

 563   instagram                         unhs2021

 564   phones                            8615958818889

 565   whatsapp                          14086202430

 566   whatsapp                          1486202430

 567   whatsapp                          85251709752

 568   youtube                           UCYnxKyJCqy3GMd3smj1rJ0A

 569   youtube                           UChpohYP7EDSleqFXlDuNRhg

                               Network 16

 570   facebook                          Offwhitefactory-254984905377461

 571   facebook                          air-jordan-news-1498342800435796

 572   instagram                         nicokicks.ru

 573   instagram                         nicokicks_feedback

 574   instagram                         nicokicks_us

 575   instagram                         owf

 576   instagram                         owf.official

 577   instagram                         owfactory3

 578   instagram                         owfofficial

 579   instagram                         owfsneaker2020

 580   instagram                         topshoemall



                                    27
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 193 of 312




                        Infringing Social Media

No.              Type                                      Handle

 581   kik                             jerseyus.top

 582   phones                          8613950720838

 583   phones                          8616659309060

 584   phones                          8618505054656

 585   phones                          8618505054701

 586   phones                          8618658883134

 587   reddit                          offwhitefactory

 588   reddit                          r/offwhitefactory

 589   reddit                          u/HANDSK0MB

 590   reddit                          u/TheOffWhiteDealer

 591   reddit                          u/michaelot1988

 592   skype                           live:topshoemall

 593   skype                           nicokicks_1

 594   skype                           topshoemall

 595   wechat                          8613799600743

 596   wechat                          8615892064762

 597   wechat                          offwhitefactory

 598   wechat                          owfactory

 599   wechat                          sneakersimps

 600   wechat                          topshoemall

 601   wechat                          wendysneaker

 602   wechat                          wuntonsoup



                                  28
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 194 of 312




                          Infringing Social Media

No.                Type                                     Handle

 603   whatsapp                          8613799600743

 604   whatsapp                          8615892064726

 605   whatsapp                          8615892064762

 606   whatsapp                          8618039003081

 607   whatsapp                          8618159024723

 608   whatsapp                          8618159424582

 609   whatsapp                          8618605949182

 610   youtube                           UCaqNn-SNULP0iVJWRefYVqw

 611   youtube                           UChuzDdssZnWf9dPaJmJ4k3w

                               Network 17

 612   instagram                         gmk_kim

 613   instagram                         gmk_news

 614   instagram                         goosemasterkim

 615   phones                            85261856259

 616   phones                            85266080171

 617   reddit                            goosemasterkim

 618   reddit                            r/goosemasterkim

 619   reddit                            u/Kassandra_y

 620   reddit                            u/goosemasterkim

 621   reddit                            u/killer_toe_box

 622   wechat                            goosemasterkim

 623   youtube                           UCgLpkPIvDkPUVVrw7vz_OLA



                                    29
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 195 of 312




                          Infringing Social Media

No.                Type                                     Handle

                               Network 18

 624   instagram                         sneakerwillcom

 625   instagram                         sneakerwillnet

 626   instagram                         willskicks_ru

 627   whatsapp                          8618605016686

 628   youtube                           UCvKcEL4h4OTVFCiBhpee9Fw

                               Network 19

 629   facebook                          2019sneakersrelease

 630   facebook                          jordans2019shoes

 631   instagram                         cadysport

 632   instagram                         nikysport

 633   skype                             stevenrowe87

                               Network 20

 634   facebook                          kicksvoguepage

 635   instagram                         avalikekicks

 636   instagram                         kickskingalan

 637   whatsapp                          14843468441

 638   whatsapp                          8613030850725

 639   whatsapp                          8617040490941

                               Network 21

 640   facebook                          cheapjordansshop

 641   skype                             saleshelp_2



                                    30
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 196 of 312




                          Infringing Social Media

No.                Type                                    Handle



 642   facebook                          popsneakersreps

 643   facebook                          popsnke

 644   instagram                         popsneakersreps

 645   phones                            6463408004

 646   phones                            8615339089554

 647   wechat                            popsneakers

 648   wechat                            snkes

 649   whatsapp                          85257001430

                               Network 24

 650   instagram                         rebeccakickz

 651   instagram                         sneakeraheadnet

 652   instagram                         sneakeraheadpw

 653   instagram                         stayfashionru

 654   instagram                         yeezyremake

 655   phones                            7558820533

 656   reddit                            r/sneakerpost

 657   reddit                            u/soocute009

 658   skype                             goodkicksru

 659   skype                             rebecca.su37

 660   skype                             rebeccakicksru

 661   skype                             stayfashionru



                                    31
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 197 of 312




                          Infringing Social Media

No.                Type                                      Handle

 662   skype                             yuzhongping_1_1

 663   skype                             zhilongtrade

 664   wechat                            8617746057624

 665   wechat                            sneakeraheadorg

 666   wechat                            stayfashion.ru

 667   wechat                            stayfashionru

 668   whatsapp                          17746057625

 669   whatsapp                          8613030862659

 670   whatsapp                          8615105928525

 671   whatsapp                          8615860001335

 672   whatsapp                          8615880906654

 673   whatsapp                          8617746057624

 674   whatsapp                          8618059523879

                               Network 26

 675   whatsapp                          16262063811

                               Network 27

 676   instagram                         officialmuksstore

 677   whatsapp                          8617505946398

                               Network 28

 678   facebook                          yzyreplica

                               Network 30

 679   facebook                          authenticreps



                                    32
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 198 of 312




                          Infringing Social Media

No.                Type                                      Handle

 680   facebook                          hypebeastrep

 681   facebook                          hyperepsofficial

 682   facebook                          officialhypereps

 683   facebook                          repbeastlifestyle

 684   instagram                         authenticreps

 685   instagram                         officialhypereps

 686   instagram                         realhypereps

 687   phones                            1813386035

 688   phones                            3123001553

 689   phones                            8133086035

 690   youtube                           UCobr-LD95upwK_CGXNThkyA

 691   youtube                           UCwXGn79k0iEgWvm6uyI53KQ

                               Network 31

 692   facebook                          4youkicks-1723231527970309

 693   facebook                          Artemisyeezy-1630652633692692

 694   facebook                          artemisoutletcn

 695   facebook                          artemisselect

 696   facebook                          artemisyeezyshoes

 697   facebook                          daniel.ke.16

 698   facebook                          service.repkicks

 699   facebook                          sirsneaker

 700   facebook                          sportsmall520



                                    33
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 199 of 312




                          Infringing Social Media

No.                Type                                      Handle

 701   facebook                          yeskicks.cn

 702   instagram                         artemis_cs

 703   instagram                         artemisoutletcn

 704   instagram                         artemisselectkick

 705   instagram                         artemisselectsneaker

 706   instagram                         artemisstreetsneaker

 707   instagram                         artemisyeezy

 708   instagram                         artemisyeezys

 709   instagram                         dgsole.ru

 710   instagram                         dgsole.shoes

 711   instagram                         dgsole.sneaker

 712   instagram                         dgsole_review

 713   instagram                         dgsolereviews

 714   instagram                         dk.vendor

 715   instagram                         dkyeezy_suzie

 716   instagram                         dkyzy350

 717   instagram                         dopekicks23.bred

 718   instagram                         dopekicks23cn

 719   instagram                         dopekicksmanager

 720   instagram                         dopekickz23.suzie1

 721   instagram                         factorysole168

 722   instagram                         fashionshoes_dg



                                    34
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 200 of 312




                          Infringing Social Media

No.                Type                                       Handle

 723   instagram                         flysneaker

 724   instagram                         gogoyeezyjenny3

 725   instagram                         gogoyeezyjudy

 726   instagram                         hotkicks.cn

 727   instagram                         kicksjessiefor

 728   instagram                         lily2018sneakers

 729   instagram                         newkicks.cn

 730   instagram                         nina_repnicekic02

 731   instagram                         pickjordan23

 732   instagram                         pickjordan23_lily

 733   instagram                         pickordan23

 734   instagram                         pickupjordan

 735   instagram                         repkicks001

 736   instagram                         repyes.cn

 737   instagram                         sir_sneaker.cn

 738   instagram                         solesupplier.suize

 739   instagram                         sufeijordan

 740   instagram                         trade666adaniel

 741   instagram                         trade666asneaker

 742   instagram                         trade666danielke

 743   instagram                         yeskicks01

 744   instagram                         yeskicks02



                                    35
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 201 of 312




                          Infringing Social Media

No.                Type                                    Handle

 745   instagram                         yeskicksru

 746   instagram                         yesykicks

 747   instagram                         yyeskicks

 748   instagram                         yyesyadds

 749   instagram                         yyesytk

 750   kik                               dgsole

 751   kik                               dopekick2013

 752   kik                               dopekicks2013

 753   kik                               gogoyeezyjenny

 754   kik                               kicksontradecn

 755   kik                               repbeastbetty

 756   kik                               repkickscn

 757   kik                               solegeneral2014

 758   kik                               trade666a

 759   kik                               trade666akicks

 760   kik                               tradejordan

 761   phones                            13352966552

 762   phones                            13479163939

 763   phones                            16465689897

 764   phones                            18603868312

 765   phones                            8605949092666

 766   phones                            8605949857952



                                    36
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 202 of 312




                         Infringing Social Media

No.               Type                                  Handle

 767   phones                           8613799614970

 768   phones                           8613860996068

 769   phones                           8615892076803

 770   phones                           8617084588016

 771   phones                           8617112440760

 772   phones                           865949400166

 773   skype                            ceotrade1

 774   skype                            cocoye95

 775   skype                            dgsole.cn

 776   skype                            dopekicks2013

 777   skype                            jerseys.betty

 778   skype                            majorkickz23

 779   skype                            mjkickz

 780   skype                            newkicks2013

 781   skype                            pickupjordan

 782   skype                            repkicks

 783   skype                            repnicekicks

 784   skype                            service_5942

 785   skype                            trade5a

 786   skype                            tradejordan_1

 787   skype                            ye.angelia

 788   snapchat                         dgsole



                                   37
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 203 of 312




                         Infringing Social Media

No.               Type                                   Handle

 789   snapchat                         dopekicks2013

 790   wechat                           danielke1988

 791   wechat                           dgsole

 792   wechat                           dgsolekicks

 793   wechat                           dopekick2013

 794   wechat                           dopekicks2013

 795   wechat                           firesole2013

 796   wechat                           flysneaker2015

 797   wechat                           ketai_luo

 798   wechat                           mo63710

 799   wechat                           repkicks

 800   wechat                           solegeneral

 801   wechat                           sufei8688

 802   wechat                           wopchicken

 803   whatsapp                         08615060361391

 804   whatsapp                         13645078432

 805   whatsapp                         13860934624

 806   whatsapp                         15860080736

 807   whatsapp                         8613023994687

 808   whatsapp                         8613123278383

 809   whatsapp                         8613235921130

 810   whatsapp                         8613352966552



                                   38
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 204 of 312




                         Infringing Social Media

No.               Type                                  Handle

 811   whatsapp                         8613645078432

 812   whatsapp                         8613646986175

 813   whatsapp                         8613906923202

 814   whatsapp                         8613959548297

 815   whatsapp                         8615060361391

 816   whatsapp                         8615080311254

 817   whatsapp                         8615375979792

 818   whatsapp                         8615759366826

 819   whatsapp                         8615860065206

 820   whatsapp                         8615860080736

 821   whatsapp                         8615980356433

 822   whatsapp                         8617078389364

 823   whatsapp                         8617111948430

 824   whatsapp                         8618059551355

 825   whatsapp                         8618250159930

 826   whatsapp                         8618659222092

 827   whatsapp                         8618659475766

 828   whatsapp                         8618695600952

 829   whatsapp                         8618760580360

 830   whatsapp                         8618825403251

 831   whatsapp                         8618959503442

 832   youtube                          UC3vfyLuwKLeWnSGvaO5moAA



                                   39
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 205 of 312




                          Infringing Social Media

No.                Type                                      Handle

 833   youtube                           UC9lRcRM-4ZxnK8aeFdkf03Q

 834   youtube                           UCIJ7MTGs-4h6I6eoT8703Vg

 835   youtube                           UCIxyMzuZHC1utv8ibMfwG1Q

 836   youtube                           UC_y-Jff8CWZ2MRytHN2T24g

 837   youtube                           UCg3xfxeQPrujMkau_Gg-Emw

 838   youtube                           UCpthSQWoSQgjUBC9PQbsD4g

 839   youtube                           UCsjB9gBQr2PPVO0toZsw3Ww

                               Network 32

 840   instagram                         mybestsneaker

 841   phones                            7242496705

 842   whatsapp                          17242496705

                               Network 33

 843   instagram                         _ogtony.ru

 844   instagram                         monica_10june

 845   instagram                         ogtonysneakers.ru

 846   phones                            8613599498229

 847   reddit                            r/monicasneaker

 848   reddit                            u/MonicaSneaker

 849   reddit                            u/OG_monica

 850   reddit                            u/monicasneaker_wen

 851   wechat                            18396001806

 852   wechat                            8618205931403



                                    40
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 206 of 312




                          Infringing Social Media

No.                Type                                      Handle

 853   wechat                            8618396001806

 854   wechat                            ogtony

 855   wechat                            ogtonyru

 856   whatsapp                          8613105996538

 857   whatsapp                          8613255019169

 858   whatsapp                          8615105907281

 859   whatsapp                          8615759298011

 860   whatsapp                          8615859019146

 861   whatsapp                          8618205931403

 862   whatsapp                          8618396001806

                               Network 34

 863   instagram                         chansneakers.official

 864   instagram                         chansneakers.reviews

 865   instagram                         reddit.chansneakers

 866   instagram                         reddit.chanzhfsneakers

 867   reddit                            chansneakers

 868   reddit                            chansneakers.com

 869   reddit                            chanzhfsneakers

 870   reddit                            r/chanzhfsneakers

 871   reddit                            u/chanzhf

 872   reddit                            u/chanzhfsneakers_A

 873   reddit                            u/chanzhfsneakers_CC



                                    41
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 207 of 312




                          Infringing Social Media

No.                Type                                      Handle

 874   reddit                            u/chanzhfsneakers_J

 875   reddit                            u/chanzhfsneakers_R

 876   wechat                            chanzhfsneakers

 877   wechat                            hypebeastinc

                               Network 35

 878   instagram                         perfectkicks__org

 879   instagram                         perfectkicks_org

 880   whatsapp                          85255160582

 881   whatsapp                          85255759400

 882   whatsapp                          85266473671

 883   whatsapp                          85295810373

                               Network 36

 884   instagram                         ua.bat

 885   instagram                         ua_bat

 886   instagram                         uabat.backup

 887   instagram                         uabat.official

 888   phones                            6466377762

 889   reddit                            r/UaBat

 890   reddit                            u/UAbat

 891   reddit                            u/UaBat2

 892   wechat                            ua-bat

 893   whatsapp                          16466377762



                                    42
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 208 of 312




                          Infringing Social Media

No.                Type                                   Handle

 894   whatsapp                          8613607545746

 895   whatsapp                          8613666905331

                               Network 37

 896   facebook                          boolopo

 897   instagram                         boolopo.co

 898   instagram                         boolopo_com

 899   instagram                         v2boolopo

 900   whatsapp                          46729411157

 901   whatsapp                          46790542695

 902   youtube                           UCspzfTkDuwiLWwX_2sIXsZg

                               Network 38

 903   instagram                         linosoy

 904   instagram                         oneshopone4

 905   reddit                            r/EricSneakers

 906   reddit                            u/Ericsneakers

 907   wechat                            soleshop.me

 908   whatsapp                          8613950728518

 909   whatsapp                          8615959413915

 910   whatsapp                          8618649823490

                               Network 39

 911   facebook                          wonderkickscom

 912   instagram                         kicksdealer_us



                                    43
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 209 of 312




                          Infringing Social Media

No.                Type                                    Handle

 913   instagram                         wonderkicks_ru

 914   instagram                         wondersneakers_com

 915   instagram                         wonderwears.ru

 916   wechat                            wonderkickscom

 917   whatsapp                          8613197756494

 918   whatsapp                          8613250949140

 919   whatsapp                          8613438944042

 920   whatsapp                          8618583241797

                               Network 40

 921   instagram                         tonysneaker

 922   instagram                         tonysneaker.g5

 923   instagram                         tonysneaker_com

 924   instagram                         tonysneakerg5

 925   kik                               8615695947506

 926   phones                            3162479277

 927   phones                            8618850047762

 928   reddit                            u/tonysneakerG5

 929   skype                             tonysneaker_g5

 930   wechat                            tonysneaker_com

 931   whatsapp                          8615695947506

 932   youtube                           UCG8suS33B-sdOa00IeHN8kg

 933   youtube                           UCb835kTxiM_ocWPCx8tBnEA



                                    44
 Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 210 of 312




                          Infringing Social Media

No.                Type                                  Handle

                               Network 41

 934   phones                            6789102004

 935   wechat                            minejerseys

 936   whatsapp                          85251251458

 937   whatsapp                          85265766445

                               Network 42

 938   instagram                         macseven_001

 939   reddit                            r/Macseven

 940   reddit                            u/macseven

 941   wechat                            macseven

 942   wechat                            macseven01

 943   whatsapp                          8613914061514




                                    45
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 211 of 312




ATTACHMENT 5
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 212 of 312




                      Infringing Domain Names

   No.                  Website                  Trademark Infringed

                              Network 1

    1                 airjordan.hk              Air Jordan

    2               brandairjordan.ru           Air Jordan

    3             brandairjordanshop.ru         Air Jordan

                              Network 3

    4             air-jordan-shoe.com           Air Jordan

    5               airjordan1og.com            Air Jordan

    6           sneakers-airjordans.com         Air Jordan

    7                  air-max.us               Airmax

    8               airmax-2018.com             Airmax

    9             airmax270outlet.com           Airmax

    10              airmax90.us.com             Airmax

    11              airmax95.us.com             Airmax

    12             airmaxofficial.org           Airmax

    13           airmaxoutletsaleus.com         Airmax

    14          airmaxsaleoutlet.uk.com         Airmax

    15              airmaxwebs.com              Airmax

    16             nkairmaxbuy.com              Airmax

    17            wmnsairmax720.com             Airmax

    18           allstarconverse.uk.com         All Star

    19        converseallstarsneaker.uk.com     All Star

    20           allstarconverse.uk.com         Converse


                                     1
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 213 of 312




                      Infringing Domain Names

   No.                  Website                  Trademark Infringed

    21        converseallstarsneaker.uk.com     Converse

    22           converseshoes.uk.com           Converse

    23          converseshoesireland.com        Converse

    24            nikehyperdunks.com            Dunk

    25               flyknitsale.com            Flyknit

    26                nike-90.com               Nike

    27           nike-athletic-shoes.com        Nike

    28             nike-factory.us.com          Nike

    29              nike-shoes.us.org           Nike

    30              nikeadaptbb.xyz             Nike

    31              nikecoupon.com              Nike

    32              nikeflipflops.org           Nike

    33            nikehyperdunks.com            Nike

    34            nikekobeadshoes.com           Nike

    35                nikeoff.com               Nike

    36            nikeoutletnike.us.com         Nike

    37            nikeoutletonline.org          Nike

    38             nikeoutlets.uk.com           Nike

    39              nikepopular.com             Nike

    40             nikerevolution3.us           Nike

    41              nikesale.uk.com             Nike

    42            nikeshoecheapau.com           Nike


                                    2
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 214 of 312




                      Infringing Domain Names

   No.                  Website                  Trademark Infringed

    43             nikeshoesstep.com            Nike

    44             nikeshoesstore.com           Nike

    45          nikeshoesukonline.uk.com        Nike

    46              nikewearuk.com              Nike

    47           nikewomenscloth.com            Nike

    48            nikezoomfreak1.xyz            Nike

    49             runfreenike.uk.com           Nike

    50              salenike365.com             Nike

    51            scarpenikesitalia.com         Nike

    52              shopnikes99.com             Nike

    53              vapormaxplus.us             Vapormax

    54            vapormaxplus.us.com           Vapormax

                              Network 9

    55               nikecraze.com              Nike

                              Network 10

    56             nikebuyerzone.com            Nike

    57              nikeclubweb.com             Nike

    58             nikedropship.com             Nike

    59                nikeline.com              Nike

    60               nikemain.com               Nike

    61             nikemaxzone.com              Nike

    62            nikeruningshoes.com           Nike


                                     3
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 215 of 312




                      Infringing Domain Names

   No.                  Website                  Trademark Infringed

    63             nikesaleshoes.com            Nike

    64              nikesalezone.com            Nike

    65             nikeshoeszone.com            Nike

                              Network 22

    66              airmax90pro.com             Airmax

    67           airvapormaxflyknit.com         Flyknit

    68           airvapormaxflyknit.com         Vapormax

                              Network 26

    69              airforce1s.us.org           Air Force 1

    70            nikeairforce1s.us.org         Air Force 1

    71         wholesaleairjordanscheap.us      Air Jordan

    72              air-max95.us.com            Airmax

    73              airmax-95.us.com            Airmax

    74              airmax-98.us.com            Airmax

    75             airmax2019.us.org            Airmax

    76               airmaxs.us.org             Airmax

    77             airmaxs97.us.com             Airmax

    78            airmaxshoes2019.us            Airmax

    79          nike-airmax2018.us.com          Airmax

    80              nike-airmax95.us            Airmax

    81              nike-airmax98.us            Airmax

    82             nikeair-max270.us            Airmax


                                   4
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 216 of 312




                       Infringing Domain Names

   No.                   Website                    Trademark Infringed

    83            nikeair-max270.us.com            Airmax

    84             nikeair-maxs.us.com             Airmax

    85              nikeairmaxs.us.org             Airmax

    86                nikecortezs.us               Cortez

    87             nikecortezshox.us.org           Cortez

    88          nike-airvapormaxflyknit.us         Flyknit

    89            new-nikeshoes.us.com             Nike

    90             newnikesshoes.us.org            Nike

    91              nike--shoes.us.com             Nike

    92           nike-airmax2018.us.com            Nike

    93               nike-airmax95.us              Nike

    94               nike-airmax98.us              Nike

    95          nike-airvapormaxflyknit.us         Nike

    96            nike-clearance.us.com            Nike

    97             nike-clearance.us.org           Nike

    98     nike-outletstoreonlineshopping.us.com   Nike

    99                nike-roshes.us               Nike

    100              nike-stores.us.org            Nike

    101           nike-vapormax.us.com             Nike

    102             nike-zoom.us.com               Nike

    103             nikeair-max270.us              Nike

    104           nikeair-max270.us.com            Nike


                                       5
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 217 of 312




                       Infringing Domain Names

   No.                   Website                  Trademark Infringed

    105            nikeair-maxs.us.com           Nike

    106           nikeairforce1s.us.org          Nike

    107          nikeairforceones.us.org         Nike

    108          nikeairhuaraches.us.com         Nike

    109            nikeairmaxs.us.org            Nike

    110            nikeairzoom.us.com            Nike

    111        nikebasketball-shoes.us.com       Nike

    112     nikeblackfridaycybermonday.us.org    Nike

    113               nikecortezs.us             Nike

    114           nikecortezshox.us.org          Nike

    115          nikefactory-outlet.us.org       Nike

    116          nikefactory-store.us.com        Nike

    117          nikefactoryoutlets.us.org       Nike

    118              nikefactorys.us             Nike

    119       nikefactorystoreonline.us.com      Nike

    120             nikefreerun.us.org           Nike

    121          nikeoutlet--store.us.com        Nike

    122       nikeoutletonline-store.us.com      Nike

    123      nikeoutletonlineclearance.us.com    Nike

    124         nikeoutletsfactory.us.com        Nike

    125           nikeoutletshoes.us.org         Nike

    126      nikeoutletstoreclearance.us.com     Nike


                                       6
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 218 of 312




                       Infringing Domain Names

   No.                   Website                    Trademark Infringed

    127    nikeoutletstoreonline-shopping.us.com   Nike

    128        nikeoutletstoreonlines.us.com       Nike

    129        nikeoutletstoreonlines.us.org       Nike

    130              nikepresto.us.org             Nike

    131          nikerunningshoes.us.org           Nike

    132          nikeshoes-cheap.us.com            Nike

    133           nikeshoes2019.us.com             Nike

    134           nikeshoescheap.us.org            Nike

    135         nikeshoesclearance.us.com          Nike

    136          nikeshoesfactorystore.us          Nike

    137         nikeshoesoutletstore.us.com        Nike

    138              nikeshoess.us.org             Nike

    139            nikeshoessale.us.org            Nike

    140           nikeshoesshop.us.com             Nike

    141         nikeshoeswholesale.us.com          Nike

    142        nikesneakersformenwomen.us          Nike

    143           nikestorefactory.us.com          Nike

    144            nikewholesale.us.org            Nike

    145       nikewholesalesuppliers.us.com        Nike

    146            offwhitenike.us.com             Nike

    147     wholesalenikeshoesclothing.us.com      Nike

    148      wholesalenikeshoesonline.us.com       Nike


                                    7
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 219 of 312




                      Infringing Domain Names

   No.                  Website                  Trademark Infringed

    149         nike-airmax2018.us.com          Nike Air

    150            nike-airmax95.us             Nike Air

    151            nike-airmax98.us             Nike Air

    152        nike-airvapormaxflyknit.us       Nike Air

    153            nikeair-max270.us            Nike Air

    154          nikeair-max270.us.com          Nike Air

    155           nikeair-maxs.us.com           Nike Air

    156           nikeairforce1s.us.org         Nike Air

    157          nikeairforceones.us.org        Nike Air

    158         nikeairhuaraches.us.com         Nike Air

    159            nikeairmaxs.us.org           Nike Air

    160           nikeairzoom.us.com            Nike Air

    161        nike-airvapormaxflyknit.us       Nike Air Vapormax

    162            nikefreerun.us.org           Nike Free

    163          nike-vapormax.us.com           Nike Vapor

    164             nikepresto.us.org           Presto

    165        nike-airvapormaxflyknit.us       Vapormax

    166          nike-vapormax.us.com           Vapormax

                              Network 31

    167              by-nikes.com               Nike

    168              nikestreet.com             Nike




                                    8
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 220 of 312




ATTACHMENT 6
                                Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 221 of 312

                                                       Defendants’ Financial Accounts


                                      Defendants’ Bank Information Provided on Infringing Websites

Network          Website           Account      Account            Account Information          Account                    Email
  No.                               Type         Name                                           Address
          brandairjordanshop.ru    Bank       Huang             Ph: 86-18050511049
  1
                                   Transfer   WenHong           BANK OF CHINA
                                                                LIMITED,PUTIAN
                                                                BRANCH
                                                                ***1833
                                   PayPal                                                                       shannn0729@yeah.net
                                   Zelle      pinking diy inc                                                   pinkingdiy@yahoo.com
          c4official.com           PayPal                                                                       511367861@qq.com
  1
                                              张继柳                                                               2315211230@qq.com
          citysoleshopru.ru        PayPal                                                                       wangxiaoliang1968@163.com
  1
                                   Zelle      pk golden inc                                                     pkgoldeninc@gmail.com
          nicekickss.ru            Western    Yurong Hu                                       CHENGXIA
  1
                                   Union                                                      NG STREET,
                                                                                              Putian, Fujian,
                                                                                              China 351100
          ogkicks.net              Western    XiaoDong Wu                                     Dongguan,
  1
                                   Union                                                      Guangdong,
                                                                                              China 523000
                                              XiuLian Weng      Ph: 86-17359086003            158 St.
                                                                Postal Saving Bank of China   GuiYuan,
                                                                Card No:                      Dongguan,
                                                                ***5526                       Guangdong,
                                                                                              China 52300
          perfectkicks.co          PayPal                                                                       shannn0729@yeah.net
  1
                                   Zelle      INSPK 2008                                                        4you369@sina.com
                                              INC
          sneakershoeboxru.ru      PayPal                                                                       lovebodybuilding@163.com
                           Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 222 of 312




                                 Defendants’ Bank Information Provided on Infringing Websites

Network          Website      Account     Account          Account Information         Account                 Email
  No.                          Type        Name                                        Address
                              Zelle      INSPK 2008                                                 4you369@sina.com
  1
                                         INC
                              Bank       CHEN           CHINA CITIC BANK
  2       fyysports.ch
                              Transfer   HONGYUN        ***8617

                                         LIU HAI FENG   Ph: 86-13538227221                          service@egameschina.net
                              Transfer
                                         YAN            ***6614                                     service@egameschina.net
                              Wise
                                         DAYONG
                              Webmo                     Send check to:
                              ney                       ***6850
                              Western    JUSAN QIAO     Ph: 86-13538227221          Room 802,
                              Union                                                 Ding Cheng
                                                                                    Building,
                                                                                    HuaQiang
                                                                                    North Road,
                                                                                    Futian
                                                                                    Distirct,
                                                                                    Shenzhen,
                                                                                    Guangdong
                                                                                    province,
                                                                                    518013, China
                              Bank       CHEN           CHINA CITIC BANK
  2       fyysports.co
                              Transfer   HONGYUN        ***8617
                              Transfer   LIU HAI FENG   Ph: 86-13538227221                          service@egameschina.net
                              Wise
                              Transfer   Chen Hongyun                                               service@egameschina.net
                              wise




                                                              2
                           Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 223 of 312




                                 Defendants’ Bank Information Provided on Infringing Websites

Network         Website       Account     Account          Account Information         Account      Email
  No.                          Type        Name                                        Address
                              Western    JUSAN QIAO     Ph: 86-13538227221          Room 802,
                              Union                                                 Ding Cheng
                                                                                    Building,
                                                                                    HuaQiang
                                                                                    North Road,
                                                                                    Futian
                                                                                    Distirct,
                                                                                    Shenzhen,
                                                                                    Guangdong
                                                                                    province,
                                                                                    518013, China
                                         Jusan Qiao     Ph: 86-13538227221          Room 802,
                                                                                    Ding Cheng
                                                                                    Building,
                                                                                    HuaQiang
                                                                                    North Road,
                                                                                    Futian
                                                                                    Distirct,
                                                                                    Shenzhen,
                                                                                    Guangdong
                                                                                    province,
                                                                                    518013, China
                              Wire       Chen Hongyun   China Citic Bank
                              Transfer
                              (TT)
                              Bank       CHEN           CHINA CITIC BANK
  2       fyysports.shop
                              Transfer   HONGYUN        ***8617




                                                              3
                            Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 224 of 312




                                   Defendants’ Bank Information Provided on Infringing Websites

Network         Website         Account     Account          Account Information         Account                 Email
  No.                            Type        Name                                        Address
                                Transfer   LIU HAI FENG   Ph: 86-13538227221                          service@egameschina.net
                                Wise
                                Western    JUSAN QIAO     Ph: 86-13538227221          Room 802,
                                Union                                                 Ding Cheng
                                                                                      Building,
                                                                                      HuaQiang
                                                                                      North Road,
                                                                                      Futian
                                                                                      Distirct,
                                                                                      Shenzhen,
                                                                                      Guangdong
                                                                                      province,
                                                                                      518013, China
          shopjordans2021.com   PayPal                                                                gjbxd99@163.com
  3
          zumi-outlet.com       PayPal                                                                n2r82i@126.com
  3
          sepout.com            PayPal                                                                carmelitaschauhvl35@gmail.co
  4
                                                                                                      m
                                                                                                      ninghuai307494551@126.com
                                                                                                      shiyi0198621@126.com
                                           成都屋檐心语
                                           网络科技有限
                                               公司
          anpkick.xyz           Bitcoin                   1GrDSzRJbYeMbeYdm-
  5
                                                          K6S3H3szmR4KPmZTo
                                PayPal                                                                ms.chenlin@outlook.com


                                                                4
                             Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 225 of 312




                                     Defendants’ Bank Information Provided on Infringing Websites

Network          Website          Account     Account             Account Information      Account                   Email
  No.                              Type        Name                                        Address

  7       brandsneakertwins.org   PayPal     杨乐                                                          539929045@qq.com

  8       jdfoot.com              PayPal     paypal.me/wujin
                                             1765/
                                  Transfer   Ruimei Qiu                                  No.136 Wu Si    kindsneaker@gmail.com
                                  wise                                                   Road,Fuzhou
                                                                                         City, Fujian
                                                                                         Province,
                                                                                         China, PRC
                                                                                         351100
                                  Western    Ruimei Qiu                                  No.136 Wu Si    kindsneaker@gmail.com
                                  Union                                                  Road,Fuzhou
                                                                                         City, Fujian
                                                                                         Province,
                                                                                         China, PRC
                                                                                         351100
  8       jdfoot.ru               Transfer   Zhaocheng Zhu     Bank of China             No. 95 Shouyi   jdfootoffice@gmail.com
                                  Wise                         Union pay:                Road, Wuhan,
                                                               ***0080                   Hubei, China
                                                                                         430000
                                             Ziyi He           Union Pay:                Wuhan,          jdfootoffice@gmail.com
                                                               ***8224                   Hubei, China
                                                                                         430000
  8       kikisneaker.ru          PayPal                       paypal.me/8618037049364
                                                               paypal.me/zdh1970
                                  Transfer   Yi Han            ***5926                   weilaicheng,    kikisneakerofficial@gmail.com
                                  Wise                                                   Wuhan,




                                                                     5
                           Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 226 of 312




                                 Defendants’ Bank Information Provided on Infringing Websites

Network          Website      Account     Account           Account Information         Account                 Email
  No.                          Type        Name                                         Address
                                                                                     Hubei, China
                                                                                     454450
  8       kindsneaker.ru      PayPal                                                                 offkickservices@gmail.com
                                                         https://www.paypal.com/payp
                                                         alme/qrm9719qrm
                              Transfer   Shutao          Username: shutao
                              Wise                       User id: 24205071
                                         yacheng zhang   ***2034                     Hong Shan       kindsneaker@gmail.com
                                                                                     District,Wuha
                                                                                     n City,Hubei
                                                                                     Province,
                                                                                     China 430000
  8       offkick.ru          PayPal     邱 瑞梅            https://www.paypal.com/payp                 offkickservice@gmail.com
                                                         alme/qrm9719qrm/
                              Transfer   yacheng zhang   ***2034                     Hong Shan       offkickservice@gmai.com
                              Wise                                                   District,Wuha
                                                                                     n City,Hubei
                                                                                     Province,
                                                                                     China 430000
  8       peaksneaker.ru      PayPal                     paypal.me/8618037049364

  8       wowsneaker.ru       PayPal                     paypal.me/qrm9719qrm
                              Transfer   Qiqi Qiao                                   Jiaozuo,        wowsneaker88@gmail.com
                              Wise                                                   Henan, China,
                                                                                     454450
                                         Yunxiang        Username: yunxiangf
                                                         User ID: 12034818




                                                               6
                           Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 227 of 312




                                 Defendants’ Bank Information Provided on Infringing Websites

Network          Website      Account     Account             Account Information           Account                  Email
  No.                          Type        Name                                             Address
                                         jinyan zhou       Union Pay: ***4413             Guangbutun      wowsneaker88@gmail.com
                                                                                          District,wuha
                                                                                          n City,Hubei
                                                                                          Province,
                                                                                          China 430000
  9       nikecraze.com       Google                                                                      info@nikecraze.com
                              Pay
                              PayPal     paypal.me/nikec   Ph: 562-354-1957                               info@nikecraze.com
                                         raze
                              Venmo       @nikecraze
                              Zelle                                                                       dfymerchandising@gmail.com
  13      footskick.ru        PayPal                                                                      zhouyi987@outlook.com
                                         周怡                https://paypal.me/zhouyi923/
                                         胡 梦雯              https://paypal.me/mengwenh/
                              Transfer   Sini Chen         Union Pay Card:                Lizhi District, footskick2@gmail.com
                              Wise                         ***0770                        Tianjin,
                                                                                          China, 351100
                              Western    Yuyan Xu
                              Union
  13      footskicks.co       PayPal     paypal.me/kepe
                                         ng169
                                         彭可
                              Transfer   YuanQing Guo                                     Lizhi District, footskick2@gmail.com
                              wise                                                        Putian, Fujian,
                                                                                          China 351100
                              Western    Fengqing Wu       Ph: 86-18086465089             Lizhi District, footskick2@gmail.com
                              Union                        Bank of China                  Putian, Fujian,
                                                                                          China 351100


                                                                 7
                           Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 228 of 312




                                 Defendants’ Bank Information Provided on Infringing Websites

Network          Website      Account      Account            Account Information          Account                  Email
  No.                          Type         Name                                           Address

  13      kickze.com          PayPal     paypal.me/mkic
                                         kze
                              Transfer   Meizhu Fang                                     Lizhi District, jeniferlwu75@gmail.com
                              wise                                                       Putian, Fujian,
                                                                                         China 351100
                              Western    Liying Zhu        Ph: 86-15377547275            933 Wenxian jeniferlwu75@gmail.com
                              Union                        Bank of China                 Road, Putian,
                                                                                         Fujian China
                                                                                         100000
  13      kickze.ru           PayPal                                                                     lhlpay29@gmail.com
                                                           https://www.paypal.me/hlpay
                                                           29
                              Transfer   Qiong Chen        Union Pay:                                   jeniferlwu75@gmail.com
                              Wise                         ***9422
                                         Sen Lin           Union Pay:                    Lizhi District, jeniferlwu75@gmail.com
                                                           ***7949                       Putian, Fujian,
                                                                                         China 351100
                                         Zhong Chen        Union Pay:                    Lizhi District, jeniferlwu75@gmail.com
                                                           ***7254                       Putian, Fujian,
                                                                                         China 351100
                              Western    Lirong Chen                                     China, 351100
                              Union
  13      omgkickz.com        PayPal     paypal.me/siyul
                                         71
                              Transfer   Qian Yu           Ph: 86-18186643705            Beijing,      hypeskick@gmail.com
                              wise                                                       China, 100000
                                         Qunying Chen      Ph: 86-18186643705            Beijing,      hypeskick@gmail.com
                                                                                         China, 100000


                                                                 8
                           Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 229 of 312




                                 Defendants’ Bank Information Provided on Infringing Websites

Network          Website      Account     Account            Account Information           Account                   Email
  No.                          Type        Name                                            Address
                              Western    Canyong Chen                                   China, 351100
                              Union
  13      omgkickz.ru         PayPal     梁 思宇             https://www.paypal.com/payp
                                                          alme/siyul71/
                              Transfer   Na Zhang         Union Pay:                    Beijing,      hypeskick@gmail.com
                              Wise                        ***9805                       China, 100000
                                         Qing Zhang       Union Pay:                    Beijing,      hypeskick@gmail.com
                                                          ***7254                       China, 100000
                              Western    Hanwen Cai
                              Union
  13      uashoe.com          PayPal                                                                      lhlpay29@gmail.com
                                         paypal.com/pay
                                         palme/qiufenw
                              Transfer   Lili Chen                                      Lizhi District,
                              Wise                                                      Shanghai,
                                                                                        China 430000
                              Transfer   Biyun Huang      Ph: 86-15871979251            Lizhi District,
                              wise                                                      Shanghai,
                                                                                        China 430000
                              WorldR     Shuang Xu        Ph: 86 15871979251            Lizhi District,   uashoeservice688@gmail.com
                              emit                                                      Shanghai,
                                                                                        China 430000
                              Zelle      *Contact For
                                         Information*
  15      teebee.net          Bank       Yunxiang Fan     Ph: 86-15958818889            Zheijiang,    admin@tee-bee.net
                              Transfer                    Industrial and Commercial     Ningbo, China
                                                          Bank of China
                                                          ***6167



                                                                9
                           Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 230 of 312




                                 Defendants’ Bank Information Provided on Infringing Websites

Network          Website      Account     Account           Account Information             Account                 Email
  No.                          Type        Name                                             Address
                              Transfer   Jingying Yuan   transferwise.com/u/yunxiangf     #89 Yingchun admin@tee-bee.net
                              Wise                       Union Pay:                       Road, Ningbo,
                                                         ***8981                          China 315000
  15      unhs.co             Bank       Yunxiang Fan    Ph: 86-15958818889               Zheijiang,    presale@tee-bee.net
                              Transfer                   Industrial and Commercial        Ningbo, China
                                                         Bank of China
                                                         ***6167
                              Bitcoin                    17eoXfJmNFDuhUBQXF4F
                                                         AevgmYHPLYVHXb
                              PayPal                                                                     unionhouse1@outlook.com
                              Transfer                   https://transferwise.com/invit
                              Wise                       e/i/shutaoy
                                         Jingying Yuan   Union Pay:                       #89 Yingchun admin@tee-bee.net
                                                         ***8981                          Road, Ningbo,
                                                         https://transferwise.com/invit   China 315000
                                                         e/i/jingyingy
                              Western    Jun Liu         Ph: 1-4086202430                 Zheijiang,    admin@tee-bee.net
                              Union                                                       Ningbo, China
                                         MEIFANG         Ph: 1-4086202430                 Zheijiang,    admin@tee-bee.net
                                         DING                                             Ningbo, China
                                         Yunxiang Fan    Ph: 1-4086202430                 Zheijiang,    admin@tee-bee.net
                                                         Industrial and Commercial        Ningbo, China
                                                         Bank of China
                                                         ***6167
  16      nicokicks.ru        Western    Jianfeng Wu     Ph: 86-18658883134               Chengdu,
                              Union                                                       Sichuan,
                                                                                          China 610000




                                                               10
                              Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 231 of 312




                                    Defendants’ Bank Information Provided on Infringing Websites

Network          Website         Account     Account          Account Information         Account                  Email
  No.                             Type        Name                                        Address

  16      ow-factory.ru          Money      Weiqin Yu      Ph: 86-18505054701          Linshan,
                                 Gram                                                  Putian, Fujian,
                                                                                       China 351100
                                 Western    Weiqin Yu      Ph: 86-18505054701          Linshan,
                                 Union                                                 Putian, Fujian,
                                                                                       China 351100
  16      owfshop.com            Money      Qiang Li       Ph: 86-15059650615          Zhaoanxian,
                                 Gram                                                  ZHANGZHO
                                                                                       U, Fujian,
                                                                                       China 363000
                                 PayPal                                                                  2889555844@qq.com
                                 Western    Qiang Li       Ph: 86-15059650615          Zhaoanxian,
                                 Union                                                 ZHANGZHO
                                                                                       U, Fujian,
                                                                                       China 363000
  18      sneakerwill.net        PayPal                                                                  297097802@qq.com

  22      sneakerspop.com        PayPal                    2021sneakerspop

  25      wpsoccer.com           Bank       SKY            Community Federal Savings
                                 Transfer   AVIATION       Bank
                                            s.r.o.         Account number:
                                                           ***6614
                                                           Wire transfer number:
                                                           ***3008
                                                           Routing number: ***3150
  30      hypebeastreps.com      Bitcoin                   1JZFBbxmcK2XDgUHNnbY
                                                           XaoNopMzgyyWNM



                                                                11
                             Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 232 of 312




                                   Defendants’ Bank Information Provided on Infringing Websites

Network          Website        Account     Account          Account Information         Account              Email
  No.                            Type        Name                                        Address
                                Transfer   Benjamin                                                hypepay2021@gmail.com
                                Wise
                                Zelle                                                              hypepay2021@gmail.com
  31      artemisselect.ru      PayPal                                                             duantaooo@outlook.com

  31      ashima-trade.ru       Bank       Mingshan Li    Bank of China Xiu Yu Sub-
                                Transfer                  branch(45506)
                                                          ***0364
  31      cheapyeezy.ru         PayPal                                                             sun7894lin@163.com

  31      footwearbay.cn        Bank       Lin Yipiu      BANK OF CHINA FUZHOU
                                Transfer                  CANGSHAN SUB-
                                                          BRANCH
                                                          ***7060
                                Transfer   Yan Ke         Union Pay:            Cangshan           service@footwearbay.cn
                                Wise                      ***2498               District,
                                                                                Fuzhou,
                                                                                Fujian, China
                                                                                350000
                                Western    YIPU LIN                             Fuzhou,
                                Union                                           Fujian, China
                                                                                350000
  31      rephot.cn             Bitcoin                   1GuQNsXvx6D8jwp7TPV6h                    pleasantunboxing@gmail.com
                                                          tdwVAWXejth7n
                                PayPal                                                             nningxiaojia@gmail.com
                                                                                                   pleasantunboxing@gmail.com
  31      sirsneaker.cn         Transfer   Jing Ke        Ph: 86 13860996068          Qinzhou      service@sirsneaker.cn
                                Wise                      Union Pay:                  Xaimen
                                                          ***0361                     District,


                                                               12
                             Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 233 of 312




                                   Defendants’ Bank Information Provided on Infringing Websites

Network         Website         Account      Account           Account Information       Account                  Email
  No.                            Type         Name                                       Address
                                                                                      Xiamen,
                                                                                      China, 361100
                                Venmo      Two-Am-Inc       Two-Am-Inc
                                Zelle                                                                 h20215566@outlook.com
  31      yeskicks.cn           Transfer   Huilan Zhang     Ph: 86-13023994687        Chengxiang      service@repkicks.cn
                                Wise                        Bank of China             Putian
                                                            Union Pay:                District,
                                                            ***9925                   Xiamen,
                                                                                      Fujian, China
                                                                                      351100
                                           Lingling Jiang   Ph: 86-13023994687        Xiamen,         service@repkicks.cn
                                                            Union Pay:                Fujian, China
                                                            ***3270                   361100
                                           Xiuqin Lin       Ph: 86-13023994687        Xiamen,         service@repkicks.cn
                                                            Union Pay:                Fujian, China
                                                            ***7015                   361100
                                           Xuefang Xu       Ph: 86-15892076803                        1807058736@qq.com
                                Zelle                                                                 h20215566@outlook.com
                                                                                                      zelle55hkk@163.com
  31      yyesyeezy.cn          PayPal                                                                geng62meiqian@163.com

  33      monicasneaker.gl      PayPal                                                                shipbyagent@yeah.net

  33      ogtony.ru             Ali Pay                                                               3126727763@qq.com
                                Bitcoin                     14qsFXZiPN7x8X5YKXcyy
                                                            PJry4H5fQ9q4G
  34      chansneakers.co       PayPal                                                                lmxboxing@163.com




                                                                 13
                            Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 234 of 312




                                  Defendants’ Bank Information Provided on Infringing Websites

Network          Website       Account     Account          Account Information           Account                    Email
  No.                           Type        Name                                          Address

  35      repfashions.org      PayPal                                                                     uperelerjun@gmail.coom

  36      uabat.xyz            Bitcoin                   1LfhpVfmT7XzkaTjn2hS5ov
                                                         xYq6tcXPfQb
                               PayPal                                                                     paypal@uabat.xyz
  38      soleshop.me          PayPal                                                                     2998934831@qq.com

  39      kicksdealer.us       Bitcoin                   mfzPW2KB8XNt5wgArqYr
                                                         CsdGw9E44wUY96
                               PayPal                                                                     hqjjsw@163.com
                               Western    QIJUN                                         China
                               Union      HUANG
  39      wonderwears.ru       PayPal                                                                     362155745@qq.com

  40      tonysneaker.me       Bitcoin                   1D75kjQ3skvmP3ADtBU2H
                                                         2stS56iDNLkGb
                               PayPal                                                                     chenbiao198742@163.com
  41      minejerseys.cn       Transfer   LIANGCHENG                                    #2,tianhedong     ttliliangcheng@126.com
                               Wise       LI                                            road,
                                                                                        Guangzhou,
                                                                                        China 510000
  42      macseven.net                    Caoqun Wu      Ph: 86-13914061514             Putian, Fujian,
                                                         Postal Savings Bank of China   China




                                                              14
                             Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 235 of 312




                               Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name       Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                            Name            Type                                                                    No.

Agricultural      ***3875
                                          陈丽娜           CHECKING        perfectkickshk@gmail.com            1541316732030378735         1
Bank Of China
Agricultural      ***4278
                                          he jian hua   CHECKING        305200266@qq.com                    2077656444640611836        31
Bank Of China
Agricultural      ***0915
Bank Of China (                           邱飞龙           SAVINGS         long1765@163.com                    1261787231307315655         8
中国农业银行)
                  ***0914                 Chris
Bancorp                                                 PREPAID         rosesea521@hotmail.com              2132418715131118559         3
                                          Korona
Bancorp           ***0200
Bank Of           ***0455
                                          Chin Rath                     inboundo.co@gmail.com                                           9
America
Bank Of           ***3638                 Benjamin
                                                                        hypereps1@gmail.com                                            30
America                                   Iroala
Bank Of           ***7471                 Benjamin
                                                                        hypereps1@gmail.com                                            30
America                                   Iroala
Bank Of           ***5557                 Arran
                                                                        inboundo.co@gmail.com                                           9
America                                   Chhay
Bank Of           ***7027
                                          Chin Rath                     inboundo.co@gmail.com                                           9
America
Bank Of           ***4072
                                          Chin Rath                     inboundo.co@gmail.com                                           9
America
Bank Of           ***8719
                                          Chin Rath                     inboundo.co@gmail.com                                           9
America
Bank Of           ***8768
                                          Chin Rath                     inboundo.co@gmail.com                                           9
America


                                                                  15
                         Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 236 of 312




                           Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name   Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                        Name            Type                                                                    No.

Bank Of       ***0754
                                      Chin Rath                     inboundo.co@gmail.com                                           9
America
Bank Of       ***4113                                               inboundo.co@gmail.com
                                      Inboundo      CHECKING                                            1910762253204970443         9
America                                                             info@nikecraze.com
              ***4113                 Chin Rath;
Bank Of
                                      Sophorn                       inboundo.co@gmail.com                                           9
America
                                      Chhay
Bank Of       ***1655                 Arran
                                                                    inboundo.co@gmail.com                                           9
America                               Chhay
Bank Of       ***2150                 Sophorn
                                                                    inboundo.co@gmail.com                                           9
America                               Chhay
Bank Of       ***2061                                               inboundo.co@gmail.com
                                      Inboundo      CHECKING                                            1910762253204970443         9
America                                                             info@nikecraze.com
Bank Of       ***2061                 Arran
                                                                    inboundo.co@gmail.com                                           9
America                               Chhay
Bank Of       ***5425                                               inboundo.co@gmail.com
                                      Inboundo      CHECKING                                            1910762253204970443         9
America                                                             info@nikecraze.com
Bank Of       ***5438                                               inboundo.co@gmail.com
                                      Inboundo      CHECKING                                            1910762253204970443         9
America                                                             info@nikecraze.com
Bank Of       ***2722                 Inboundo
                                                                    inboundo.co@gmail.com                                           9
America                               LLC
Bank Of       ***1333
                                      Chin Rath                     inboundo.co@gmail.com                                           9
America
Bank Of       ***9111                 Arran
                                                                    inboundo.co@gmail.com                                           9
America                               Chhay
Bank Of       ***3878
                                      Zhiqiang Hu                   finance@uabat.com                                              36
America



                                                              16
                         Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 237 of 312




                           Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name   Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                        Name            Type                                                                    No.

Bank Of       ***4141                                               inboundo.co@gmail.com
                                      John Chhay    DEBIT                                               1910762253204970443         9
America                                                             info@nikecraze.com
Bank Of       ***3667                 Hongying
                                                    DEBIT           luobing87@gmail.com                 1847540185260183304         1
America                               Zheng
Bank Of       ***4603                 JIANPENG
                                                    DEBIT           admin@tee-bee.net                   1835736304739182832        15
America                               LIU
Bank Of       ***4603                 yunxiang                      kimedwinkim@gmail.com
                                                    DEBIT                                               1901515536907483310        15
America                               fan                           admin@unhs.cc
Bank Of       ***7766                 Sophorn                       inboundo.co@gmail.com
                                                    DEBIT                                               1910762253204970443         9
America                               Chhay                         info@nikecraze.com
Bank Of       ***8591                                               inboundo.co@gmail.com
                                      John Chhay    DEBIT                                               1910762253204970443         9
America                                                             info@nikecraze.com
              ***5454                                               finance@uabat.com
                                      Hero Media
Bank Of                                                             paypal@yeezychat.com
                                      CO.,          CHECKING                                            2030841853011194407        36
America                                                             contact@kstfactory.com
                                      Limited
                                                                    hu@apdage.com
Bank Of       ***5454
                                      Zhiqiang Hu                   finance@uabat.com                                              36
America
Bank Of       ***1057
                                      Zhiqiang Hu                   finance@uabat.com                                              36
America
Bank Of       ***3244                 benjamin
                                                    CREDIT          hypereps1@gmail.com                 1386701503639218818        30
America                               iroala
Bank Of       ***2429
                                      Chin Rath                     inboundo.co@gmail.com                                           9
America
Bank Of       ***4264                 Arran
                                                                    inboundo.co@gmail.com                                           9
America                               Chhay




                                                              17
                             Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 238 of 312




                               Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name       Financial Account No.   Beneficiary     Financial           Associated Email(s)           PayPal Account No.   Network
                                            Name            Type                                                                   No.
                  ***0792                 Sophorn
                                          Chhay
                                          DOB: 1978-
                                          02-03
                                          40921
Bank of America
                                          DIANA LN
(sourced from                                                           inboundo.co@gmail.com                                          9
                                          Lake
Stripe Payment)
                                          Elsinore,
                                          CA 92532
                                          BLN:
                                          Sophorn
                                          Chhay
                  ***0455                 Arran
                                          Chhay
                                          DOB: 1953-
                                          10-01
Bank of America                           1361 Rose
(sourced from                             Ave. #7                       inboundo.co@gmail.com                                          9
Stripe Payment)                           Long
                                          Beach, CA
                                          90813
                                          BLN: Arran
                                          Chhay
                  ***1707                 Briana
                                          Epperson
Bank of America
                                          DOB: 1997-
(sourced from                                                           info@aestheticprints.com                                      30
                                          05-28
Stripe Payment)
                                          718 W.
                                          Roosevelt


                                                                  18
                             Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 239 of 312




                               Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name       Financial Account No.   Beneficiary     Financial           Associated Email(s)           PayPal Account No.   Network
                                            Name            Type                                                                   No.

                                          Road
                                          Chicago, IL
                                          60607
                  ***7471                 Briana
                                          Epperson
                                          DOB: 1997-
Bank of America                           05-28
(sourced from                             718 W.                        info@aestheticprints.com                                      30
Stripe Payment)                           Roosevelt
                                          Road
                                          Chicago, IL
                                          60607
                  ***1655                 Arran
                                          Chhay
                                          DOB: 1953-
                                          10-01
Bank of America                           1361 Rose
(sourced from                             Ave. #7                       inboundo.co@gmail.com                                          9
Stripe Payment)                           Long
                                          Beach, CA
                                          90813
                                          BLN: Arran
                                          Chhay
                  ***5432                 Sophorn
                                          Chhay
Bank of America
                                          DOB: 1978-
(sourced from                                                           inboundo.co@gmail.com                                          9
                                          02-03
Stripe Payment)
                                          30713
                                          Riverside


                                                                  19
                             Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 240 of 312




                               Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name       Financial Account No.   Beneficiary     Financial           Associated Email(s)           PayPal Account No.   Network
                                            Name            Type                                                                   No.

                                          Dr. Suite
                                          202
                                          Lake
                                          Elsinore,
                                          CA 92530
                  ***6538                 Brandon
                                          Matticks
                                          DOB: 1994-
                                          07-02
                                          8240
Bank of America
                                          Parkway Dr.
(sourced from
                                          #107
Stripe Payment)
                                          La Mesa,
                                          CA 91942
                                          BLN:
                                          Brandon
                                          Matticks
                  ***0795                 Chunxiang
                                          Xie
                                          DOB: 1979-
                                          11-05
Bank of America                           509 NW
(sourced from                             41st St
Stripe Payment)                           Blue
                                          Springs,
                                          MO 64015
                                          BLN: NIKI
                                          NORA INC



                                                                  20
                           Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 241 of 312




                             Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name     Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                          Name            Type                                                                    No.
                ***0334                                               edhardyshop01@hotmail.com
                                                                      made-in-putian@hotmail.com
Bank Of China                           志鹏 郭          CREDIT                                              1573088918967350094         3
                                                                      gwcd520@126.com
                                                                      madeinputian@hotmail.com
                ***54-8                                               edhardyshop01@hotmail.com
                                        guo zhi                       made-in-putian@hotmail.com
Bank Of China                                         SAVINGS                                             1573088918967350094         3
                                        peng                          gwcd520@126.com
                                                                      madeinputian@hotmail.com
                ***9701                                               ypboots@gmail.com
Bank Of China                           lin zhimin    CHECKING                                            2014951256979356005        25
                                                                      1176010081@qq.com
                ***5015                                               enjoybuy@live.com
Bank Of China                           吴 胜东          CHECKING                                            2173866054612613429        21
                                                                      lr0711@hotmail.com
                ***8098                 wu sheng                      onkicks@live.com
Bank Of China                                         SAVINGS                                             1518118487167468389        21
                                        dong                          easybuygood@hotmail.com
                ***1678                 wu sheng                      onkicks@live.com
Bank Of China                                         SAVINGS                                             1518118487167468389        21
                                        dong                          easybuygood@hotmail.com
                ***6380                                               stevenrowe@yeah.net
Bank Of China                           罗 明亮          CHECKING                                            1286808633519175010        19
                                                                      stevenrowe87@gmail.com
Bank Of China   ***3066                 黄 逢春          CHECKING        zhilongtrade@hotmail.com            1415501810203517447        24
                ***9957                                               2964688834@qq.com
Bank Of China                           魏 志勇          CHECKING                                            1299900685499577356         2
                                                                      610417833@qq.com
Bank Of China   ***8314                 雨婷 谢          DEBIT           735450864@qq.com                    1858129187503734163         1
                ***3267                                               bestshoes987@gmail.com
Bank Of China                           二亮 路          DEBIT                                               1890382063085663738         8
                                                                      beshoes987@gmail.com
Bank Of China   ***6142                 长标 苏          DEBIT           499041988@qq.com                    1840339254021997604        16
Bank Of China   ***3357                 lin hong      CHECKING        kariuss5mej@gmail.com               2244244722344692291        13



                                                                21
                           Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 242 of 312




                             Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name     Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                          Name            Type                                                                    No.
                ***7655                                               gxnzupru@gmail.com
Bank Of China                           feilong qiu   CHECKING                                            1732295138314652596         8
                                                                      long1765@hotmail.com
Bank Of China   ***4932                 珍妹 林          DEBIT           zhenmeilin66@126.com                1968694153836459722         1
                ***0014                                               jerseystop@hotmail.com
Bank Of China                           燕珠 陈          DEBIT                                               2141865458726799116        16
                                                                      yanzifei12@yeah.net
                ***0014                                               jerseystop@hotmail.com
Bank Of China                           陈 燕珠          CHECKING                                            2141865458726799116        16
                                                                      yanzifei12@yeah.net
Bank Of China   ***1327                 林景波           CHECKING        123729466@qq.com                    2106481078559299650        38
Bank Of China   ***1327                 景波 林          DEBIT           123729466@qq.com                    2106481078559299650        38
Bank Of China   ***4855                 凌凤 高          DEBIT           1795960088@qq.com                   1841775794228111089        33
Bank Of China   ***6286                 立杰 郜          DEBIT           wowsneaker88@gmail.com              1364977179540276855         8
Bank Of China   ***6867                 晓东 原          DEBIT           63348433@qq.com                     1186968967247282188        28
Bank Of China   ***0539                 磊杨            DEBIT           198363048@qq.com                    1888883685314586630        22
                ***3009                                               sishideng@yeah.net
Bank Of China                           向荣 邱          DEBIT                                               2157508413147692897        16
                                                                      owfactory@hotmail.com
Bank Of China   ***4979                 成功 关          DEBIT           newkicks2013@gmail.com              2054548533901168369        31
                ***4751                                               lijuanwang66@126.com
Bank Of China                           丽娟 王          DEBIT                                               1749453402841556406         1
                                                                      transaction-zh@gmx.com
                ***7838                                               791156585@qq.com
Bank Of China                           建联 许          DEBIT                                               2285348436071157178         1
                                                                      linfeifei886@gmail.com
                ***0268                                               avejme1@gmail.com
Bank Of China                           lin xu wei    CHECKING                                            1558701945142087450        13
                                                                      704507104@qq.com
                ***0268                                               avejme1@gmail.com
Bank Of China                           旭威 林          DEBIT                                               1558701945142087450        13
                                                                      704507104@qq.com
Bank Of China   ***8262                 wu lihan      CHECKING        soleperfect666@gmail.com            1483084914437796022         1



                                                                22
                           Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 243 of 312




                             Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name     Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                          Name            Type                                                                    No.

Bank Of China   ***6984                 耀丹 张          DEBIT           yd56789@yeah.net                    1399297787973823472        40
Bank Of China   ***6011                 燕妮 罗          DEBIT           helloalltopshoes@gmail.com          1703742550656336766         8
                ***3852                                               gxnzupru@gmail.com
Bank Of China                           Qiu Feilong   CHECKING                                            1732295138314652596         8
                                                                      long1765@hotmail.com
Bank Of China   ***6868                 静吴            DEBIT           kindsneaker@gmail.com               2236428174739706530         8
Bank Of China   ***7157                 xu dongmei    CHECKING        lucymandy4@gmail.com                2291129200060652760        32
Bank Of China   ***5699                 永冰 白          DEBIT           baiyongbing414@gmail.com            2045196446134404612        39
Bank Of China   ***5699                 白 永冰          CHECKING        baiyongbing414@gmail.com            2045196446134404612        39
                ***7163                                               shopcleats@gmail.com
Bank Of China                           永健 张          DEBIT                                               1431602772769931805        25
                                                                      378055994@qq.com
                ***7163                                               shopcleats@gmail.com
Bank Of China                           张 永健          CHECKING                                            1431602772769931805        25
                                                                      378055994@qq.com
                ***8488                 zhengtenglo
Bank Of China                                         CHECKING        yzyshow528@gmail.com                1878396900127315394         1
                                        ng
Bank Of China   ***0890                 双娇 王          DEBIT           dmjyfsnh@gmail.com                  1223127917931200092         8
Bank Of China   ***1392                 超群 吴          CREDIT          463065914@qq.com                    1856109468794645318        42
Bank of China   ***0548
(中国银行)                                  Guo
                                                                                                                                      3
(sourced from                           Zhipeng
Payoneer)
Bank of China   ***6050
(中国银行)
                                        huanhuanlu                                                                                   28
(sourced from
Payoneer)
Bank of China   ***6189
                                        weibin xue                                                                                    3
(中国银行)


                                                                23
                             Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 244 of 312




                               Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name       Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                            Name            Type                                                                    No.

(sourced from
Payoneer)
Bank of China     ***0251
(中国银行)
                                          Gang Chen                                                                                     1
(sourced from
Payoneer)
Bank of China     ***9115
(中国银行)
                                          Xiufang Su                                                                                   16
(sourced from
Payoneer)
Bank of China (   ***0317
中国银行)                                     shengdong
                                                                                                                                       21
(sourced from                             wu
Payoneer)
Bank of China (   ***9350
中国银行)
                                          Li Lin                                                                                       27
(sourced from
Payoneer)
Bank Of           ***3758
                                          猛熊            CREDIT          taschnerpx2@gmail.com               2135591704426533193        13
Communications
Bank Of           ***2652
                                          文学 龙          CREDIT          lwx608@gmail.com                    2293212441802934321         3
Communications
Bank Of           ***9283                                               gxnzupru@gmail.com
                                          Fei long Qiu CREDIT                                               1732295138314652596         8
Communications                                                          long1765@hotmail.com
Bank Of           ***9580                                               dongsong0808@gmail.com
                                          栋松 陈          CREDIT                                              1361452060370845088        20
Communications                                                          kicksvogue88@gmail.com
Bank Of           ***4682                                               finance@uabat.com
                                          zhiqiang hu   CREDIT                                              2030841853011194407        36
Communications                                                          paypal@yeezychat.com


                                                                  24
                            Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 245 of 312




                              Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name      Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                           Name            Type                                                                    No.

                                                                       contact@kstfactory.com
                                                                       hu@apdage.com
Bank Of          ***7777                 wang qiu
                                                       CREDIT          weizmang2kwl@gmail.com              2266584728736145780        13
Communications                           fen wang
Bank Of          ***4140                                               343187552@qq.com
                                         杰张            CREDIT                                              1888493162892668262         7
Communications                                                         nikeoutletstores@gmail.com
                 ***1747                 Julian
Banorte                                  Vazquez       DEBIT           julian.vazquez@msn.com              2152492960379145732         3
                                         Arcos
                 ***3355                 Julian
Banorte                                  Vazquez       DEBIT           julian.vazquez@msn.com              2152492960379145732         3
                                         Arcos
                 ***4852                 Julian
Banorte                                  Vazquez       DEBIT           julian.vazquez@msn.com              2152492960379145732         3
                                         Arcos
                 ***7685                 Julián
Bbva Bancomer                            Vázquez       CHECKING        julian.vazquez@msn.com              2152492960379145732         3
                                         Arcos
                 ***4351                 Ahmeel
Bmo Harris                                             CHECKING        hypepayment@gmail.com               1943889046266822406        30
                                         Fowler
                 ***4351                 Benjamin
Bmo Harris                                                             hypereps1@gmail.com                                            30
                                         Iroala
                 ***9605                 Ahmeel
Bmo Harris                                             DEBIT           hypepayment@gmail.com               1943889046266822406        30
                                         Fowler
                 ***3447                 Benjamin
Byline Bank                                                            hypereps1@gmail.com                                            30
                                         Iroala
                 ***9479                 Ahmeel
Byline Bank                                            CHECKING        hypepayment@gmail.com               1943889046266822406        30
                                         Fowler


                                                                 25
                            Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 246 of 312




                              Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name      Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                           Name            Type                                                                    No.
                 ***9479                 Benjamin
Byline Bank                                                            hypereps1@gmail.com                                            30
                                         Iroala
                 ***5395                 Sophorn                       inboundo.co@gmail.com
Capital One                                            CREDIT                                              1910762253204970443         9
                                         Chhay                         info@nikecraze.com
                 ***6407                 Sophorn
Capital One                                                            inboundo.co@gmail.com                                           9
                                         Chhay
                 ***0036                 Sophorn
Capital One                                                            inboundo.co@gmail.com                                           9
                                         Chhay
                 ***0179                 Sophorn
Capital One                                                            inboundo.co@gmail.com                                           9
                                         Chhay
                 ***8204                 CARLOS
                                                                       carlos112387@yahoo.com
Capital One                              ABUNDIZ       CREDIT                                              2086251778545623716        39
                                                                       info@wonderkicks.ru
                                         CASTRO
Charles Schwab   ***2971                 John
                                                       SAVINGS         merlynstoreytran19@gmail.com        1466063351157289046         3
Bank                                     Andrews
                 ***2058                 Sophorn
Chase                                                                  inboundo.co@gmail.com                                           9
                                         Chhay
                 ***6137                 Sophorn
Chase                                                                  inboundo.co@gmail.com                                           9
                                         Chhay
                 ***1807                 Zheqian Liu
Chase                                    Or Bing                       keep2008@mail.com                                               1
                                         Luo
Chase            ***1807                 Zheqian Liu                   keep2008@mail.com                                               1
                 ***1835                 ZHEQIAN
Chase                                                  CREDIT          keep2008@mail.com                   1908967113556876842         1
                                         LIU
                 ***0199                 Sophorn
Chase                                    Chhay,                        inboundo.co@gmail.com                                           9
                                         DBA DFY


                                                                 26
                            Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 247 of 312




                              Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name      Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                           Name            Type                                                                    No.

                                         SNEAKER
                                         S
                 ***3698                 Zheqian Liu
Chase                                    Or Bing                       keep2008@mail.com                                               1
                                         Luo
Chase            ***3698                 Zheqian Liu                   keep2008@mail.com                                               1
                 ***6220                 Evergreen
Chase                                                                  inboundo.co@gmail.com                                           9
                                         Digital LLC
                 ***8101                 Evergreen
Chase                                                                  inboundo.co@gmail.com                                           9
                                         Digital LLC
                 ***5682                 Sophorn
Chase                                                                  inboundo.co@gmail.com                                           9
                                         Chhay
                 ***1910                 Sophorn
Chase                                                                  inboundo.co@gmail.com                                           9
                                         Chhay
                 ***2058                 Arran
                                         Chhay
                                         DOB: 1953-
                                         10-01
Chase (sourced                           1361 Rose
from Stripe                              Ave. #7                       inboundo.co@gmail.com                                           9
Payment)                                 Long
                                         Beach, CA
                                         90813
                                         BLN: Arran
                                         Chhay
China            ***3611
Construction                             关 成功          CHECKING        newkicks2013@gmail.com              2054548533901168369        31
Bank


                                                                 27
                          Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 248 of 312




                            Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name    Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                         Name            Type                                                                    No.

China          ***1999
                                       DEYANG
Construction                                         DEBIT           footskick2@gmail.com                1228794293421062638        13
                                       LIN
Bank
China          ***9869                                               nikestreet@live.cn
Construction                           雪文 张          CREDIT          nikestreet@aliyun.com               1717622956063944760        31
Bank                                                                 38571721@qq.com
China          ***8498
Construction                           少贵 黄          CREDIT          362921889@qq.com                    1417624449904756985         1
Bank
China          ***6607
                                                                     enjoybuy@live.com
Construction                           胜东 吴          CREDIT                                              2173866054612613429        21
                                                                     lr0711@hotmail.com
Bank
China          ***9885
                                       LIHUA
Construction                                         CREDIT          teebee@vip.126.com                  1990593356053566551        15
                                       FAN
Bank
China          ***7609
Construction                           泽鑫 陈          CREDIT          542578324@qq.com                    1499022563056408800         1
Bank
China          ***8043
Construction                           liqiong xie   CREDIT          waddel9hpay5@gmail.com              1741902761575297508        13
Bank
China          ***7108
                                                                     791156585@qq.com
Construction                           建联 许          CREDIT                                              2285348436071157178         1
                                                                     linfeifei886@gmail.com
Bank
China          ***6323
                                                                     gxnzupru@gmail.com
Construction                           Feilong Qiu   CREDIT                                              1732295138314652596         8
                                                                     long1765@hotmail.com
Bank




                                                               28
                          Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 249 of 312




                            Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name    Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                         Name            Type                                                                    No.

China          ***0121
Construction                           xie liqiong   CHECKING        waddel9hpay5@gmail.com              1741902761575297508        13
Bank
China          ***0594
Construction                           熊猛            CHECKING        taschnerpx2@gmail.com               2135591704426533193        13
Bank
China          ***4016
Construction                           罗 燕妮          CHECKING        helloalltopshoes@gmail.com          1703742550656336766         8
Bank
China          ***8744
Construction                           罗 燕妮          CHECKING        helloalltopshoes@gmail.com          1703742550656336766         8
Bank
China          ***8222
Construction                           Li jian       CHECKING        realyeezybay@gmail.com              2083960500074546112         1
Bank
China          ***7188
Construction                           jianxin xu    DEBIT           641092248@qq.com                    2165013626207435471        10
Bank
China          ***6192
Construction                           绍欣 丁          DEBIT           ebuy0928@yeah.net                   2110310512969364226         1
Bank
China          ***7190
                                                                     shopking@yeah.net
Construction                           寅沈            DEBIT                                               1305358187915012588         1
                                                                     shopping2020@163.com
Bank
China          ***4842
                                                                     soleslike@hotmail.com
Construction                           陈港            CHECKING                                            1824171119593502629         1
                                                                     cg1466524594@gmail.com
Bank




                                                               29
                          Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 250 of 312




                            Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name    Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                         Name            Type                                                                    No.

China          ***2671
                                                                     791156585@qq.com
Construction                           建联 许          DEBIT                                               2285348436071157178         1
                                                                     linfeifei886@gmail.com
Bank
China          ***4035
Construction                           建新 杨          DEBIT           2008xyt@163.com                     1710611655074246487        18
Bank
China          ***6058
Construction                           Kim Kim       DEBIT           perfectkickz18@gmail.com            1249004649539502066         1
Bank
China          ***8406
Construction                           丽涵 吴          DEBIT           soleperfect666@gmail.com            1483084914437796022         1
Bank
China          ***8406
Construction                           吴 丽涵          CHECKING        soleperfect666@gmail.com            1483084914437796022         1
Bank
China          ***3772
Construction                           燕妮 罗          DEBIT           helloalltopshoes@gmail.com          1703742550656336766         8
Bank
China          ***5585
Construction                           晓东 原          DEBIT           63348433@qq.com                     1186968967247282188        28
Bank
China          ***4725
                                                                     sneakerssaleservice@gmail.com
Construction                           欢欢 卢          DEBIT                                               1733683263577100656        28
                                                                     1012002217@qq.com
Bank
China          ***4725
                                                                     sneakerssaleservice@gmail.com
Construction                           卢 欢欢          CHECKING                                            1733683263577100656        28
                                                                     1012002217@qq.com
Bank




                                                               30
                          Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 251 of 312




                            Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name    Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                         Name            Type                                                                    No.

China          ***5103
                                                                     sneakerssaleservice@gmail.com
Construction                           欢欢 卢          DEBIT                                               1733683263577100656        28
                                                                     1012002217@qq.com
Bank
China          ***0802
Construction                           黄 雪刚          CHECKING        654984966@qq.com                    2036012632521369006         2
Bank
China          ***0802
Construction                           雪刚 黄          DEBIT           654984966@qq.com                    2036012632521369006         2
Bank
China          ***7090
                                                                     lijuanwang66@126.com
Construction                           丽娟 王          DEBIT                                               1749453402841556406         1
                                                                     transaction-zh@gmx.com
Bank
China          ***5799
                                                                     dongsong0808@gmail.com
Construction                           栋松 陈          DEBIT                                               1361452060370845088        20
                                                                     kicksvogue88@gmail.com
Bank
China          ***7909
Construction                           文学 龙          DEBIT           lwx608@gmail.com                    2293212441802934321         3
Bank
China          ***1485
                                                                     jerseystop@hotmail.com
Construction                           燕珠 陈          DEBIT                                               2141865458726799116        16
                                                                     yanzifei12@yeah.net
Bank
China          ***2936
Construction                           芳于            DEBIT           yufang1990789@163.com               1508702563049406746         1
Bank
China          ***8178
Construction                           jian Li       CREDIT          realyeezybay@gmail.com              2083960500074546112         1
Bank




                                                               31
                          Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 252 of 312




                            Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name    Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                         Name            Type                                                                    No.

China          ***5402
Construction
                                                                     enjoybuy@live.com
Bank (中国建设                             吴胜东           SAVINGS                                             2173866054612613429        21
                                                                     lr0711@hotmail.com
银行)
China          ***5863
Construction
                                                     BUSINESS_S      gxnzupru@gmail.com
Bank (中国建设                             邱飞龙                                                               1732295138314652596         8
                                                     AVINGS          long1765@hotmail.com
银行)
China          ***2671
Construction
                                                     BUSINESS_S      791156585@qq.com
Bank (中国建设                             许建联                                                               2285348436071157178         1
                                                     AVINGS          linfeifei886@gmail.com
银行)
China          ***6058
Construction
                                                     BUSINESS_S      pkgoddream@gmail.com
Bank (中国建设                             蔡冰冰                                                               1197543002557565386         1
                                                     AVINGS          851400427@qq.com
银行)
China          ***7680
Construction
                                                     BUSINESS_S
Bank (中国建设                             解少雄                           airjordan.hk@outlook.com            1458568226625942769         1
                                                     AVINGS
银行)
China          ***8406
                                       吴丽涵           SAVINGS         soleperfect666@gmail.com            1483084914437796022         1
Construction




                                                               32
                          Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 253 of 312




                            Defendant’s Bank Account Information Linked to PayPal and Bank Productions

 Bank Name     Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                         Name            Type                                                                    No.

Bank (中国建设
银行)
China          ***5585
Construction
Bank (中国建设                             原晓东           SAVINGS         63348433@qq.com                     1186968967247282188        28

银行)
China          ***4725
Construction
                                                                     sneakerssaleservice@gmail.com
Bank (中国建设                             卢欢欢           SAVINGS                                             1733683263577100656        28
                                                                     1012002217@qq.com
银行)
China          ***5103
Construction
                                                                     sneakerssaleservice@gmail.com
Bank (中国建设                             卢欢欢           SAVINGS                                             1733683263577100656        28
                                                                     1012002217@qq.com
银行)
China          ***0190
Construction
                                                     BUSINESS_S
Bank (中国建设                             陈伟                            davidbusycom@gmail.com              2153332337838079534         3
                                                     AVINGS
银行)
China          ***7320
Construction
                                                                     dongsong0808@gmail.com
Bank (中国建设                             陈栋松           SAVINGS                                             1361452060370845088        20
                                                                     kicksvogue88@gmail.com
银行)



                                                               33
                            Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 254 of 312




                              Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name      Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                           Name            Type                                                                    No.

China            ***2070
Construction
                                                                       343187552@qq.com
Bank (中国建设                               张杰            SAVINGS                                             1888493162892668262         7
                                                                       nikeoutletstores@gmail.com
银行)
China            ***7909
Construction
Bank (中国建设                               龙文学           SAVINGS         lwx608@gmail.com                    2293212441802934321         3

银行)
China            ***1485
Construction
                                                                       jerseystop@hotmail.com
Bank (中国建设                               陈燕珠           SAVINGS                                             2141865458726799116        16
                                                                       yanzifei12@yeah.net
银行)
China            ***4501
Construction
Bank (中国建设                               Gangchen                                                                                      1
银行) (sourced
from Payoneer)
China            ***3281
Construction
Bank (中国建设                               Meilan Lian                                                                                   4
银行) (sourced
from Payoneer)
China            ***2923
                                         Zongjian
Construction                                                                                                                           4
                                         Lian
Bank (中国建设


                                                                 34
                               Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 255 of 312




                                 Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name         Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                              Name            Type                                                                    No.

银行) (sourced
from Payoneer)
China               ***3553
Construction Bank
                                            xiaojun
(中国建设银行)
                                            cheng
(sourced from
Payoneer)
China Everbright    ***2743                 Zhenxuan
                                                          CREDIT          383774362@qq.com                    2143527450133858949        23
Bank                                        Hua
China Everbright    ***5248
                                            超群 吴          CREDIT          463065914@qq.com                    1856109468794645318        42
Bank
China Everbright    ***4426
                                            wu chaoqun    CHECKING        463065914@qq.com                    1856109468794645318        42
Bank
China Everbright    ***2428
                                            Guobao Cai    DEBIT           niceyesnet@outlook.com              2269354973239485503         1
Bank
China Everbright    ***9954                                               soleslike@hotmail.com
                                            陈港            CHECKING                                            1824171119593502629         1
Bank                                                                      cg1466524594@gmail.com
China Guangfa       ***9668                 jinhuang
                                                          CREDIT          809087261@qq.com                    1652707018433619503         1
Bank                                        huang
China Merchants     ***6085
                                            白 永冰          CREDIT          baiyongbing414@gmail.com            2045196446134404612        39
Bank
China Merchants     ***7479
                                            白 永冰          CREDIT          baiyongbing414@gmail.com            2045196446134404612        39
Bank
China Merchants     ***4100                 tenglong
                                                          CREDIT          yzyshow528@gmail.com                1878396900127315394         1
Bank                                        zheng
China Merchants     ***5901
                                            嘉邢            CREDIT          shizhanfan@126.com                  1784043031294111034         1
Bank




                                                                    35
                             Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 256 of 312




                               Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name       Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                            Name            Type                                                                    No.

China Merchants   ***2279                                               onkicks@live.com
                                          胜东 吴          CREDIT                                              1518118487167468389        21
Bank                                                                    easybuygood@hotmail.com
China Merchants   ***6715
                                          haiyue wen    CREDIT          wenhaiyue@gmail.com                 1301980470270579776        39
Bank
China Merchants   ***2536
                                          喻 来福          CHECKING        nicekickz18@gmail.com               1322945382557659007         1
Bank
China Merchants   ***4425
                                          xiong meng    CHECKING        taschnerpx2@gmail.com               2135591704426533193        13
Bank
China Merchants   ***8415
                                          wang qiufen   CHECKING        weizmang2kwl@gmail.com              2266584728736145780        13
Bank
China Merchants   ***1798
                                          吴静            CHECKING        kindsneaker@gmail.com               2236428174739706530         8
Bank
China Merchants   ***1822                                               gxnzupru@gmail.com
                                          feilong qiu   CHECKING                                            1732295138314652596         8
Bank                                                                    long1765@hotmail.com
China Merchants   ***8199
                                          林红            CHECKING        kariuss5mej@gmail.com               2244244722344692291        13
Bank
China Merchants   ***3992                 LIN
                                                        CHECKING        footskick2@gmail.com                1228794293421062638        13
Bank                                      DEYANG
China Merchants   ***3887                                               avejme1@gmail.com
                                          旭威 林          DEBIT                                               1558701945142087450        13
Bank                                                                    704507104@qq.com
China Merchants   ***4256
                                          Li jian       CHECKING        realyeezybay@gmail.com              2083960500074546112         1
Bank
China Merchants   ***3459
                                          wu chaoqun    CHECKING        463065914@qq.com                    1856109468794645318        42
Bank
China Merchants   ***6315
                                          wu lihan      CHECKING        soleperfect666@gmail.com            1483084914437796022         1
Bank
China Merchants   ***8255
                                          chen qiqing   CHECKING        kicksperfectru@gmail.com            2178440944536747331        13
Bank


                                                                  36
                             Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 257 of 312




                               Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name       Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                            Name            Type                                                                    No.

China Merchants   ***8255
                                          琪清 陈          DEBIT           kicksperfectru@gmail.com            2178440944536747331        13
Bank
China Merchants   ***2682                                               3108074965@qq.com
                                          志艺 林          DEBIT                                               1170550012478375082        25
Bank                                                                    penscart@gmail.com
China Merchants   ***0572                                               343187552@qq.com
                                          杰张            DEBIT                                               1888493162892668262         7
Bank                                                                    nikeoutletstores@gmail.com
China Merchants   ***2265
                                          春妹 陈          DEBIT           249050245@qq.com                    1597074324667403274         4
Bank
China Merchants   ***9758
                                          俊雄 喻          CREDIT          611599866@qq.com                    2068731952914156302         1
Bank
China Merchants   ***7329
                                          林琼 黄          CREDIT          ajsole23@yahoo.com                  1691929943486621143        31
Bank
China Merchants   ***4933
                                          长标 苏          CREDIT          499041988@qq.com                    1840339254021997604        16
Bank
China Merchants   ***4048                                               avejme1@gmail.com
                                          旭威 林          CREDIT                                              1558701945142087450        13
Bank                                                                    704507104@qq.com
China Merchants   ***0465
                                          成功 关          CREDIT          newkicks2013@gmail.com              2054548533901168369        31
Bank
China Merchants   ***3327
                                          白 永冰          DEBIT           baiyongbing414@gmail.com            2045196446134404612        39
Bank
China Merchants   ***4939                 wu sheng                      onkicks@live.com
                                                        SAVINGS                                             1518118487167468389        21
Bank                                      dong                          easybuygood@hotmail.com
China Merchants   ***1131
                                          黄 雪刚          CHECKING        654984966@qq.com                    2036012632521369006         2
Bank
China Merchants   ***3365
Bank (中国招商                                                              shopcleats@gmail.com
                                          张永健           SAVINGS                                             1431602772769931805        25
                                                                        378055994@qq.com
银行)



                                                                  37
                             Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 258 of 312




                               Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name       Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                            Name            Type                                                                    No.

China Merchants   ***0572
Bank (中国招商                                                              343187552@qq.com
                                          张杰             SAVINGS                                            1888493162892668262         7
                                                                        nikeoutletstores@gmail.com
银行)
China Merchants   ***1261
Bank (中国招商                                                              stevenrowe@yeah.net
                                          罗明亮            SAVINGS                                            1286808633519175010        19
                                                                        stevenrowe87@gmail.com
银行)
China Merchants   ***5175
Bank (招商银行)
                                          haiyue wen                                                                                   39
(sourced from
Payoneer)
China Merchants   ***3969
Bank (招商银行)
                                          Zhiwen LI                                                                                     2
(sourced from
Payoneer)
China Minsheng    ***2505                 Zhenxuan
                                                         CREDIT         383774362@qq.com                    2143527450133858949        23
Bank                                      Hua
Citibank          ***8993                 chen shuilan   CHECKING       cg9685@hotmail.com                  1851681768996836315         1
                  ***2195                 lu
Citibank                                                 CHECKING       glghvca@163.com                     2117377381027338841        11
                                          jiongxiong
                  ***6822                 yunxiang                      kimedwinkim@gmail.com
Citibank                                                 CHECKING                                           1901515536907483310        15
                                          fan                           admin@unhs.cc
                  ***5550                                               finance@uabat.com
                                                                        paypal@yeezychat.com
Citibank                                  hu zhiqiang    CHECKING                                           2030841853011194407        36
                                                                        contact@kstfactory.com
                                                                        hu@apdage.com
                  ***1473                                               finance@uabat.com
Citibank                                  hu zhiqiang    CHECKING                                           2030841853011194407        36
                                                                        paypal@yeezychat.com


                                                                   38
                          Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 259 of 312




                            Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name    Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                         Name            Type                                                                    No.

                                                                     contact@kstfactory.com
                                                                     hu@apdage.com
              ***9018                                                sneakerssaleservice@gmail.com
Citibank                               卢 欢欢           CHECKING                                           1733683263577100656        28
                                                                     1012002217@qq.com
Citibank      ***8246                  shuilan chen   CHECKING       cg9685@hotmail.com                  1851681768996836315         1
              ***9040                  jiongxiong
Citibank                                              CHECKING       glghvca@163.com                     2117377381027338841        11
                                       lu
              ***9058                  chunsheng
Citibank                                              CHECKING       ccs8845@outlook.com                 1402850476688921042         3
                                       chen
Citibank      ***9652                  haijun liang   CHECKING       lianghaijun2312@outlook.com         1247524816451572563         4
Citibank      ***5056                  wu chaoqun     CHECKING       463065914@qq.com                    1856109468794645318        42
              ***2391                                                finance@uabat.com
                                                                     paypal@yeezychat.com
Citibank                               hu zhiqiang    CHECKING                                           2030841853011194407        36
                                                                     contact@kstfactory.com
                                                                     hu@apdage.com
              ***9314                  shengdong                     enjoybuy@live.com
Citibank                                              CHECKING                                           2173866054612613429        21
                                       wu                            lr0711@hotmail.com
              ***6893                  陕西伊月影
Citibank                               商务信息咨          CHECKING       yiyueyingzixun@outlook.com          1173458062690325575        28
                                       询有限公司
              ***5297                                                buypopsneaker@gmail.com
Citibank                               林少波            CHECKING       buypopsneakers@gmail.com            1889875576499474234        22
                                                                     wushichu39629595@163.com
CITIC Bank (中 ***5537
信银行) (sourced                          Jianxin XU                                                                                   10
from Payoneer)



                                                               39
                             Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 260 of 312




                               Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name       Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                            Name            Type                                                                    No.

Community         ***2757
Federal Savings                           wen haiyue    CHECKING        wenhaiyue@gmail.com                 1301980470270579776        39
Bank
Community         ***3733
Federal Savings                           石迅            CHECKING        shixundo@sina.com                   2177888098048930510        31
Bank
Community         ***0955
                                                                        gmkim@foxmail.com
Federal Savings                           陆 冬青          CHECKING                                            1630274198186730568        17
                                                                        gmksrv@qq.com
Bank
Community         ***6247
                                                                        soleslike@hotmail.com
Federal Savings                           港陈            CHECKING                                            1824171119593502629         1
                                                                        cg1466524594@gmail.com
Bank
Community         ***0988
Federal Savings                           景波 林          CHECKING        123729466@qq.com                    2106481078559299650        38
Bank
Community         ***3210
Federal Savings                           冬梅 徐          CHECKING        lucymandy4@gmail.com                2291129200060652760        32
Bank
Community         ***5556
Federal Savings                           丽娜 陈          CHECKING        perfectkickshk@gmail.com            1541316732030378735         1
Bank
                  ***3344                                               finance@uabat.com
Community
                                                                        paypal@yeezychat.com
Federal Savings                           hu zhiqiang   CHECKING                                            2030841853011194407        36
                                                                        contact@kstfactory.com
Bank
                                                                        hu@apdage.com
Community         ***6970
                                                                        dongsong0808@gmail.com
Federal Savings                           陈栋松           CHECKING                                            1361452060370845088        20
                                                                        kicksvogue88@gmail.com
Bank


                                                                  40
                             Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 261 of 312




                               Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name       Financial Account No.   Beneficiary      Financial          Associated Email(s)            PayPal Account No.   Network
                                            Name             Type                                                                   No.
                  ***9057                 shang hai
                                          dong hao
Community
                                          wen hua
Federal Savings                                           CHECKING      198363048@qq.com                    1888883685314586630        22
                                          chuan bo
Bank
                                          you xian
                                          gong si
                  ***7573                 shen zhen
Community
                                          shi da jie ke
Federal Savings                                           CHECKING      jallohparts@gmail.com               1433986726652291917        35
                                          ji you xian
Bank
                                          gong si
                  ***8580                 shen zhen
Community
                                          shi da jie ke
Federal Savings                                           CHECKING      jallohparts@gmail.com               1433986726652291917        35
                                          ji you xian
Bank
                                          gong si
                  ***1558                 东莞市展业
Community                                                               buypopsneaker@gmail.com
Federal Savings                           塑胶材料有           CHECKING      buypopsneakers@gmail.com            1889875576499474234        22
Bank                                                                    wushichu39629595@163.com
                                          限公司
                  ***1442                 hui zhou
Community
                                          huang yuan
Federal Savings                                           CHECKING      huizhouhuangyuan@163.com            2035486631047068212         3
                                          mao yi you
Bank
                                          xian gong si
Everbright Bank   ***3004
(光大银行)
                                          haiyue wen                                                                                   39
(sourced from
Payoneer)
First Century     ***3835                 Brandon
Bank (sourced                             Matticks


                                                                  41
                            Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 262 of 312




                              Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name      Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                           Name            Type                                                                    No.

from Stripe                              DOB: 1994-
Payment)                                 07-02
                                         8240
                                         Parkway Dr.
                                         #107
                                         La Mesa,
                                         CA 91942
                                         BLN:
                                         Brandon
                                         Matticks
First Century    ***8553
                                         白 永冰          CHECKING        baiyongbing414@gmail.com            2045196446134404612        39
Bank, N.A.
First National   ***5586                 Carlos                        carlos112387@yahoo.com
                                                       DEBIT                                               2086251778545623716        39
Bank Of Omaha                            Abundiz                       info@wonderkicks.ru
Goldman Sachs    ***4642                 ZHEQIAN
                                                       CREDIT          keep2008@mail.com                   1908967113556876842         1
Bank Usa                                 LIU
                 ***2388                 Sophorn
Google Pay                                                             inboundo.co@gmail.com                                           9
                                         Chhay
ICBC (中国工商       ***8764
银行) (sourced                             weihui lin                                                                                    4
from Payoneer)
ICBC (中国工商       ***6167
                                         Yunxiang
银行) (sourced                                                                                                                          15
                                         Fan
from Payoneer)
Industrial &     ***0322
                                                                       service@feedback-online.org
Commercial                               lin weihui    CREDIT                                              2119003443211848956         4
                                                                       278161531@qq.com
Bank Of China



                                                                 42
                           Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 263 of 312




                             Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name     Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                          Name            Type                                                                    No.

Industrial &    ***0901
Commercial                              侠陈            CREDIT          artemisoutlet@gmail.com             1675615158782010614        31
Bank Of China
Industrial &    ***5987
                                                                      714984886@qq.com
Commercial                              健鹏 刘          CREDIT                                              1156965686976052154        15
                                                                      unionhouse@vip.126.com
Bank Of China
Industrial &    ***9652
Commercial                              甜孙            DEBIT           agent2018@yeah.net                  1497750450207744148         1
Bank Of China
Industrial &    ***5625
                                                                      791156585@qq.com
Commercial                              建联 许          DEBIT                                               2285348436071157178         1
                                                                      linfeifei886@gmail.com
Bank Of China
Industrial &    ***2366                                               buypopsneaker@gmail.com
Commercial                              少波 林          DEBIT           buypopsneakers@gmail.com            1889875576499474234        22
Bank Of China                                                         wushichu39629595@163.com
Industrial &    ***3113
                                                                      343187552@qq.com
Commercial                              Zhang Jie     CHECKING                                            1888493162892668262         7
                                                                      nikeoutletstores@gmail.com
Bank Of China
Industrial &    ***3113
                                                                      343187552@qq.com
Commercial                              杰张            DEBIT                                               1888493162892668262         7
                                                                      nikeoutletstores@gmail.com
Bank Of China
Industrial &    ***7659
Commercial                              开良 陈          DEBIT           liangumeitpr@yeah.net               2170234196069565079        16
Bank Of China
Industrial &    ***5943
                                                                      lovemotion123@163.com
Commercial                              萍萍 邢          DEBIT                                               2163770229773914580         1
                                                                      agentbuy@yeah.net
Bank Of China




                                                                43
                           Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 264 of 312




                             Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name     Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                          Name            Type                                                                    No.

Industrial &    ***5189
                                                                      714984886@qq.com
Commercial                              健鹏 刘          DEBIT                                               1156965686976052154        15
                                                                      unionhouse@vip.126.com
Bank Of China
Industrial &    ***9252
                                                                      714984886@qq.com
Commercial                              健鹏 刘          DEBIT                                               1156965686976052154        15
                                                                      unionhouse@vip.126.com
Bank Of China
Industrial &    ***9720                                               nikestreet@live.cn
Commercial                              雪文 张          DEBIT           nikestreet@aliyun.com               1717622956063944760        31
Bank Of China                                                         38571721@qq.com
Industrial &    ***0295
                                                                      714984886@qq.com
Commercial                              健鹏 刘          DEBIT                                               1156965686976052154        15
                                                                      unionhouse@vip.126.com
Bank Of China
Industrial &    ***7817
Commercial                              云翔 范          DEBIT           376353147@qq.com                    1926646309973233160        15
Bank Of China
Industrial &    ***7817
Commercial                              范 云翔          CHECKING        376353147@qq.com                    1926646309973233160        15
Bank Of China
Industrial &    ***8614
Commercial                              熊猛            CHECKING        taschnerpx2@gmail.com               2135591704426533193        13
Bank Of China
Industrial &    ***3712
Commercial                              吴静            CHECKING        kindsneaker@gmail.com               2236428174739706530         8
Bank Of China
Industrial &    ***5022
Commercial                              xie liqiong   CHECKING        waddel9hpay5@gmail.com              1741902761575297508        13
Bank Of China




                                                                44
                             Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 265 of 312




                               Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name       Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                            Name            Type                                                                    No.

Industrial &      ***5030
Commercial                                林红            CHECKING        kariuss5mej@gmail.com               2244244722344692291        13
Bank Of China
Industrial &      ***9870
Commercial                                白 永冰          CHECKING        baiyongbing414@gmail.com            2045196446134404612        39
Bank Of China
Industrial &      ***0090
Commercial                                wen haiyue    CHECKING        wenhaiyue@gmail.com                 1301980470270579776        39
Bank Of China
Industrial &      ***4696
                                                                        jerseystop@hotmail.com
Commercial                                陈 燕珠          CHECKING                                            2141865458726799116        16
                                                                        yanzifei12@yeah.net
Bank Of China
Industrial &      ***5098
Commercial                                陈开良           CHECKING        liangumeitpr@yeah.net               2170234196069565079        16
Bank Of China
Industrial &      ***7634
                                          qiu                           sishideng@yeah.net
Commercial                                              CHECKING                                            2157508413147692897        16
                                          xiangrong                     owfactory@hotmail.com
Bank Of China
Industrial &      ***9702
Commercial                                              BUSINESS_S
Bank Of China (                           林挺                            kicksvogue88@gmail.com              1770380480180243689        20
                                                        AVINGS
中国工商银行)
Industrial &      ***2470
Commercial                                              BUSINESS_S
Bank Of China (                           解少雄                           airjordan.hk@outlook.com            1458568226625942769         1
                                                        AVINGS
中国工商银行)




                                                                  45
                             Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 266 of 312




                               Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name       Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                            Name            Type                                                                    No.

Industrial &      ***0405
Commercial
Bank Of China (                           华振轩           SAVINGS         383774362@qq.com                    2143527450133858949        23
中国工商银行)
Industrial &      ***9720
Commercial                                                              nikestreet@live.cn
Bank Of China (                           张雪文           SAVINGS         nikestreet@aliyun.com               1717622956063944760        31
                                                                        38571721@qq.com
中国工商银行)
Industrial &      ***7817
Commercial
Bank Of China (                           范云翔           SAVINGS         376353147@qq.com                    1926646309973233160        15
中国工商银行)
Industrial &      ***9401
Commercial                                              BUSINESS_S      gxnzupru@gmail.com
Bank Of China (                           邱飞龙                                                               1732295138314652596         8
                                                        AVINGS          long1765@hotmail.com
中国工商银行)
                  ***1020                                               shopking@yeah.net
Industrial Bank                           沈寅            CHECKING                                            1305358187915012588         1
                                                                        shopping2020@163.com
                  ***7898                                               343187552@qq.com
Industrial Bank                           张杰            CHECKING                                            1888493162892668262         7
                                                                        nikeoutletstores@gmail.com
Industrial Bank   ***3116                 吴超群           CHECKING        463065914@qq.com                    1856109468794645318        42
                  ***9017                                               lijuanwang66@126.com
Industrial Bank                           王 丽娟          CHECKING                                            1749453402841556406         1
                                                                        transaction-zh@gmx.com
Industrial Bank   ***8110                 haoyu liu     CREDIT          lhy090121@163.com                   1434947318955008997        34
                  ***0416                                               lovemotion123@163.com
Industrial Bank                           邢 萍萍          CHECKING                                            2163770229773914580         1
                                                                        agentbuy@yeah.net


                                                                  46
                             Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 267 of 312




                               Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name       Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                            Name            Type                                                                    No.

Industrial Bank   ***3214                 林 珍妹          CHECKING        zhenmeilin66@126.com                1968694153836459722         1
Industrial Bank   ***6616                 于芳            CHECKING        yufang1990789@163.com               1508702563049406746         1
                  ***8213                 Ding
Industrial Bank                                         CHECKING        ebuy0928@yeah.net                   2110310512969364226         1
                                          Shaoxin
Industrial Bank   ***9210                 liu haoyu     CHECKING        lhy090121@163.com                   1434947318955008997        34
                  ***2091                                               shopking@yeah.net
Industrial Bank                           沈寅            CHECKING                                            1305358187915012588         1
                                                                        shopping2020@163.com
Industrial Bank   ***2910                 丁绍欣           CHECKING        ebuy0928@yeah.net                   2110310512969364226         1
Industrial Bank   ***9218                 林莉            CHECKING        514643810@qq.com                    2052212319481595365        27
Industrial Bank   ***0514                 孙甜            CHECKING        agent2018@yeah.net                  1497750450207744148         1
                  ***5912                                               lijuanwang66@126.com
Industrial Bank                           王丽娟           CHECKING                                            1749453402841556406         1
                                                                        transaction-zh@gmx.com
Industrial Bank ***2712
(兴业银行)
                                          lizhangjian                                                                                  17
(sourced from
Payoneer)
International   ***1921
                                          chaoqun wu    CHECKING        463065914@qq.com                    1856109468794645318        42
Bank Of Chicago
                  ***1921                 Panpay
International                             USA Inc,
                                                                        463065914@qq.com                                               42
Bank Of Chicago                           Chaoqun
                                          Wu
Jack Henry &      ***5105
                                          Holly Morin DEBIT             hollymorin@yahoo.com                1945681028614017393         3
Associates
Jack Henry &      ***7201
                                          Holly Morin CREDIT            hollymorin@yahoo.com                1945681028614017393         3
Associates



                                                                  47
                            Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 268 of 312




                              Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name      Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                           Name            Type                                                                    No.
                 ***0199                 DFY
Jpmorgan Chase                                        CHECKING         dfymerchandising@gmail.com          2272937653947254109         9
                                         Sneakers
                 ***6213                 benzinoosal
Jpmorgan Chase                                        CHECKING         checkout@benzinoosales.com          2121610469962309898        30
                                         es
                 ***8139                 John Hauber
Metropolitan                             DOB: 1968-
Commercial                               06-20
Bank (sourced                            2001 East
from Stripe                              151st Street
Payment)                                 Carmel, IN
                                         46033
Nanyang          ***4672
Commercial
                                                                       pkgoddream@gmail.com
Bank (南洋商业                               蔡冰冰           SAVINGS                                             1197543002557565386         1
                                                                       851400427@qq.com
银行)
Pingan Bank      ***7225                 hong lin      CREDIT          kariuss5mej@gmail.com               2244244722344692291        13
Pingan Bank      ***2590                 建新 杨          CREDIT          2008xyt@163.com                     1710611655074246487        18
                 ***7217                 Zhenxuan
Pingan Bank                                            CREDIT          383774362@qq.com                    2143527450133858949        23
                                         Hua
                 ***7217                 Zhenxuan
Pingan Bank                                            CREDIT          383774362@qq.com                    2143527450133858949        23
                                         Hua
Pingan Bank      ***4145                 斐斐 汪          DEBIT           yiyueyingzixun@outlook.com          1173458062690325575        28
Postal Savings   ***6788
Bank (邮政储蓄                               Chaoqun
                                                                                                                                      42
银行) (sourced                             Wu
from Payoneer)



                                                                 48
                             Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 269 of 312




                               Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name       Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                            Name            Type                                                                    No.

Postal Savings    ***2082                                               ypboots@gmail.com
                                          zhimin lin    DEBIT                                               2014951256979356005        25
Bank Of China                                                           1176010081@qq.com
Postal Savings    ***7619
                                          磊杨            DEBIT           198363048@qq.com                    1888883685314586630        22
Bank Of China
Postal Savings    ***2728
                                          建华 何          DEBIT           305200266@qq.com                    2077656444640611836        31
Bank Of China
Postal Savings    ***2746
                                          吴丽涵           CHECKING        soleperfect666@gmail.com            1483084914437796022         1
Bank Of China
Postal Savings    ***3710
                                          龙许            DEBIT           xl77889@126.com                     1819324754140387348        24
Bank Of China
Postal Savings    ***0952                                               gmkim@foxmail.com
                                          陆 冬青          CHECKING                                            1630274198186730568        17
Bank Of China                                                           gmksrv@qq.com
Postal Savings    ***8249
                                          吴静            CHECKING        kindsneaker@gmail.com               2236428174739706530         8
Bank Of China
Pt.Bank Rakyat    ***9531                 Andriyansy
                                                     CHECKING           paymentonline87@gmail.com           1540284402261425608         1
Indonesia                                 ah H. Mamu
Pudong            ***7147
                                                                        gmkim@foxmail.com
Development                               冬青 陆          DEBIT                                               1630274198186730568        17
                                                                        gmksrv@qq.com
Bank
Savings Bank Of   ***0604
                                          Holly Morin CHECKING          hollymorin@yahoo.com                1945681028614017393         3
Walpole
Savings Bank Of   ***6967
                                          Holly Morin CHECKING          hollymorin@yahoo.com                1945681028614017393         3
Walpole
Shanghai Pudong   ***9045
Development
                                          XU JIAN
Bank (浦发银行)                                                                                                                            10
                                          XIN
(sourced from
Payoneer)


                                                                  49
                             Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 270 of 312




                               Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name       Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                            Name            Type                                                                    No.

Shanghai Pudong ***0068
Development
                                          莉林            CREDIT          514643810@qq.com                    2052212319481595365        27
Bankcredit Card
Center
Sunrise Banks,  ***0313
National                                  逢春 黄          DEBIT           zhilongtrade@hotmail.com            1415501810203517447        24
Association
                  ***2501                 Carlos                        carlos112387@yahoo.com
Wells Fargo                                             CHECKING                                            2086251778545623716        39
                                          Abundiz                       info@wonderkicks.ru
                  ***2501                 Andrea
                                          Lopez;
Wells Fargo                                                             info@wonderkicks.ru                                            39
                                          Carlos F.
                                          Abundiz
                  ***3772                                               finance@uabat.com
                                                                        paypal@yeezychat.com
Wells Fargo                               hu zhiqiang   CHECKING                                            2030841853011194407        36
                                                                        contact@kstfactory.com
                                                                        hu@apdage.com
                  ***2201                                               finance@uabat.com
                                                                        paypal@yeezychat.com
Wells Fargo                               hu zhiqiang   CHECKING                                            2030841853011194407        36
                                                                        contact@kstfactory.com
                                                                        hu@apdage.com
                  ***9533                 Carlos                        carlos112387@yahoo.com
Wells Fargo                                             DEBIT                                               2086251778545623716        39
                                          Abundiz                       info@wonderkicks.ru
                  ***5224                 Carlos                        carlos112387@yahoo.com
Wells Fargo                                             DEBIT                                               2086251778545623716        39
                                          Abundiz                       info@wonderkicks.ru
Wells Fargo       ***7441                 Arran
(sourced from                             Chhay                         inboundo.co@gmail.com                                           9
Stripe Payment)                           DOB: 1953-


                                                                  50
                             Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 271 of 312




                               Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name       Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                            Name            Type                                                                    No.

                                          10-01
                                          1361 Rose
                                          Ave. #7
                                          Long
                                          Beach, CA
                                          90813
                                          BLN: Arran
                                          Chhay
                  ***1858                 Arran
                                          Chhay
                                          DOB: 1953-
                                          10-01
Wells Fargo                               1361 Rose
(sourced from                             Ave. #7                       inboundo.co@gmail.com                                           9
Stripe Payment)                           Long
                                          Beach, CA
                                          90813
                                          BLN: Arran
                                          Chhay
                  ***9129                                               791156585@qq.com
Wex Bank                                  建联 许          CREDIT                                              2285348436071157178         1
                                                                        linfeifei886@gmail.com
Zb, National      ***3421                 Oksana                        apellsin@gmail.com
                                                        DEBIT                                               2283556784991933425        24
Association                               Kaneva                        stayfashion@hotmail.com
Zhejiang          ***9462
Chouzhou                                  huang
                                                        CHECKING        ajsole23@yahoo.com                  1691929943486621143        31
Commercial                                linqiong
Bank




                                                                  51
                         Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 272 of 312




                           Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name   Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                        Name            Type                                                                    No.

Zhejiang      ***3611
Chouzhou                              guan
                                                     CHECKING       newkicks2013@gmail.com              2054548533901168369        31
Commercial                            chenggong
Bank
Zhejiang      ***1684
Chouzhou
                                      gao lingfeng CHECKING         1795960088@qq.com                   1841775794228111089        33
Commercial
Bank
Zhejiang      ***7743
Chouzhou
                                      yang jianxin   CHECKING       2008xyt@163.com                     1710611655074246487        18
Commercial
Bank
Zhejiang      ***9342
Chouzhou
                                      chen lina      CHECKING       perfectkickshk@gmail.com            1541316732030378735         1
Commercial
Bank
Zhejiang      ***0121
Chouzhou
                                      xie liqiong    CHECKING       waddel9hpay5@gmail.com              1741902761575297508        13
Commercial
Bank
Zhejiang      ***0444
Chouzhou
                                      郜立杰            CHECKING       wowsneaker88@gmail.com              1364977179540276855         8
Commercial
Bank
Zhejiang      ***0594
Chouzhou
                                      xiong meng     CHECKING       taschnerpx2@gmail.com               2135591704426533193        13
Commercial
Bank



                                                              52
                         Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 273 of 312




                           Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name   Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                        Name            Type                                                                    No.

Zhejiang      ***1395
Chouzhou
                                      xu long        CHECKING       xl77889@126.com                     1819324754140387348        24
Commercial
Bank
Zhejiang      ***1461
Chouzhou                              zhang
                                                     CHECKING       yd56789@yeah.net                    1399297787973823472        40
Commercial                            yaodan
Bank
Zhejiang      ***1540
Chouzhou
                                      吴静             CHECKING       kindsneaker@gmail.com               2236428174739706530         8
Commercial
Bank
Zhejiang      ***2025                 sha men
Chouzhou                              zeng yuan                     3108074965@qq.com
                                                     CHECKING                                           1170550012478375082        25
Commercial                            ke ji you                     penscart@gmail.com
Bank                                  xian gong si
Zhejiang      ***2507
Chouzhou                              Wang
                                                     CHECKING       dmjyfsnh@gmail.com                  1223127917931200092         8
Commercial                            Shuangjiao
Bank
Zhejiang      ***3783                 sha men
Chouzhou                              zeng yuan                     3108074965@qq.com
                                                     CHECKING                                           1170550012478375082        25
Commercial                            ke ji you                     penscart@gmail.com
Bank                                  xian gong si
Zhejiang      ***3894
Chouzhou
                                      zheng min      CHECKING       tikishopping.ru123@gmail.com        1218307767604802702         8
Commercial
Bank



                                                              53
                           Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 274 of 312




                             Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name     Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                          Name            Type                                                                    No.

Zhejiang        ***6347
Chouzhou                                                              bestshoes987@gmail.com
                                        lu erliang    CHECKING                                            1890382063085663738         8
Commercial                                                            beshoes987@gmail.com
Bank
Zhejiang        ***6779
Chouzhou
                                        林红            CHECKING        kariuss5mej@gmail.com               2244244722344692291        13
Commercial
Bank
Zhejiang        ***7617
Chouzhou                                                              avejme1@gmail.com
                                        lin xu wei    CHECKING                                            1558701945142087450        13
Commercial                                                            704507104@qq.com
Bank
Zhejiang        ***8744
Chouzhou
                                        luo yanni     CHECKING        helloalltopshoes@gmail.com          1703742550656336766         8
Commercial
Bank
Zhejiang        ***9934
Chouzhou                                                              ypboots@gmail.com
                                        lin zhimin    CHECKING                                            2014951256979356005        25
Commercial                                                            1176010081@qq.com
Bank
                ***0869                 Oksana                        apellsin@gmail.com
Zions Bank                                            CHECKING                                            2283556784991933425        24
                                        Kaneva                        stayfashion@hotmail.com
                ***3852                                               finance@uabat.com
                                                                      paypal@yeezychat.com
Not Indicated                           zhiqiang hu   CREDIT                                              2030841853011194407        36
                                                                      contact@kstfactory.com
                                                                      hu@apdage.com
Not Indicated   ***4657                 莉林            CREDIT          514643810@qq.com                    2052212319481595365        27
Not Indicated   ***3200                 宸碩 張          CREDIT          zchenshuo@gmail.com                 1464803167096345109         2


                                                                54
                           Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 275 of 312




                             Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name     Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                          Name            Type                                                                    No.

Not Indicated   ***9475                                               kstehno@seznam.cz
                                        Karel
                                                      CREDIT          stehnok@aco.cz                      1598274776924928194         3
                                        Stehno
                                                                      stehnok@gmail.com
Not Indicated   ***9880                                               kstehno@seznam.cz
                                        Karel
                                                      CREDIT          stehnok@aco.cz                      1598274776924928194         3
                                        Stehno
                                                                      stehnok@gmail.com
Not Indicated   ***3272                                               kstehno@seznam.cz
                                        Karel
                                                      CREDIT          stehnok@aco.cz                      1598274776924928194         3
                                        Stehno
                                                                      stehnok@gmail.com
Not Indicated   ***8713                                               kstehno@seznam.cz
                                        Karel
                                                      CREDIT          stehnok@aco.cz                      1598274776924928194         3
                                        Stehno
                                                                      stehnok@gmail.com
Not Indicated   ***2322                 迅石            PREPAID         shixundo@sina.com                   2177888098048930510        31
Not Indicated   ***4694                 磊杨            PREPAID         198363048@qq.com                    1888883685314586630        22
Not Indicated   ***3220                 yunxiang                      kimedwinkim@gmail.com
                                                      CREDIT                                              1901515536907483310        15
                                        fan                           admin@unhs.cc
Not Indicated   ***9510                 敏郑            CREDIT          tikishopping.ru123@gmail.com        1218307767604802702         8
Not Indicated   ***8499                 agustina
                                        pinto de
                                                      CREDIT          noisetuner@gmail.com                2217873911751057407         3
                                        almeida
                                        castro
Not Indicated   ***5773                                               343187552@qq.com
                                        杰张            CREDIT                                              1888493162892668262         7
                                                                      nikeoutletstores@gmail.com
Not Indicated   ***8041                                               2964688834@qq.com
                                        志勇 魏          CREDIT                                              1299900685499577356         2
                                                                      610417833@qq.com
Not Indicated   ***5690                 mateo
                                                      DEBIT           noisetuner@gmail.com                2217873911751057407         3
                                        amaral


                                                                55
                           Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 276 of 312




                             Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name     Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                          Name            Type                                                                    No.

Not Indicated   ***3749                 Judith Iroala DEBIT           info@aestheticprints.com            2238487292771836268        30
Not Indicated   ***4722                                               avejme1@gmail.com
                                        旭威 林          CREDIT                                              1558701945142087450        13
                                                                      704507104@qq.com
Not Indicated   ***3391                 猛熊            CREDIT          taschnerpx2@gmail.com               2135591704426533193        13
Not Indicated   ***1198                 anitkor
                                                      DEBIT           soccergears@hotmail.com             2260955136739774213        41
                                        chawla
Not Indicated   ***4389                               CONSUMER_
                                        JohnAndre     DD_DEBIT_
                                                                      merlynstoreytran19@gmail.com        1466063351157289046         3
                                        ws            MASTERCAR
                                                      D_EMV_US
Not Indicated   ***8743                                               soleslike@hotmail.com
                                        港陈            CREDIT                                              1824171119593502629         1
                                                                      cg1466524594@gmail.com
Not Indicated   ***3103                 林琼 黄          CREDIT          ajsole23@yahoo.com                  1691929943486621143        31
Not Indicated   ***5129                 LIU
                                                      CREDIT          keep2008@mail.com                   1908967113556876842         1
                                        ZHEQIAN
Not Indicated   ***5263                                               kstehno@seznam.cz
                                        Karel
                                                      CREDIT          stehnok@aco.cz                      1598274776924928194         3
                                        Stehno
                                                                      stehnok@gmail.com
Not Indicated   ***0424                 炯雄 卢          PREPAID         glghvca@163.com                     2117377381027338841        11
Not Indicated   ***4775                 春胜 陈          PREPAID         ccs8845@outlook.com                 1402850476688921042         3
Not Indicated   ***1536                 海军 梁       PREPAID    lianghaijun2312@outlook.com                 1247524816451572563         4
Not Indicated   ***9448                            BUSINESS_D
                                        SophornChh EBIT_MASTE
                                                              dfymerchandising@gmail.com                  2272937653947254109         9
                                        ay         RCARD_EMV
                                                   _US



                                                                56
                           Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 277 of 312




                             Defendant’s Bank Account Information Linked to PayPal and Bank Productions

  Bank Name     Financial Account No.   Beneficiary     Financial           Associated Email(s)            PayPal Account No.   Network
                                          Name            Type                                                                    No.

Not Indicated   ***4432                               HIDDEN_VIR
                                        OksanaKan                     apellsin@gmail.com
                                                      TUAL_DEBIT                                          2283556784991933425        24
                                        eva                           stayfashion@hotmail.com
                                                      _CARD
                ***7088                                               finance@uabat.com
                                                                      paypal@yeezychat.com
Not Indicated                           zhiqiang hu   CREDIT                                              2030841853011194407        36
                                                                      contact@kstfactory.com
                                                                      hu@apdage.com




                                                                57
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 278 of 312




ATTACHMENT 7
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 279 of 312




                   Defendants’ Known Email Addresses

             No.                  Email Address

                              Network 1

             1.        1054434429@qq.com

             2.        106523103@qq.com

             3.        1065283103@qq.com

             4.        1065293103@qq.com

             5.        1627712110@qq.com

             6.        2160489967@qq.com

             7.        2315211230@qq.com

             8.        2796635197@qq.com

             9.        362921889@qq.com

            10.        4you369@sina.com

            11.        511367861@qq.com

            12.        542578324@qq.com

            13.        611599866@qq.com

            14.        735450864@qq.com

            15.        791156585@qq.com

            16.        809087261@qq.com

            17.        851400427@qq.com

            18.        ab2715008630@gmail.com

            19.        ab27158630@gmail.com

            20.        admin@dedecms51.com

            21.        admin@duiat.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 280 of 312




                   Defendants’ Known Email Addresses

             No.                  Email Address

            22.        agent2018@yeah.net

            23.        agentbuy@yeah.com

            24.        agentbuy@yeah.net

            25.        airjordan.hk@outlook.com

            26.        akickz23@gmail.com

            27.        beyoujordans.com@gamil.com

            28.        beyourjordans.com@gmail.com

            29.        beyourjordans@gmail.com

            30.        beyourjordanshop@gmail.com

            31.        beyourshop6@gmail.com

            32.        brandairjordan@gmail.com

            33.        brandairjordan@icloud.com

            34.        brmtestacct259@brmtest.com

            35.        c4officialnet@gmail.com

            36.        cg1466524594@gmail.com

            37.        cg9685@gmail.com

            38.        cg9685@hotmail.com

            39.        citysole.net19@gmail.com

            40.        citysole.net@gmail.com

            41.        citysolenet19@gmail.com

            42.        complaintscentre@yahoo.com

            43.        customercomplain18@gmail.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 281 of 312




                   Defendants’ Known Email Addresses

             No.                    Email Address

            44.        dairjordan@gmail.com

            45.        easthope.pitken@yahoo.com

            46.        ebuy0928@yeah.net

            47.        fireyzy88@gmail.com

            48.        fjzscpl271038@qq.com

            49.        gedixie@qq.com

            50.        geo99ooi@gmail.com

            51.        gofirekicks@gmail.com

            52.        gogoyeezy123@gmail.com

            53.        hiphoplinda18@hotmail.com

            54.        hk@west.cn

            55.        icksordienet23@gmail.com

            56.        jingbuhuaniq@gmail.com

            57.        jordansclubnet@gmail.com

            58.        jordansneaker18@gmail.com

            59.        jordansneakers18@gmail.com

            60.        jordanswholesale97@gmail.com

            61.        k@gmail.com

            62.        keep2008@mail.com

            63.        kickcc88@gmail.com

            64.        kickfirescom@gmail.com

            65.        kickonifire@gmail.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 282 of 312




                   Defendants’ Known Email Addresses

             No.                  Email Address

            66.        kicksordienet23@gmai.com

            67.        kicksordienet23@gmail.com

            68.        kicksordienet@gmail.com

            69.        kickssale997@gmail.com

            70.        kickssalenet@163.com

            71.        kickssofire@gmail.com

            72.        kickzclub9@gmail.com

            73.        kickzmallservice@gmail.com

            74.        kuxuhe@fr-fr.in

            75.        lijuanwang66@126.com

            76.        linfeifei886@gmail.com

            77.        lovebodybuilding@163.com

            78.        lovemotion123@163.com

            79.        lownmuyz@hotmail.com

            80.        luobing87@gmail.com

            81.        m15015474189@163.com

            82.        m17070111625_1@163.com

            83.        m17191105969@163.com

            84.        m18359031456@163.com

            85.        mouariot@outlook.com

            86.        namesneakers@gmail.com

            87.        nicejordans.net@gmail.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 283 of 312




                   Defendants’ Known Email Addresses

             No.                  Email Address

            88.        nicejordans@163.com

            89.        nicekicksyeezy@gmail.com

            90.        nicekickz18@gmail.com

            91.        niceyes.vip@outlook.com

            92.        niceyesnet@outlook.com

            93.        ogkickspro@gmail.com

            94.        paymentonline87@gmail.com

            95.        perfectkicks88@gmail.com

            96.        perfectkickservice@gmail.com

            97.        perfectkickshk@gmail.com

            98.        perfectkicksnet@icloud.com

            99.        perfectkicksruru@gmail.com

            100.       perfectkickz18@gmail.com

            101.       perfectsneakerleah@gmail.com

            102.       perfectyeezys@gmail.com

            103.       picknicekicks@hotmail.com

            104.       pinkingdiy@yahoo.com

            105.       pkfactory88@hotmail.com

            106.       pkgoddream@gmail.com

            107.       pkgodkim@hotmail.com

            108.       pkgodyeezy@gmail.com

            109.       pkgoldeninc@gmail.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 284 of 312




                   Defendants’ Known Email Addresses

             No.                  Email Address

            110.       pkgroups88@gmail.com

            111.       pkinc2@yahoo.com

            112.       pksneaker.com@gmail.com

            113.       pksneaker4u@gmail.com

            114.       pksneaker88@gmail.com

            115.       potatochips001@163.com

            116.       premiumwarezstore@gmail.com

            117.       production@yeezybusta.net

            118.       rdan@icloud.com

            119.       realyeezybay@gmail.com

            120.       rockkickspro@gmail.com

            121.       shannn0729@yeah.net

            122.       shizhanfan@126.com

            123.       shoesfactory318@hotmail.com

            124.       shoesonfirenet@gmail.com

            125.       shopking@yeah.net

            126.       shopping2020@163.com

            127.       sitaracfizvx@gmail.com

            128.       sneakergs.official@gmail.com

            129.       sneakergsofficial@gmail.com

            130.       sneakericons@gmail.com

            131.       sneakernewz.net@gmail.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 285 of 312




                   Defendants’ Known Email Addresses

             No.                  Email Address

            132.       sneakershoeboxclub@gmail.com

            133.       sneakershoeboxnet@gmail.com

            134.       sneakshoeboxclub@gmail.com

            135.       soleperfect666@gmail.com

            136.       soleslike@hotmail.com

            137.       spantrymywayusa@gmail.com

            138.       strong2796635197@qq.com

            139.       support@c4factory.com

            140.       topfactorys6@gmail.com

            141.       topfactorysru@gmail.com

            142.       topkickss016@gmail.com

            143.       topkickss16@gmail.com

            144.       topkickzcom@163.com

            145.       transaction-zh@gmx.com

            146.       trymywayusa@gmail.com

            147.       wangxiaoliang1968@163.com

            148.       xin20160112@foxmail.com

            149.       yeezybustal@yahoo.com

            150.       yeezybustas@gmail.com

            151.       yeezymafiasneaker@gmail.com

            152.       yeezyqueelucy@gmail.com

            153.       yeezyqueen6@gmail.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 286 of 312




                   Defendants’ Known Email Addresses

             No.                  Email Address

            154.       yeezyqueenlucy@gmail.com

            155.       yeezystradenet@gmail.com

            156.       yeezysupplier88@gmail.com

            157.       yeezywholesale@gmail.com

            158.       youredu+mustafer@pm.me

            159.       yufang1990789@163.com

            160.       yukicitysole.net@gmail.com

            161.       yukiwucitysole.net@gmail.com

            162.       yzyshow528@gmail.com

            163.       yzywholesale@gmail.com

            164.       zhenmeilin66@126.com

            165.       zljd35@sina.com

                              Network 2

            166.       2964688834@qq.com

            167.       610417833@qq.com

            168.       654984966@qq.com

            169.       fyycustom@gmail.com

            170.       imeskinr@gmail.com

            171.       jubao@xinnet.com

            172.       service@egameschina.net

            173.       service@fyygames.co

            174.       support@quemini.net
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 287 of 312




                   Defendants’ Known Email Addresses

             No.                   Email Address

            175.       titanslee0017@gmail.com

            176.       zchenshuo@gmail.com

                               Network 3

            177.       1273205543@qq.com

            178.       24@support-sale.com

            179.       48566999@hxmail.com

            180.       568313744@qq.com

            181.       adam@ueduy.com

            182.       agrcc@fr-fr.in

            183.       amberpatrick5566@gmail.com

            184.       aren666888@outlook.com

            185.       arthur@globalsolvestore.com

            186.       beesphysicszh@sina.com

            187.       bensonsds@mail.com

            188.       berg38qvist@fr-fr.in

            189.       berniecepage10519@gmail.com

            190.       blairstyles@sina.com

            191.       bopzex@163.com

            192.       brandfacrorystore@126.com

            193.       britney1958@gmail.com

            194.       bsu38qujjzub@gmail.com

            195.       bunchw49@163.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 288 of 312




                   Defendants’ Known Email Addresses

             No.                   Email Address

            196.       cardiganpro@hotmail.com

            197.       carlottamurrah@hotmail.com

            198.       ccs8845@outlook.com

            199.       chenweiwei0078@163.com

            200.       conspicuoo@gmx.com

            201.       contact@customerserviceview.com

            202.       contactus@aisaoutlet.com

            203.       customer@cpjus.com

            204.       customerservice660233@gmail.com

            205.       customerservice@after-saleservice.com

            206.       davidbusycom@gmail.com

            207.       ddoris489@sina.com

            208.       ddoris784@sina.com

            209.       direccion@santabernardita.es

            210.       doulaila45@sina.com

            211.       edhardyshop01@hotmail.com

            212.       elijah153@jackaoutlet.com

            213.       email@customerservicebest.com

            214.       essiehunt@gmx.com

            215.       fashionsstyles@sina.com

            216.       gjbxd99@163.com

            217.       gordon383@jackaoutlet.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 289 of 312




                   Defendants’ Known Email Addresses

             No.                   Email Address

            218.       gwcd520@126.com

            219.       gyiw02@sina.com

            220.       hello@hezy.org

            221.       hello@hezy.ru

            222.       helpdesk@clientservicehome.com

            223.       helpdesk@customerservicebest.com

            224.       helpdesk@customerservicesglobal.com

            225.       hollymorin@yahoo.com

            226.       houzhisi167@163.com

            227.       huizhouhuangyuan@163.com

            228.       in@romadesign.it

            229.       info@promohomes.ru

            230.       jillian@jackaoutlet.com

            231.       julian.vazquez@msn.com

            232.       kcu3@fr-fr.in

            233.       konsultantokozh@sina.com

            234.       kstehno@seznam.cz

            235.       lwx608@gmail.com

            236.       mabellee@msgsafe.io

            237.       made-in-putian@hotmail.com

            238.       madeinputian@hotmail.com

            239.       mdhotelgrandeur@gmail.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 290 of 312




                   Defendants’ Known Email Addresses

             No.                   Email Address

            240.       merlynstoreytran19@gmail.com

            241.       michaelkorsoutlet01@hotmail.com

            242.       mowigmbh@163.com

            243.       myshoes01@hotmail.com

            244.       n2r82i@126.com

            245.       nancycarrillo0514@hotmail.com

            246.       nini6888999@163.com

            247.       nivovanassabiz@hotmail.com

            248.       noisetuner@gmail.com

            249.       orders@customerservicebest.com

            250.       otisagrant@hotmail.com

            251.       outletstorevip@hotmail.com

            252.       p8m3dbof51lbnw8c@163.com

            253.       peterson766@jackaoutlet.com

            254.       pk@chayusale.com

            255.       pomosds79@yandex.com

            256.       prescott184@jackaoutlet.com

            257.       rainbowtrying@gmail.com

            258.       richy45@techie.com

            259.       rosesea521@hotmail.com

            260.       rudolf364@jackaoutlet.com

            261.       s399f@fr-fr.in
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 291 of 312




                   Defendants’ Known Email Addresses

             No.                   Email Address

            262.       sales@customerservicebest.com

            263.       santridayah@163.com

            264.       secretaria@santabernardita.es

            265.       service10@vinayotap.com

            266.       service14@vinayotap.com

            267.       service16@vinayotap.com

            268.       service1@vinayotap.com

            269.       service8@vinayotap.com

            270.       service@centersvip.com

            271.       service@customerservicesglobal.com

            272.       service@eesona.com

            273.       servicecenter@clientservicehome.com.all

            274.       services@alivipservice.com

            275.       silverfitness@sina.com

            276.       sstylesld@sina.com

            277.       stehnok@aco.cz

            278.       stehnok@gmail.com

            279.       support@adasshoes.sg

            280.       support@allstarconverse.uk.com

            281.       support@jdonline.info

            282.       support@nikecoupon.com

            283.       support@oxborder.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 292 of 312




                   Defendants’ Known Email Addresses

             No.                   Email Address

            284.       support@run-trails.com

            285.       support@spreeking.com

            286.       support@thesneakerssupplier.com

            287.       szhreikrm9499@gmail.com

            288.       taoweij41987@163.com

            289.       teatalk1856@163.com

            290.       tomerservice660233@gmail.com

            291.       tommy@multiwaypay.com

            292.       viiip_1234qwe@163.com

            293.       vipshoes001@hotmail.com

            294.       vipshoes001@hotmail.com.ship

            295.       viptrade96@hotmail.com

            296.       wallace1818@gmx.com

            297.       xbfhst@fr-fr.in

            298.       yc598@outlook.com

            299.       ylsxeksaup@fr-fr.in

            300.       youngsneaker@bsbmail.com

                               Network 4

            301.       249050245@qq.com

            302.       278161531@qq.com

            303.       carmelitaschauhvl35@gmail.com

            304.       chrilisa@163.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 293 of 312




                   Defendants’ Known Email Addresses

             No.                   Email Address

            305.       lianghaijun2312@outlook.com

            306.       ninghuai307494551@126.com

            307.       sales@customerserviceview.com

            308.       sell2015aaron@gmail.com

            309.       sepservice@dswsports.com

            310.       service1@feedback-online.org

            311.       service@feedback-online.org

            312.       service@sepout.com

            313.       shiyi0198621@126.com

                               Network 5

            314.       anpkick@gmail.com

            315.       anpkicks@gmail.com

            316.       ms.chenlin@outlook.com

            317.       rmbrain@ailiai.net

            318.       sales@anpkick.co

            319.       sales@anpkick.com

                               Network 7

            320.       343187552@qq.com

            321.       539929045@qq.com

            322.       akshygnr@gmail.com

            323.       brandsneakertwins@gmail.com

            324.       fengshan546677@gmail.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 294 of 312




                   Defendants’ Known Email Addresses

             No.                   Email Address

            325.       nicole@brandsneakertwins.org

            326.       nikeoutletstores@gmail.com

            327.       perfectkicksofficial@gmail.com

            328.       service@brandsneakertwins.com

            329.       sneaker1212@outlook.com

            330.       toponesneakers@gmail.com

                               Network 8

            331.       beshoes987@gmail.com

            332.       bestshoes987@gmail.com

            333.       dmjyfsnh@gmail.com

            334.       forushoes123@gmail.com

            335.       gxnzupru@gmail.com

            336.       helloalltopshoes@gmail.com

            337.       jdfootoffice@gmail.com

            338.       kikisneakerofficial@gmail.com

            339.       kindsneaker@gmail.com

            340.       l1296842499@gmail.com

            341.       long1765@163.com

            342.       long1765@hotmail.com

            343.       offkickofficial@gmail.com

            344.       offkickservice@gmai.com

            345.       offkickservice@gmail.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 295 of 312




                   Defendants’ Known Email Addresses

             No.                    Email Address

            346.       offkickservices@gmail.com

            347.       peaksneakerofficial@gmail.com

            348.       tikishopping.ru123@gmail.com

            349.       uubags.su@hotmail.com

            350.       wowsneaker88@gmail.com

            351.       wowsneaker@gmail.com

                              Network 9

            352.       dfymerchandising@gmail.com

            353.       inboundo.co@gmail.com

            354.       info@nikecraze.com

            355.       kickscraze@gmail.com

            356.       nikecraze.com@gmail.com

                              Network 10

            357.       149440714@qq.com

            358.       641092248@qq.com

            359.       @ieuse.com

            360.       cheapinus@gmail.com

            361.       cheapinus@ieuse.com

            362.       cheapmass@ieuse.com

            363.       cheapmassnet@gmail.com

            364.       icmtradeshop@ieuse.com

            365.       nikebuyerzone@gmail.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 296 of 312




                   Defendants’ Known Email Addresses

             No.                  Email Address

            366.       nikebuyerzone@ieuse.com

            367.       nikeclubweb.com@gmail.com

            368.       nikeclubweb@ieuse.com

            369.       nikedropship.com@gmail.com

            370.       nikeline.com@gmail.com

            371.       nikemain@gmail.com

            372.       nikemaxzone@gmail.com

            373.       nikeruningshoes@gmail.com

            374.       nikesaleshoes.com@gmail.com

            375.       nikesalezone@gmail.com

            376.       nikeshoeszone.com@gmail.com

            377.       service2@vinayotap.com

            378.       service@nikeline.com

            379.       shoesclan.com@gmail.com

            380.       shoesclan@ieuse.com

            381.       shoesextra.com@gmail.com

            382.       shoesimart@gmail.com

            383.       shoesmass.com@gmail.com

            384.       shoesmass@ieuse.com

                              Network 11

            385.       glghvca@163.com

            386.       hoopjordan@yahoo.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 297 of 312




                   Defendants’ Known Email Addresses

             No.                  Email Address

            387.       hoopjordans@gmail.com

            388.       jordansforall@gmail.com

            389.       lqs871@163.com

            390.       newjordans2018@gmail.com

            391.       sale@headjordan.com

            392.       sale@hoopjordan.com

            393.       sale@jordandebut.com

            394.       sale@jordanofheart.com

            395.       sale@jordansforall.com

            396.       sale@kd11sale.com

            397.       sale@retrojordanpro.com

            398.       sale@solehello.com

            399.       sale@soleofhouse.com

            400.       sale@stadiumfits.com

            401.       sneakerhello@gmail.com

                              Network 13

            402.       464070413@qq.com

            403.       704507104@qq.com

            404.       aoee.erica@gmail.com

            405.       avejme1@gmail.com

            406.       footskick2@gmail.com

            407.       hypeskick@gamil.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 298 of 312




                   Defendants’ Known Email Addresses

             No.                  Email Address

            408.       hypeskick@gmail.com

            409.       jeniferlwu75@gmail.com

            410.       kariuss5mej@gmail.com

            411.       kicksperfectru@gmail.com

            412.       lhlpay29@gmail.com

            413.       omgkickz8@gmail.com

            414.       qiuqiu1234@gmail.com

            415.       taschnerpx2@gmail.com

            416.       uashoeservice688@gmail.com

            417.       waddel9hpay5@gmail.com

            418.       weizmang2kwl@gmail.com

            419.       zhouyi987@outlook.com

                              Network 14

            420.       business@uaplg.com

            421.       info@uaplg.co

            422.       info@uawmns.com

            423.       support@uaplg.co

            424.       support@uaplg.com

            425.       support@uawmns.com

            426.       vip@zediced.com

                              Network 15

            427.       376353147@qq.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 299 of 312




                   Defendants’ Known Email Addresses

             No.                   Email Address

            428.       714984886@qq.com

            429.       admin@tb2019.com

            430.       admin@tee-bee.net

            431.       admin@teebee.co

            432.       admin@unhs.cc

            433.       kimedwinkim@gmail.com

            434.       presale@tee-bee.net

            435.       teebee@vip.126.com

            436.       unionhouse1@outlook.com

            437.       unionhouse@vip.126.com

                              Network 16

            438.       2889555844@qq.com

            439.       499041988@qq.com

            440.       jerseystop@hotmail.com

            441.       jerseysustop@hotmail.com

            442.       liangumeitpr@yeah.net

            443.       nicokicks@outlook.com

            444.       offwhitefactory@hotmail.com

            445.       offwhitefactory@outlook.com

            446.       owfactory@hotmail.com

            447.       sishideng@yeah.net

            448.       topjerseysite@hotmail.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 300 of 312




                   Defendants’ Known Email Addresses

             No.                  Email Address

            449.       topshoemall@gmail.com

            450.       topshoemall@outlook.com

            451.       yanzifei12@yeah.net

                              Network 17

            452.       260005946@qq.com

            453.       gmkim@foxmail.com

            454.       gmksrv@qq.com

                              Network 18

            455.       2008xyt@163.com

            456.       297097802@qq.com

            457.       wsneakerwill@gmail.com

                              Network 19

            458.       cadysport87@gmail.com

            459.       footwear@let-mall.com

            460.       nikysport86@gmail.com

            461.       shoes5566@outlook.com

            462.       stevenrowe87@gmail.com

            463.       stevenrowe@foxmail.com

            464.       stevenrowe@yeah.net

            465.       support@customerserview.com

            466.       support@sslreply.com

                              Network 20
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 301 of 312




                   Defendants’ Known Email Addresses

             No.                  Email Address

            467.       dongsong0808@foxmail.com

            468.       dongsong0808@gmail.com

            469.       hello@kicksun.com

            470.       helloshoes88@gmail.com

            471.       kickshotsale@gmail.com

            472.       kicksvogue88@gmail.com

            473.       support@get-kick.com

            474.       support@kickgame.net

            475.       support@kickgood.com

            476.       support@kicksun.com

                              Network 21

            477.       easybuygood@hotmail.com

            478.       enjoybuy@live.com

            479.       lr0711@hotmail.com

            480.       onkicks@live.com

            481.       saleshelp@live.com

                              Network 22

            482.       198363048@qq.com

            483.       buypopsneaker@gmail.com

            484.       buypopsneakers@gmail.com

            485.       porto@portotemplate.com

            486.       wushichu39629595@163.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 302 of 312




                   Defendants’ Known Email Addresses

             No.                  Email Address

            487.       yezzystatic@gmail.com

                              Network 23

            488.       383774362@qq.com

            489.       adidassalesonline@gmail.com

            490.       service@hxecltd.com

            491.       test20173@126.com

                              Network 24

            492.       aftersaleno2@hotmail.com

            493.       aftersaleno3@gmail.com

            494.       aftersaleno@hotmail.com

            495.       afterslaeno2@hotmail.com

            496.       apellsin@gmail.com

            497.       goodkicksru@outlook.com

            498.       rebeccakicksru@outlook.com

            499.       stayfashion@hotmail.com

            500.       stayfashionru@hotmail.com

            501.       xl77889@126.com

            502.       yuzhongping@hotmail.com

            503.       zhilongtrade@hotmail.com

                              Network 25

            504.       1176010081@qq.com

            505.       3108074965@qq.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 303 of 312




                   Defendants’ Known Email Addresses

             No.                  Email Address

            506.       378055994@qq.com

            507.       penscart@gmail.com

            508.       shopcleats@gmail.com

            509.       ypboots@gmail.com

                              Network 26

            510.       eileenhollingsworth0122@outlook.com

            511.       gmccann574@hotmail.com

            512.       halei1985@163.com

            513.       hazelbeam1987@hotmail.com

            514.       henrygonzales1988@outlook.com

            515.       jocelynmckinney0211@hotmail.com

            516.       mauricehenry1022@outlook.com

            517.       michaelharrison1985@outlook.com

            518.       nathanhood1998@hotmail.com

            519.       oliversmith0123@hotmail.com

            520.       pamelascotter@hotmail.com

            521.       rachelaguilar0826@hotmail.com

            522.       rachelalbrecht1102@163.com

            523.       royjimenez1990@outlook.com

            524.       saleservice13@hotmail.com

            525.       sheilavega1993@hotmail.com

            526.       support@trade100inc.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 304 of 312




                   Defendants’ Known Email Addresses

             No.                   Email Address

            527.       vasquez0506@outlook.com

                              Network 27

            528.       514643810@qq.com

            529.       rocksneakers@foxmail.com

                              Network 28

            530.       1012002217@qq.com

            531.       63348433@qq.com

            532.       exclusivekickssale@gmail.com

            533.       qingqiuhuchuanshuo@hotmail.com

            534.       repsneakerssale@gmail.com

            535.       sneakerssaleservice@gmail.com

            536.       yeezreel@gmail.com

            537.       yeezyreplicasales@gmail.com

            538.       yiyueyingzixun@outlook.com

                              Network 30

            539.       checkout@benzinoosales.com

            540.       hypebeastreps1@gmail.com

            541.       hypepay2021@gmail.com

            542.       hypepayment@gmail.com

            543.       hypereps1@gmail.com

            544.       info@aestheticprints.com

            545.       info@authenticreps.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 305 of 312




                   Defendants’ Known Email Addresses

             No.                  Email Address

            546.       info@hypebeastreps.com

            547.       info@hypereps.com

            548.       info@timereps.com

            549.       wholesale@hypebeastreps.com

                              Network 31

            550.       15195956304@163.com

            551.       1807058736@qq.com

            552.       2231252555@qq.com

            553.       2519056758@qq.com

            554.       305200266@qq.com

            555.       38571721@qq.com

            556.       4youkicks@gmail.com

            557.       a768900890@163.com

            558.       ajsole23@yahoo.com

            559.       artemisoutlet@gmail.com

            560.       artemisoutletsneaker@gmail.com

            561.       artemisselectcn@gmail.com

            562.       artemisyeezy@gmail.com

            563.       artemisyeezysneakers@gmail.com

            564.       ashima-trade@hotmail.com

            565.       bynike_com@hotmail.com

            566.       bynike_com@yahoo.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 306 of 312




                   Defendants’ Known Email Addresses

             No.                  Email Address

            567.       ceotrade1@hotmail.com

            568.       commandshoes@hotmail.com

            569.       comprehensive05@hotmail.com

            570.       contact@claue.com

            571.       contact@company.com

            572.       defa-trade@hotmail.com

            573.       defatrade1@yahoo.com.cn

            574.       dgsolecom@zh9.cn

            575.       dmk8899@qq.com

            576.       dopekicks2013@hotmail.com

            577.       dtdsb@163.com

            578.       duantaooo@outlook.com

            579.       firesole2013@outlook.com

            580.       flysneaker2015@hotmail.com

            581.       footwearbay@gmail.com

            582.       geng62meiqian@163.com

            583.       gogoyeezy@163.com

            584.       gogoyeezy@vip.163.com

            585.       h20215566@outlook.com

            586.       hats-kicks@hotmail.com

            587.       jerseys.betty@hotmail.com

            588.       kicksontrade@hotmail.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 307 of 312




                   Defendants’ Known Email Addresses

             No.                   Email Address

            589.       mjkickz@hotmail.com

            590.       newkicks2013@gmail.com

            591.       nikenflshops@126.com

            592.       nikestreet@aliyun.com

            593.       nikestreet@live.cn

            594.       nningxiaojia@gmail.com

            595.       ok123188@126.com

            596.       order@5hats.cn

            597.       ounengjixie@163.com

            598.       pay-ment@sneakslimited.com

            599.       payment@sneakslimited.com

            600.       pickjordan23@163.com

            601.       pickjordan23@vip.163.com

            602.       pickupjordan@hotmail.com

            603.       pleasantunboxing@gmail.com

            604.       privacy@artemisselect.cn

            605.       qltrenzi@163.com

            606.       qxp@usavps.cn

            607.       qym@usavps.cn

            608.       repbeast@hotmail.com

            609.       repbeast@vip.163.com

            610.       repbeast@yahoo.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 308 of 312




                   Defendants’ Known Email Addresses

             No.                   Email Address

            611.       rephot@outlook.com

            612.       repkicks@homail.com

            613.       repkicks@hotmail.com

            614.       ryy@usavps.cn

            615.       sales@defa-trade.com

            616.       server@pleasantunboxing.cn

            617.       service@5hats.cn

            618.       service@dgsole.com

            619.       service@firekicks.cn

            620.       service@footwearbay.cn

            621.       service@footwearbay.com

            622.       service@newkickz.ru

            623.       service@newkickz.run

            624.       service@repkicks.cn

            625.       service@repyes.cn

            626.       service@sirsneaker.cn

            627.       service@solegeneral.cn

            628.       shixundo@sina.com

            629.       slowdown88@163.com

            630.       sun7894lin@163.com

            631.       sunmoney@gmail.com

            632.       thejerseyhouse2012@hotmail.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 309 of 312




                   Defendants’ Known Email Addresses

             No.                  Email Address

            633.       thjerseyhouse2012@hotmail.com

            634.       trade5a@hotmail.com

            635.       trade666a@vip.163.com

            636.       tradejordan@hotmail.com

            637.       worldsneaker1@gmail.com

            638.       xdqzwz@gmail.com

            639.       yeezygo@hotmail.com

            640.       yesyeezyonline@gmail.com

            641.       zelle55hkk@163.com

                              Network 32

            642.       lucymandy4@gmail.com

            643.       service@mybestsneakers.com

                              Network 33

            644.       1785960088@qq.com

            645.       1795960088@qq.com

            646.       3126727763@qq.com

            647.       monicasneaker@gmail.com

            648.       ogtonysale@gmail.com

            649.       ogtonysneaker@gmail.com

            650.       realtonysneaker@gmail.com

            651.       shipbyagent@yeah.net

                              Network 34
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 310 of 312




                   Defendants’ Known Email Addresses

             No.                  Email Address

            652.       lhy090121@163.com

            653.       lmxboxing@163.com

            654.       sales@chansneakers.co

            655.       sales@chansneakers.com

            656.       support@chansneakers.co

            657.       support@chansneakers.com

                              Network 35

            658.       7.24customercare@gmail.com

            659.       7x24customercare@gmail.com

            660.       datadogsdancing@gmail.com

            661.       davisbh550@gmail.com

            662.       jallohparts@gmail.com

            663.       shanesanchez893@gmail.com

            664.       uperelerjun@gmail.coom

                              Network 36

            665.       admin@mail.com

            666.       contact@kstfactory.com

            667.       finance@uabat.com

            668.       hu@apdage.com

            669.       hu@heromedialtd.com

            670.       paypal@uabat.xyz

            671.       paypal@yeezychat.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 311 of 312




                   Defendants’ Known Email Addresses

             No.                  Email Address

            672.       uabatfactory@gmail.com

                              Network 37

            673.       support@boolopo.co

            674.       support@boolopo.com

                              Network 38

            675.       123729466@qq.com

            676.       2998934831@qq.com

            677.       ericsoleshop@morsin.com

            678.       jimwutang@gmail.com

            679.       online520service@gmail.com

            680.       soleshop.me@gmail.com

            681.       soleshop.me@hotmail.com

                              Network 39

            682.       362155745@qq.com

            683.       baiyongbing414@gmail.com

            684.       carlos112387@yahoo.com

            685.       hqjjsw@163.com

            686.       info@wonderkicks.ru

            687.       kicksdealerus@gmail.com

            688.       ljun234@gmail.com

            689.       service@wonderwears.ru

            690.       wenhaiyue@gmail.com
Case 1:21-cv-00248-SHS Document 40 Filed 04/15/21 Page 312 of 312




                   Defendants’ Known Email Addresses

             No.                  Email Address

                              Network 40

            691.       chenbiao198742@163.com

            692.       tonysneaker_er_g5@outlook.com

            693.       tonysneaker_g5@outlook.com

            694.       tonysneakerg5@gmail.com

            695.       yd56789@yeah.net

                              Network 41

            696.       acebull.com@hotmail.com

            697.       acebull@hotmail.com

            698.       auto19@bringallpay.net

            699.       auto8@bringallpay.net

            700.       goaljerseys@360shops.org

            701.       goaljerseys@outlook.com

            702.       housinghouse@live.cn

            703.       minejerseys@hotmail.com

            704.       service@bringallpay.com

            705.       service@minejerseys.com

            706.       soccergears@hotmail.com

            707.       ttliliangcheng@126.com

                              Network 42

            708.       463065914@qq.com

            709.       macseven@qq.com
